Exhibit 10.30

EXECUTION COPY

AGREEMENT TO PURCHASE EIGHT HOTELS AND ASSUME LEASES

THIS AGREEMENT to Purchase Eight Hotels and Assume Leases is made this 2nd day
of November, 2011 (the “Effective Date”) by and between RLH PARTNERSHIP, L.P., a
Delaware limited partnership (the “Seller”), and WHC 809, LLC, a Delaware
limited liability company (“Purchaser”).

RECITALS

A. Seller currently leases sixteen (16) hotels (the “Master Lease Hotels”) to an
affiliate of Purchaser, Red Lion Hotels Holdings, Inc., formerly known as Red
Lion Hotels Inc. (“Tenant”), under the term of that certain Lease between Seller
as landlord and Tenant as tenant, dated August 1, 1995 (as amended from time to
time, the “Master Lease”).

B. Seller is:

(1) the fee owner of nine (9) of the Master Lease Hotels, seven (7) of which
(listed on Exhibit A-1) it wishes to sell to Purchaser, (the “Seven Sale
Properties”), and two (2) of which (listed on Exhibit A-2) which it wishes to
sell to Tenant (the “Two Sale Properties”, and, together with the Seven Sale
Properties, the “Sale Properties”);

(2) the tenant under a real estate lease for one (1) of the Master Lease Hotels
and the tenant under a real estate lease for land adjacent to one of the Sale
Properties, both of which are listed on Exhibit B (the “Ground Leased
Properties”) and both of which it wishes to assign to Purchaser, and in
connection with which Seller will sell to Purchaser all of its interests in
Property related to the Ground Leased Properties;

(3) the landlord (or sublandlord) under leases for five (5) of the Master Lease
Hotels, which are leased by Seller to Tenant and subleased by Tenant, as
sublandlord, to Doubletree DTWC Corporation as assigned to HLT Operate DTWC LLC
(“Subtenant”), which are listed on Exhibit C (the “Hilton Portfolio
Properties”), in which Tenant wishes to assign its entire interest including its
interest as tenant under the Master Lease and its interest as sublandlord under
the Sublease (as defined herein) to SFI DT Holdings LLC, a Delaware limited
liability company, an Affiliate of Seller (“Sublease Assignee”); and

(4) the tenant under a ground lease from the Port of Vancouver, Washington for
the Master Lease Hotel described on Exhibit D, which Seller subleases to Tenant
(the “Vancouver Property”), for which Seller and Tenant intend to enter into an
amended and restated sublease.

C. Seller and Tenant also wish to enter into an amendment to the Master Lease,
which will, among other things, confirm termination of the Master Lease with
regard to the Sale Properties and Ground Leased Properties, and split the Master
Lease as to the remaining Master Lease Hotels into a Master Lease with regard to
the Vancouver Property in the form of an amended and restated sublease for the
Vancouver Property and continue the Master Lease as to the Hilton Portfolio
Properties, with Sublease Assignee as the tenant in place of the Tenant with
respect to the Hilton Portfolio Properties.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, agreements, covenants and conditions herein
contained, and other good and valuable consideration, Seller and Purchaser agree
as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.01 Definitions. As used herein, the following terms shall have the
respective meanings indicated below:

Affiliate: With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls, or is under common control with, the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such entity or the power to veto
major policy decision of any such entity, whether through the ownership of
voting securities, by contract, or otherwise. For the avoidance of doubt,
Purchaser, Guarantor and Tenant are Affiliates of each other.

Agreement: This Agreement to Purchase Eight Hotels and Assume Leases, including
the Exhibits attached hereto.

Agreement to Purchase Two Hotels: The Agreement to Purchase Two Hotels in the
form attached as Exhibit A-3.

Assignment and Assumption of Leases: The Assignment and Assumption of Leases in
the form attached as Exhibit E, to be entered into at Closing between Tenant and
the Sublease Assignee with respect to the Hilton Portfolio Properties.

Assumed Liabilities: As defined in Section 3.02(a).

Bill of Sale: As defined in 7.01(b).

CERCLA: As defined in Section 19.03.

Closing: As defined in Section 6.01.

Closing Date: As defined in Section 6.01.

Deeds: As defined in Section 7.01(a).

Deed of Trust: Any deed of trust, mortgage, security instrument or other
agreement constituting a lien on the Seller’s interest in the Real Property.

 

2



--------------------------------------------------------------------------------

Documents: To the extent lawfully assignable without penalty or breach,
reproducible copies of all plans, specifications, drawings, blueprints, surveys,
environmental reports, soil studies, engineering reports and other documents
which Seller has in its possession or control, or has a right to, as the same
relate to the Property, including, but not limited to those relating to any
prior or ongoing construction or rehabilitation of the Property.

Effective Date: The day and year first above written in the first paragraph of
this Agreement prior to the Recitals.

Environmental Law: Any applicable federal, state, foreign, or local law,
statute, ordinance, rule, regulation, or rule of common law (now or hereafter in
effect), or any binding and enforceable judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree, or judgment, relating to (1) the use, generation, treatment, management,
storage, transportation or other handling of Hazardous Materials,
(2) occupational safety and health, industrial, hygiene, land use or other
protection of human, plan or animal health or welfare, and (3) environmental
matters, including, without limitation, those relating to fines, injunctions,
penalties, damages, contribution, cost recover, losses or injuries resulting
from the release, threatened release, discharge, disposal or other handling of
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.), the Resource Conservation and Recovery Act (42 U.S. C. Section 6901 et
seq.), the Clean Air Act (2 U.S.C. Section 7401 et seq.), the Clean Water Act
(29 U.S.C. Section 1251 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), the Federal Insecticide, Fungicide, Rodenticide Act (7
U.S.C. Section 136 et seq.),), the Safe Drinking Water Act (42 U.S.C.
Section 300f et seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. Section 11001 et seq.),, any analogous present or future federal, state,
foreign, or local law, statute or ordinance, and any regulation or rule
promulgated thereunder, each as amended or supplemented.

Fixtures and Tangible Personal Property: All interests, if any, the Seller may
have in fixtures, furniture, furnishings, fittings, equipment, cars, trucks,
machinery, apparatus, signage, appliances, draperies, carpeting, and other
articles of tangible personal property now located on the Real Property or
exclusively used or usable in connection with the operations or any part of the
Real Property, subject to such depletions, resupplies, substitutions and
replacements as shall occur and be made in the normal course of business
expressly excluding, however: (i) equipment and property leased pursuant to
Hotel Contracts; (ii) property owned by Purchaser, Tenant or their Affiliates
(and those claiming by, through or under any of them); (iii) property owned by
third parties furnishing goods or services to the Property; and
(iv) Improvements.

Fourth Amendment to Lease: The Fourth Amendment to Lease in the form attached as
Exhibit F.

Ground Leases: The leases listed on Exhibit B.

Ground Lease Assignment: The Assignment and Assumption of Ground Leases in the
form attached as Exhibit G.

Ground Leased Properties: As defined in the Recitals.

 

3



--------------------------------------------------------------------------------

Guarantor: Red Lion Hotels Corporation.

Guaranty of Lease Obligations: The Guaranty of Lease Obligations dated
September 15, 1998 among Promus Hotels, Inc., Tenant and Seller and Guaranty of
Lease Obligations dated September 15, 1998 among Promus Hotel Corporation,
Tenant and Seller.

Hazardous Materials: (1) any substance or material defined as or included in the
definition of one or more of any of the following: “hazardous materials,”
“hazardous waste,” “hazardous substance,” “regulated substance,” “toxic
substance,” “pollutant,” “contaminant,” “radioactive material,” or any other
similar designation in, or otherwise subject to regulation under an
Environmental Law, (2) any oil, petroleum, petroleum fraction or petroleum
derived substance, (3) any flammable substance or explosive, (4) asbestos in any
form, (5) polychlorinated biphenyls, (6) urea formaldehyde foam insulation,
(7) pesticides, and (8) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated under any Environmental Law.

Hotel Contracts: To the extent lawfully assignable without penalty or breach,
any agreements in the name of the Seller (and all rights of Seller relating
thereto) relating solely to the Real Property, including service, maintenance,
purchase orders, leases and other contracts or agreements, equipment leases
capitalized for accounting purposes, and any amendments thereto, with respect to
the ownership, maintenance, operation, provisioning, or equipping of the Real
Property, or any of the Property, as well as written warranties and guaranties
relating thereto, if any, including, but not limited to, those relating to
heating and cooling equipment and/or mechanical equipment, provided they are
listed in a schedule to the Assignment and Assumption Agreement.

Indemnity and Reimbursement Agreement. The Indemnity and Reimbursement Agreement
(iStar Lease) dated December 31, 2001, by Red Lion Hotels, Inc., West Coast
Hospitality Corporation, Doubletree Corporation, Promus Hotels, Inc. and
Doubletree DTWC Corporation.

Improvements: The Seller’s interest in the buildings, structures (surface and
sub-surface) and other improvements, including such fixtures as shall constitute
real property, located on the Land.

Land: The parcels of real estate on which any of the Seven Sale Properties and
Ground Leased Properties are located, as described in Exhibit H.

Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Sale Properties, and the operation
thereof.

Master Lease: As defined in the Recitals.

New York Style Closing: As defined in Section 6.02.

 

4



--------------------------------------------------------------------------------

Obligations: All payments required to be made and all representations,
warranties, covenants, agreements and commitments required to be performed under
the provisions of this Agreement by Seller or Purchaser, as applicable.

Permits: To the extent lawfully assignable without penalty or breach, all
interests of the Seller in any licenses, franchises and permits, certificates of
occupancy, authorizations and approvals used in or relating to the ownership,
occupancy or operation of any part of the Real Property, including, without
limitation, those necessary for the sale and on-premises consumption of food,
liquor and other alcoholic beverages.

Permitted Exceptions: All of the following: (1) the Space Leases; (2) the Ground
Leases, and (3) any liens, encumbrances, restrictions, exceptions and other
matters (a) in existence on August 1, 1995, (b) that have been approved by
Purchaser and Seller prior to the date hereof, (c) that are approved as matters
in accordance with the terms of Article IV to which title to the Real Property
may be subject on the Closing Date, (d) that arise out of the act or omission of
Purchaser or its Affiliates or those claiming by, through or under Purchaser or
its Affiliates, (e) that are the responsibility of Purchaser or its Affiliates
under the Master Lease or (f) matters that would be disclosed by a survey of the
Real Property. For the avoidance of doubt, the Permitted Exceptions include the
lien in favor of the County of Sacramento recorded as Book 20090826, Page 0781
of Official Records of Sacramento County, California and the claim for lien in
favor of Joseph M. Perez recorded as Book 20110302, Page 0665, Official Records
of Sacramento County, California (and any statutory lien related thereto).

Personal Property: All of the Property other than the Real Property.

Property: All right, title and interest of Seller in: (i) The Real Property;
(ii) the Fixtures and Tangible Personal Property; (iii) Hotel Contracts and
Space Leases; (iv) the Permits; and (v) the Documents, provided, however, that
Property shall not include the Retained Liabilities.

Purchaser: As defined in the preamble.

Purchaser’s Conditions: As defined in Section 9.02.

Purchaser’s Knowledge and Known to Purchaser: The current actual knowledge of
the individuals listed on Exhibit I.

Purchase Price: As defined in Section 3.01.

Reaffirmation of Guarantees: The Reaffirmation of Guarantees in the form
attached as Exhibit J.

Real Property: The Land together with the Improvements located on the Land. For
the avoidance of doubt, the Real Property does not include the Two Sale
Properties.

 

5



--------------------------------------------------------------------------------

Red Lion Guaranty: The Guaranty by Guarantor in the form of Exhibit K.

Related Agreements: As defined in Section 2.02.

Restated Vancouver Sublease: The amended and restated sublease of the Vancouver
Property in the form of the Restated Vancouver Sublease attached as Exhibit L.

Retained Liabilities: As defined in Section 3.02(b).

Sale Properties: As defined in the Recitals.

Seller: As defined in the preamble.

Seller’s Conditions: As defined in Section 9.01.

Seller’s Knowledge and Known to Seller: The current actual knowledge of the
individuals listed on Exhibit M.

Space Leases: All leases, licenses, concessions and other occupancy agreements,
and any amendments thereto in effect on the date hereof as described on a
schedule to the Assignment and Assumption Agreement, whether or not of record,
for the use or occupancy of any portion of the Real Property.

Space Lessee: Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

Sublease: That certain Sublease dated December 31, 2001 between Tenant and
Subtenant relating to the Hilton Portfolio Properties.

Sublease Properties: The property subleased to Subtenant pursuant to the
Sublease.

Subtenant: As defined in the recitals.

Tenant: As defined in the recitals.

Termination Date: As defined in Section 10.01(b).

Third Party Consents: As defined in Section 4.02.

Title Clearance Date: The date the Title Commitment is issued.

Title Commitment: As defined in Section 4.01.

Title Company: First American Title Insurance Company, Seattle National Title
Office.

Title Defect: A material lien, claim, charge, security interest or encumbrance
relating to any of the Real Property other than a Permitted Exception. If the
Title Document or a survey discloses any encroachments or defects which do not
have a material adverse effect on the Property, such encroachment or defect
shall not be considered a Title Defect.

 

6



--------------------------------------------------------------------------------

Title Documents: As defined in Section 6.03.

Title Policy: As defined in Section 6.03(a).

Violation: Any condition with respect to the Property which constitutes a
violation of any Legal Requirements.

Section 1.02 References. Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
hereto. The words “hereby,” “hereof,” “herein,” “hereto,” “hereunder,”
“hereinafter,” and words of similar import refer to this Agreement as a whole
and not to any particular Section or Subsection hereof. The word “hereafter”
shall mean after, and the term “heretofore” shall mean before, the date of this
Agreement. Captions used herein are for convenience only and shall not be used
to construe the meaning of any part of this Agreement. Time shall refer to the
(standard or daylight savings) time in effect in the State of Washington unless
otherwise specified.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, the Property on the terms and
subject to the conditions of this Agreement.

Section 2.02 Related Agreements. At the Closing of the purchase of the Seven
Sale Properties, the Purchaser and Seller also agree to execute and deliver the
following documents and to obtain the signature of their respective Affiliates
(as applicable) to each of them, in order to document the simultaneous closing
of the related transactions (the “Related Agreements”):

 

  (a) the Agreement to Purchase Two Hotels;

 

  (b) the Assignment and Assumption of Leases;

 

  (c) the Restated Vancouver Sublease;

 

  (d) the Fourth Amendment to Lease;

 

  (e) the Ground Lease Assignments;

 

  (f) Reaffirmation of Guarantees; and

 

  (g) Red Lion Guaranty.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE

Section 3.01 Purchase Price; Allocation Thereof. The purchase price (“Purchase
Price”) for the Property to be paid by Purchaser to Seller hereunder shall be
thirty two million one thousand dollars ($32,001,000). The Purchase Price for
the Property shall be allocated in accordance with the values reasonably
attributable to the Land and Improvements as set forth on Schedule 3.01. Such
allocation shall be binding on the Seller and Purchaser for all purposes
including the reporting of gain or loss and determination of basis for income
tax purposes, and each of the parties hereto agrees that it or they will file a
statement setting forth such allocation with its or their federal income tax
returns and will also file such further information or take such further actions
as may be necessary to comply with Treasury Regulations that have been
promulgated pursuant to Section 1060 of the Internal Revenue Code of 1986, as
amended.

Section 3.02 Assumption of Liabilities; Retained Liabilities.

(a) Except as otherwise provided in (b) from and after the Closing Date,
Purchaser shall be responsible for all obligations and liabilities with respect
to the Property or operation of the Sale Properties that first arise after the
Closing Date (the “Assumed Liabilities”).

(b) Purchaser shall have no liability or obligation for the following (“Retained
Liabilities”): (i) federal, state and local income, franchise, or other taxes of
Seller except to the extent such items are the responsibility of the Tenant
under the Master Lease as in effect on the date hereof; (ii) any liability the
existence of which would constitute a breach of any of Seller’s representations
or warranties contained in Article V; and (iii) all liabilities of Seller under
the Master Lease that arise prior to or on the Closing Date.

Section 3.03 Indemnity and Reimbursement Agreement. Neither Seller nor Sublease
Assignee shall assume or become liable under the Indemnity and Reimbursement
Agreement.

ARTICLE IV

TITLE INSURANCE AND THIRD PARTY CONSENTS

Section 4.01 Title.

(a) The Purchaser and Seller have each approved a title commitment for the Real
Property (the “Title Commitment”) issued by the Title Company reflecting title
to each parcel of the Real Property.

(b) If after the Title Clearance Date any updates to the Title Commitment
disclose a Title Defect caused by or resulting from claims against the Seller,
Purchaser shall have the right to make additional title objections within three
(3) days after receipt of such updated Title Commitment. Any such Title Defect
not objected to by Purchaser

 

8



--------------------------------------------------------------------------------

within such three (3) day period shall also be deemed a Permitted Exception.
Seller shall have two (2) business days after receipt of Purchaser’s additional
title exception to satisfy (or cause the title insurer to remove or “endorse
over”) such Title Defect (but shall be under no affirmative obligation to do
so), and if Seller fails to satisfy (or cause the title insurer to remove or
“endorse over”) such Title Defect within such two (2) business day period, then,
at the option of Purchaser, evidenced by written notice to Seller, Purchaser
may: (i) terminate this Agreement and receive a refund of the Earnest Money
Deposit whereupon the parties hereto shall have no further rights, obligations
or liabilities with respect to each other hereunder; or (ii) elect to close and
receive the Property required herein from Seller subject to such Title Defect
and without reduction of the Purchase Price. Except as expressly provided
herein, If Purchaser fails to exercise any of the two (2) options set forth in
this Section 4, Purchaser shall be deemed to have elected to proceed under
choice (ii) above.

Section 4.02 Third Party Consents. Purchaser has obtained the consents of the
ground lessors for the Ground Lease Properties, on terms approved by Seller.
Purchaser and Seller believe these assets to be the only third party consents
required to effectively transfer the Property to Purchaser (the “Third Party
Consents”). Purchaser agrees to cause its Affiliate, Red Lion Hotels
Corporation, to execute and deliver, on or before the Closing, a guarantee in
favor of ground lessor of the applicable Ground Lease in the form attached to
the applicable Third Party Consent. Delivery of the Third Party Consents shall
be a condition to Closing, in accordance with Section 9.02(c).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties of Seller. Tenant currently operates
the Real Property, the Two Sale Properties and the Vancouver Property under the
Master Lease, and by virtue of Purchaser’s affiliation with Tenant, Purchaser is
familiar with the Property and has agreed to accept a limited number of
representations and warranties from Seller in this Agreement. Seller hereby
represents and warrants the following to Purchaser:

(a) Due Organization, etc. Seller and Sublease Assignee are validly existing and
are in good standing in the State of Delaware. This Agreement and the Related
Agreements have been duly authorized by all requisite action on the part of
Seller and Sublease Assignee. The execution and delivery of this Agreement and
the Related Agreements, and, subject to obtaining the Third Party Consents, the
consummation of the transactions contemplated hereby do not require the consent
or approval of any governmental authority, nor, subject to obtaining the Third
Party Consents, shall such execution and delivery result in a breach or
violation of any Legal Requirement, or, subject to obtaining the Third Party
Consents, constitute a default (or an event which with notice and passage of
time or both will constitute a default) under any contract or agreement to which
Seller or Sublease Assignee is a party or by which it or the Property is bound.

 

9



--------------------------------------------------------------------------------

(b) Condemnation. As of the Effective Date, other than the potential
condemnation of the Vancouver Property and any other pending condemnation or
other proceedings Known to Purchaser, Seller has not received any written notice
of any pending condemnation of the Property or other proceedings in eminent
domain regarding the Property that Seller has not provided to Purchaser or its
Affiliates.

(c) Violations of Law. As of the Effective Date, other than such notices as may
be Known to Purchaser, Seller has not received any written notice of any
violation of any applicable law or regulation with respect to the Property that
Seller has not provided for Purchaser or its Affiliates.

(d) Litigation. As of the Effective Date, other than the potential condemnation
of the Vancouver Property and other than any other proceedings Known to
Purchaser, Seller has not been served with any filing in any material
litigation, arbitration or administrative proceeding with respect to the
Property in which Seller, or any Affiliate of Seller is named a party that
Seller has not disclosed to Purchaser or its Affiliates.

(e) Options. Seller has not granted any option or right of first refusal or
first opportunity or right to purchase the Property to any party, other than
Purchaser under this Agreement or to Tenant pursuant to the Master Lease.

(f) Title to Property. Seller’s interest in the Real Property is not subject to
the lien of any security interest on Seller’s interest in the Property to secure
an obligation of Seller or its Affiliates for money borrowed; (b) the Seller’s
interest in Real Property is not subject to the lien of any judgment, tax
assessment or other obligation incurred by Seller that is not a Permitted
Exception; and (c) the Seller’s interest in Real Property is not subject to any
liens created on or after the “Commencement Date” (as defined in the Master
Lease) which have been created by or resulted from any acts of the Seller
undertaken without the consent of the Tenant which is not a Permitted Exception.

Except as specifically set forth herein, Seller has not made and does not make
or give any warranties or representations.

Section 5.02 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants the following to Seller:

(a) Due Organization, etc. Purchaser, Tenant and Guarantor are each validly
existing and in good standing in the state of their formation. This Agreement
and the Related Agreements have been duly authorized by all requisite action on
the part of Purchaser, Tenant and Guarantor. The execution and delivery of this
Agreement and the Related Agreements, and the consummation of the transaction
contemplated thereby, do not require the consent or approval of any governmental
authority, nor shall such execution and delivery result in a breach or violation
of any Legal Requirement or, subject to obtaining the Third Party Consents,
constitute a default (or any event which with notice and passage of time or both
will constitute a default) under any contract or agreement by which Purchaser or
an Affiliate is a party or by which it, its Affiliates or the Property is bound.

 

10



--------------------------------------------------------------------------------

(b) Condemnation. As of the Effective Date, other than the potential
condemnation of the Vancouver Property, and any other pending or other
proceedings Known to Seller, Purchaser and its Affiliates have not received any
written notice of any pending condemnation of the Property or other proceedings
in eminent domain regarding the Property that Purchaser has not provided to
Seller.

(c) Options and Sublease. Neither the Purchaser nor any of its Affiliates have
granted any option or right of first refusal or first opportunity or right of
first refusal to purchase the Tenant’s interest in the Master Lease or Sublease.
Purchaser has provided Tenant with a true and complete copy of the Sublease. The
Sublease and Reimbursement and Indemnity Agreement are the only agreements
between Tenant and Subtenant regarding the premises subleased pursuant to the
Sublease and the Tenant has not entered into any other subleases of the Sublease
Property. The Sublease has not been amended, modified or terminated. Tenant at
the Closing will be the tenant under the Master Lease and sublessor under the
Sublease free and clear of liens, claims and assignments. Tenant is not in
default under the Sublease and, to Purchaser’s Knowledge, the Subtenant is not
in default under the Sublease. Tenant has not collected rent under the Sublease
more than one (1) month in advance.

(d) ERISA. Purchaser and its Affiliates are not an employee benefit plan (a
“Plan”) subject to ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), assets of a Plan are not being used to acquire the
Property, Purchaser and its Affiliates are not a “party in interest” (as that
term is defined in Section 3(14) of ERISA) with respect to any Plan that is an
investor in Seller, and Purchaser’s acquisition of the Property will not
constitute or result in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

(e) Prohibited Persons and Transactions. Neither Purchaser nor any of its
Affiliates, is, nor will they become, a person or entity with whom U.S. persons
or entities are restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

Purchaser is not relying on any warranty or representation made by any person
acting on Seller’s behalf as to the physical condition, past or future income,
expenses or operations of the Property or any other matter or thing affecting or
relating to the Property, except as contained in this Agreement.

Section 5.03 Survival. Subject to the temporal and monetary limitations set
forth in Article XV, the representations and warranties set forth in this
Article V are made as of the Effective Date and are remade as of the Closing
Date (unless they specifically relate to the Effective Date) and shall not be
deemed to be merged into or waived by the instruments of Closing, but shall
survive the Closing for a period of one (1) year (the “Survival Period”),

 

11



--------------------------------------------------------------------------------

provided, however, Purchaser will not bring a claim against Seller with respect
to Section 5.01(f) unless Purchaser makes a claim against the title insurer and
the title insurer denies coverage therefor or fails to pay the claim (and
Purchaser will not permit the title insurer to be subrogated to Purchaser’s
rights under this Agreement or any other documents delivered by Seller pursuant
to this Agreement with respect to Section 5.01(f)). Each party shall have the
right to bring an action against the applicable party on the breach of a
representation or warranty or covenant made to such party hereunder or in the
documents delivered by Seller at the Closing, but only if the party bringing the
action for breach first learns of the breach after Closing and brings an action
against for breach by the other party not later than final day of the Survival
Period. In no event shall any party be liable to any other party for incidental,
consequential, or punitive damages as a result of the breach of any or all
representations or warranties set forth in this Agreement.

ARTICLE VI

CLOSING MATTERS

Section 6.01 Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place at the offices of the Title Company not later than
5:00 PM, Seattle Washington time on the Effective Date (the date of the Closing
is sometimes referred to herein as the “Closing Date”).

Section 6.02 New York Style Closing. This transaction shall be closed by means
of a so-called “New York Style Closing,” with the concurrent delivery of the
documents of title, the Related Agreements, transfer of interests, delivery of
the Title Policy and the payment of the Purchase Price.

Section 6.03 Title Commitment and Title Policy.

(a) The Title Commitment shall be the basis for “Title Policy”. The Title
Commitment and the Title Policy are sometimes referred to as the “Title
Documents”.

(b) Removal of Liens, etc. On the Closing Date, Seller shall pay-off any
underlying obligation secured by a deed of trust, mortgage or other security
interest securing an obligation of the Seller that is not a Permitted Exception.
In addition, if on the Closing Date there shall be any Title Defect which is an
obligation to pay money, a portion of the Purchase Price shall be used to
satisfy the same, provided Seller shall simultaneously either deliver to
Purchaser at Closing instruments, in recordable form, sufficient to satisfy such
Title Defect of record, together with the cost of recording or filing said
instrument provided, however, in lieu thereof, the Seller may cause the Title
Insurer to “endorse over” such Title Defect (and may use and a portion of the
Purchase Price to effect such endorsement).

 

12



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING DELIVERIES

Section 7.01 Seller’s Deliveries. At Closing, Seller shall deliver, or cause to
be delivered to Purchaser, the following, each of which shall be in form and
substance acceptable to counsel for Purchaser and executed by Seller:

(a) Recordable limited warranty deeds for the Seven Sale Properties (other than
the Ground Leased Properties) in the form attached as Exhibit 7.01(a) from
Seller to Purchaser, or its designee, subject only to the Permitted Exceptions
(the “Deed”);

(b) Quitclaim Bills of Sale substantially in the form attached hereto as Exhibit
7.01(b) transferring to Purchaser all of Seller’s right, title and interest in
and to each and every item of Fixtures and Tangible Personal Property and
Documents to be transferred hereunder (subject only to Permitted Exceptions) for
each of the Seven Sale Properties and Ground Leased Properties;

(c) Quitclaim Contract Assignment and Assumption Agreements in the form attached
hereto as Exhibit 7.01(c) for each of the Seven Sale Properties and Ground
Leased Properties of all of Seller’s right, title and interest in the Hotel
Contracts, Space Leases and Permits;

(d) The Assignment and Assumption of Leases;

(e) The Restated Vancouver Sublease;

(f) Fourth Amendment to Lease;

(g) The Ground Lease Assignments;

(h) A FIRPTA Certificate in the form attached hereto as Exhibit 7.01(h);

(i) The Red Lion Guaranty;

(j) The Agreement to Purchase Two Hotels;

(k) If required by the Title Company, such documents, if any, as may be
reasonably required by the Title Company, on forms customarily used by the Title
Company in order to issue an owner’s policy of title insurance subject only to
the Permitted Exceptions in accordance with the requirements for the New York
Style Closing except Seller shall not be required to certify or indemnify with
regard to any Permitted Exception;

(l) Evidence of the existence, organization and authority of Seller and Sublease
Assignee and of the authority of the persons executing documents on behalf of
the Seller and Sublease Assignee reasonably satisfactory to the Title Company
and Purchaser; and

 

13



--------------------------------------------------------------------------------

(m) Cancellations or terminations of any and all deeds of trust, mortgages, or
other security instruments of record creating or evidencing a consensual
monetary lien or security interest in any of the Property created by Seller or
in favor of Seller.

Section 7.02 Purchaser’s Deliveries. At Closing, Purchaser shall deliver, or
cause to be delivered to Seller, the following, each of which shall be in form
and substance acceptable to counsel for Seller and executed by Purchaser or its
affiliates:

(a) The Purchase Price required to be paid pursuant to Section 3.01 hereof;

(b) The Agreement to Purchase Two Hotels;

(c) The Assignment and Assumption of Leases;

(d) The Restated Vancouver Sublease;

(e) The Fourth Amendment to Lease;

(f) The Ground Lease Assignments;

(g) The Red Lion Guaranty; and

(h) Evidence of the existence, organization and authority of Purchaser, Tenant
and Guarantor and of the authority of the persons executing documents on behalf
of the Purchaser, Tenant and Guarantor reasonably satisfactory to the Title
Company and Seller.

Section 7.03 Concurrent Transactions. All documents or other deliveries required
to be made by Purchaser or Seller at Closing, and all transactions required to
be consummated concurrently with Closing, including the transactions described
in the Related Agreements, shall be deemed to have been delivered and to have
been consummated simultaneously with all other transactions and all other
deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Purchaser, or its designee, and Seller shall have been made, and all
concurrent or other transactions shall have been consummated.

Section 7.04 Further Assurances. Seller will cooperate with Purchaser in
arranging, at no cost or liability to Seller, for the transfer to Purchaser of
any assignable Seller’s interest, if any, in Permits or Hotel Contracts. Seller
and Purchaser will, at the Closing, or at any time or from time to time
thereafter, upon request of either party, execute such additional instruments,
documents or certificates as either party deems reasonably necessary in order to
convey, assign and transfer the Property to Purchaser, hereunder.

Section 7.05 Possession. Exclusive possession of the Property shall be delivered
at Closing subject only to the Ground Leases, the Space Leases and any other
Permitted Exceptions.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

PRORATIONS

Section 8.01 Rent. The Purchaser shall cause the Tenant to continue to pay rent
due under the Master Lease for the Master Lease Hotels through the Closing Date
and, to the extent not paid as of the Closing Date, will be credited to Seller.
Percentage Rent shall be paid as determined in accordance with the Master Lease
and prorated for any partial year. The provisions of this section will survive
the Closing. No other prorations shall be required. However, to the extent that
any security or other deposits are on deposit with the ground lessors under the
Ground Leases, Seller shall be entitled to a credit for the amount of such
deposit.

ARTICLE IX

CONDITIONS TO OBLIGATIONS

Section 9.01 Conditions to Seller’s Obligations. The obligation of Seller to
close the transaction and deliver the documents and instruments required
hereunder shall be subject to satisfaction in full of the following conditions
(“Seller’s Conditions”) on or before the Closing Date:

(a) The representations and warranties of Purchaser shall be true and correct in
all material respects on the Closing Date.

(b) Purchaser shall have completed all the deliveries and actions required to be
made by Purchaser under Section 7.02 and elsewhere in this Agreement.

(c) The Third Party Consents shall have been obtained.

(d) There shall not then be any pending or, to Seller’s Knowledge, threatened
litigation which, if determined adversely, would restrain the consummation of
any of the transactions referred to herein, or declare illegal, invalid or
nonbinding any of the covenants or Obligations of the parties herein.

(e) All parties (other than Seller) to the Reaffirmation of Guarantees shall
have executed and delivered that document to Seller.

(f) Purchaser shall have delivered the Red Lion Guaranty.

(g) The Subtenant shall have executed and delivered the Assignment and
Assumption of Lease.

(h) Purchaser shall have performed all obligations to be performed by it on or
prior to the Closing Date in all material respects.

(i) The “Closing” (as defined in the Agreement to Purchase Two Hotels) has
occurred;

 

15



--------------------------------------------------------------------------------

Seller’s Conditions are solely for the benefit of Seller and may be waived only
by Seller. Any such waiver or waivers shall be in writing and shall be delivered
to Purchaser. Seller shall not act or fail to act for the purpose of permitting
or causing any of Seller’s Conditions to fail.

Section 9.02 Conditions to Purchaser’s Obligations. The obligation of Purchaser
to make payment of the Purchase Price and other sums provided for herein and to
close the transactions contemplated hereby is subject to satisfaction in full of
each of the following conditions (“Purchaser’s Conditions”) on or before the
Closing Date:

(a) The representations and warranties of Seller shall be true and accurate in
all material respects on the Closing Date.

(b) Seller shall have completed all the deliveries required to be made by Seller
under Section 7.01 and elsewhere in this Agreement.

(c) The Third Party Consents shall have been obtained.

(d) There shall not then be any pending, or to Purchaser’s Knowledge, threatened
litigation which, if determined adversely, would restrain the consummation of
any of the transactions referred to herein, or declare illegal, invalid or
nonbinding any of the covenants or Obligations of the parties herein.

(e) All parties (other than Tenant and its Affiliates) to the Reaffirmation of
Guarantees shall have executed and delivered that document to Purchaser.

(f) Title Company shall be committed to issue the Title Policy to Purchaser
subject only to the Permitted Exceptions.

(g) The “Closing” (as defined in the Agreement to Purchase Two Hotels) has
occurred.

Purchaser’s Conditions are solely for the benefit of Purchaser and may be waived
only by Purchaser. Any such waiver or waivers shall be in writing and shall be
delivered to Seller. Purchaser shall not act or fail to act for the purpose of
permitting or causing any of Purchaser’s Conditions to fail.

Section 9.03 Remedies. In the event that Purchaser defaults in the obligations
under this Agreement and Closing does not occur, Seller shall be entitled to
retain the earnest money deposit as liquidated damages in accordance with
Section 10. In the event that Seller defaults in its obligations under this
Agreement prior to Closing, Purchaser shall be entitled to an order of specific
performance to compel Seller to comply with its obligations hereunder and if
Purchaser does not obtain such an order or elects not to seek it, Purchaser
shall be entitled to reimbursement from Seller for the actual, reasonable third
party costs paid to persons or entities not affiliated with the Purchaser or
Tenant incurred by Purchaser in connection with negotiation and preparation of
this Agreement and Related Agreements, in an amount (when aggregated with
amounts payable by Seller pursuant to Section 9.03 of the Agreement to Purchase
Two Hotels) not to exceed two hundred thousand dollars ($200,000). IF THE
TRANSACTION CLOSES, THE PARTIES’ EXCLUSIVE REMEDIES SHALL BE IN ACCORDANCE WITH
ARTICLE

 

16



--------------------------------------------------------------------------------

XV. IN NO EVENT SHALL THE DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS,
OWNER, OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF EITHER
PURCHASER OR SELLER, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE EXCEPT TO THE EXTENT ANY SUCH PERSON OR ENTITY
IS OBLIGATED THEREFORE PURSUANT TO THE RELATED AGREEMENTS. THE PRECEDING
SENTENCE SHALL SURVIVE THE CLOSING.

Section 9.04 No Extension. Nothing contained in this Agreement shall require
Purchaser or Seller to postpone the Closing Date.

ARTICLE X

[RESERVED]

ARTICLE XI

TERMINATION

Section 11.01 Termination. This Agreement may be terminated and the transactions
contemplated hereby terminated at any time prior to the Closing Date:

(a) by written agreement of the Seller and the Purchaser;

(b) by either the Purchaser or the Seller if: (i) the Closing Date has not
occurred on or before October 31, 2011 (the “Termination Date”)); provided, that
the right to terminate this Agreement under this clause 10.1(b) shall not be
available to any party whose failure to fulfill any obligation hereunder has
been the cause of, or resulted in, the failure of the Closing Date to occur on
or before the Termination Date and such action or failure constitutes a material
breach of this Agreement; (ii) there shall be a final nonappealable order of a
governmental entity in effect preventing consummation of the transactions
contemplated hereunder; or (iii) there shall be any law enacted, promulgated or
issued or deemed applicable to the transactions contemplated hereunder by any
Governmental Entity that would make any such transaction illegal;

(c) by the Purchaser if it is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of the
Seller provided, that if such breach is curable by the Seller prior to the
Termination Date following the Seller’s receipt of written notice from the
Purchaser of such breach, it being understood that the Purchaser may not
terminate this Agreement pursuant to this Section 10.01(c) if such breach by the
Seller is cured within such fifteen (15) day period so that the conditions would
then be satisfied; or

 

17



--------------------------------------------------------------------------------

(d) by the Seller if it is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of the Purchaser provided,
that if such breach is curable by the Purchaser prior to the Termination Date
following the Purchaser’s receipt of written notice from the Seller, it being
understood that the Seller may not terminate this Agreement pursuant to this
Section 10.01(d) if such breach by the Purchaser is cured within such fifteen
(15) day period so that the conditions would then be satisfied.

Section 11.02 Effect of Termination. Any termination of this Agreement under
Section 10.01 will be effective immediately upon the delivery of written notice
by the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 10.01, this Agreement shall
be of no further force or effect, except nothing herein shall relieve any party
from liability for any willful breach of this Agreement.

Section 11.03 Effect of Termination of Agreement to Purchase Two Hotels. If the
Agreement to Purchase Two Hotels is terminated, this Agreement shall be
automatically terminated without any further action of the parties.

ARTICLE XII

ACTIONS AND OPERATIONS PENDING CLOSING

Section 12.01 Actions and Operations Pending Closing. Seller and Purchaser agree
that after the date hereof and until the Closing Date:

(a) The Master Lease will remain in full force and effect.

(b) The Sublease will remain in full force and effect.

(c) Seller will not enter into any new material contract or Space Lease or
create any Title Defect, or, other than pursuant to, or by virtue of, this
Agreement, the Related Agreements or the Third Party Consents, cancel, modify or
renew any existing material contract or Space Lease relating to the Seven Sale
Properties and Ground Leased Properties, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed.

(d) Seller shall notify Purchaser promptly if Seller becomes aware of any
transaction or occurrence prior to the Closing Date which would make any of the
representations or warranties of Seller contained in Section 5.01 not true in
any material respect.

(e) Seller will not dispose of any of the Property, except in the ordinary
course of business and in accordance with this Agreement or as required under
the Master Lease.

(f) Purchaser will not terminate, modify or amend the Sublease or consent to or
waive any material action or omission by Subtenant under the Sublease.

 

18



--------------------------------------------------------------------------------

ARTICLE XIII

CASUALTIES AND TAKINGS

Section 13.01 Damage or Destruction: Condemnation. In the event of any casualty
loss, damage or destruction prior to the Closing, or any condemnation of all or
a part of the Real Property, Seller and Purchaser shall remain obligated under
this Agreement and all proceeds of Insurance Policies or condemnation awards
shall be assigned to Purchaser at Closing, and there shall be no other
compensation or reduction in price therefor, provided, however, that the
respective rights of the parties to proceeds from the condemnation of the
Vancouver Property shall be governed by the terms of the Restated Vancouver
Sublease in the event this Transaction closes. Seller and Purchaser express and
waive the provisions of California Civil Code Section 1662 and hereby agree that
the provisions of this Agreement shall govern the parties’ obligations in the
event of any damage or destruction to the Real Property or the taking of all or
any of the Real Property.

ARTICLE XIV

COVENANTS AND ACKNOWLEDGEMENTS

Section 14.01 Bulk Sales. Seller and Purchaser agree that no bulk sales filings
or notices shall be required as condition to Closing.

Section 14.02 Hart-Scott-Rodino. Seller and Purchaser agree that The
Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15 U.S.C. §18(a) et. seq.,
as amended does not apply to the sale and transactions contemplated in this
Agreement.

ARTICLE XV

INDEMNIFICATION

Section 15.01 Seller’s Indemnification. Seller hereby agrees to indemnify, hold
harmless and defend Purchaser from and against any and all loss, damage (other
than consequential or punitive damages), claim, cost and expense and any other
liability whatsoever, including, without limitation, reasonable accountants’ and
attorneys’ fees, charges and costs, incurred by Purchaser by reason of
(a) Seller’s breach of any representations or warranties or covenants of Seller
contained in this Agreement, and (b) without limiting the generality of the
foregoing, Seller’s failure to duly perform and discharge Retained Liabilities
or perform the obligations of Seller under Related Documents, provided Seller
shall have no duty indemnify Purchaser for any losses arising hereunder until
Purchaser has suffered losses by reason of all such breaches (when aggregated
with losses under Section 15.01 of the Agreement to Purchase Two Hotels) in
excess of Fifty Thousand Dollars ($50,000.00) aggregate deductible (after which
point the Seller will be obligated only to indemnify the Purchaser from and
against further such losses) or thereafter to the extent the losses (when
aggregated with losses under Section 15.01 of the Agreement to Purchase Two
Hotels) the Purchaser has suffered by reason of all such breaches up to an
aggregate cap equal to Seven Hundred Fifty Thousand Dollars ($750,000.00) (after
which point the Seller will have no obligation to indemnify the Purchaser from
and against

 

19



--------------------------------------------------------------------------------

further losses). This indemnity shall terminate and be of no force and effect
except with respect to actions brought by Purchaser against Seller for claims
made pursuant to Section 15.03) not later than the final day of the Survival
Period. The indemnification provided for in this Section 15.01 shall from and
after the Closing be the Purchaser’s sole remedy for any matters referred to
herein.

Section 15.02 Purchaser’s Indemnification. Purchaser hereby agrees to indemnify,
hold harmless and defend Seller from and against any and all loss, damage,
claim, cost and expense and any other liability whatsoever, including, without
limitation, reasonable accountants’ and attorneys’ fees, charges and costs
incurred by Seller by reason of (a) Purchaser’s breach of any representations,
warranties and covenants of Purchaser contained in this Agreement which survive
the Closing, and (b) without limiting the generality of the foregoing,
Purchaser’s failure to duly perform the obligations of Purchaser under Related
Documents, provided Purchaser shall have no duty indemnify Seller for any losses
arising hereunder until Seller has suffered losses by reason of all such
breaches (when aggregated with losses under the first sentence of Section 15.02
of the Agreement to Purchase Two Hotels) in excess of Fifty Thousand Dollars
($50,000.00) aggregate deductible (after which point the Purchaser will be
obligated only to indemnify the Seller from and against further such losses) or
thereafter to the extent the losses (when aggregated with losses under the first
sentence of Section 15.02 of the Agreement to Purchase Two Hotels) the Seller
has suffered by reason of all such breaches up to an aggregate cap equal to
Seven Hundred Fifty Thousand Dollars ($750,000.00) (after which point the
Purchaser will have no obligation to indemnify the Seller from and against
further losses). This indemnity shall terminate and be of no force and effect
except with respect to actions brought by Seller for claims made pursuant to
Section 15.03 against Purchaser not later than the final day of the Survival
Period. The indemnification provided for in this Section 15.02 shall from and
after the Closing be the Seller’s sole remedy for any matters referred to in
this Section 15.02 except as provided in the following sentence and without
limitation of the Restated Vancouver Sublease and Red Lion Guaranty.
Notwithstanding the foregoing temporal and monetary limitations, Purchaser
hereby agrees to indemnify, hold harmless and defend Seller from and against any
and all loss, damage, claim, cost, claims, actions, causes of action, suits,
litigation and expense and any other liability whatsoever, including, without
limitation, reasonable accountants’ and attorneys’ fees, charges and costs
incurred by Seller (collectively, “Property Claims”) by reason of (a) operation,
ownership or use of the Sale Properties from and after Closing or (b) any death,
injury or damage to persons or property at the Sale Properties from and after
the Closing provided, however, that the Property Claims are asserted, instituted
or initiated by a Person that is not Seller or an Affiliate of the Seller.

Section 15.03 Third Party Claims. If a claim by a third party is made against
either of the indemnified parties, and if either of the indemnified parties
intends to seek indemnity with respect thereto under this Article XV, such
indemnified party shall promptly notify Purchaser or Seller, as the case may be,
of such claim. The indemnifying party shall have thirty (30) days after receipt
of the above-mentioned notice to undertake, conduct and control, through counsel
of its own choosing (subject to the consent of the indemnified party, such
consent not to be unreasonably withheld or delayed) and at its expense, the
settlement or defense therefor, and the indemnified party shall cooperate with
it in connection therewith; provided that: (a) the indemnifying party shall not
thereby permit to exist any lien, encumbrance or other adverse

 

20



--------------------------------------------------------------------------------

charge upon any asset of any indemnified party; (b) the indemnifying party shall
permit the indemnified party to participate in such settlement or defense
through counsel chosen by the indemnified party, provided that the fees and
expenses of such counsel shall be borne by the indemnified party; and (c) the
indemnifying party shall agree promptly to reimburse the indemnified party for
the full amount of any loss resulting from such claim and all related expenses
incurred by the indemnified party within the limits of this Section 15. So long
as the indemnifying party is reasonably contesting any such claim in good faith,
the indemnified party shall not pay or settle any such claim. Notwithstanding
the foregoing, the indemnified party shall have the right to pay or settle any
such claim, provided that in such event they shall waive any right to indemnity
therefor by the indemnifying party unless the indemnifying party shall have
expressly consented to such payment or settlement. If the indemnifying party
does not notify the indemnified party within thirty days after receipt of the
indemnified party’s notice of a claim of indemnity hereunder that it elects to
undertake the defense thereof, the indemnified party shall have the right to
contest, settle or compromise the claim in the exercise of its exclusive
discretion at the expense of the indemnifying party.

Section 15.04 Survival. The provisions of this Article XV shall survive the
Closing.

ARTICLE XVI

NOTICES

Section 16.01 Notices. Except as otherwise provided in this Agreement, all
notices, demands, requests, consents, approvals and other communications (herein
collectively called “Notices”) required or permitted to be given hereunder, or
which are to be given with respect to this Agreement, shall be in writing and
shall be personally delivered or sent by overnight express courier, prepaid for
next business day morning delivery, addressed to the party to be so notified as
follows:

 

If intended for Seller, to:

   RLH Partnership, L.P.    c/o iStar Financial Inc.    One Sansome Street   
San Francisco, California 94104    Attention: Erich Stiger    With copies to:   
iStar Financial Inc.    1114 Avenue of the Americas    New York, New York 10036
   Attention: General Counsel    Katten Muchin Rosenman LLP    525 West Monroe
Street    Chicago, IL 60661-3693    Attention: Kenneth M. Jacobson

 

21



--------------------------------------------------------------------------------

If intended for Purchaser, to:

   WHC 809 LLC    W. 201 North River Drive    Spokane, WA 99201    Attention:
General Counsel

With copies to:

   Davis Wright Tremaine LLP    1201 Third Avenue, Suite 2200    Seattle, WA
98101-3045    Attention: Bruce Bjerke

Notice mailed by regular, registered or certified mail shall not be permitted.
Notice personally delivered shall be deemed received when delivered. Notice sent
by overnight express courier for next business day morning delivery shall be
deemed received by the addressee the next business day after delivery thereof to
the overnight courier upon proof of delivery by the overnight express courier.
Either party may at any time change the address for notice to such party by
mailing a Notice as aforesaid. Counsel may give any notices on behalf of its
client.

ARTICLE XVII

ADDITIONAL COVENANTS

Section 17.01 Additional Covenants. In addition, the parties agree as follows:

(a) Expenses. Seller shall be responsible for title insurance premiums for the
Title Policy (not to exceed forty three thousand five hundred dollars ($43,500)
(“Premium Limit”), and Purchaser shall be responsible for the cost of any
endorsements (including extended coverage endorsements) provided herein in
excess of the premium for the Title Policy without endorsements and any premium
cost in excess of the Premium Limit. Recording fees for the release (or
endorsement over) of any Title Defect shall be paid by the Seller and transfer
or analogous taxes imposed on the transfer of the Sale Properties shall be
allocated as follows: (i) with respect the Sale Properties located in the State
of Washington, fifty percent (50%) to Seller and fifty percent (50%) to
Purchaser; and (ii) with respect to the remaining Sale Properties, one hundred
percent (100%) to Seller. The personal property components of the Property are
owned by Tenant so no transfer of title to those assets will result from this
transaction and no transfer tax is due. The fees and expenses of Seller’s
designated representatives, accountants and attorneys shall be borne by Seller,
and the fees and expenses of Purchaser’s designated representatives, accountants
and attorneys shall be borne by Purchaser. If this Agreement is terminated due
to the default of a party, then the defaulting party shall pay any fees or
charges due to any escrow agent, including, without limitation, any escrow
cancellation fees or charges and any fees or charges due to the Title Company
for preparation and/or cancellation of the Title Commitment. The Purchaser and
Seller will equally divide the escrow closing fee and the New York Style Closing
fee of the Title Company.

(b) Brokerage. Seller and Purchaser each hereby represent and warrant to the
other that neither has dealt with any broker or finder in connection with the
transaction

 

22



--------------------------------------------------------------------------------

contemplated hereby. Each of Seller and Purchaser hereby agrees to indemnify,
defend and hold the other harmless against and from any and all manner of
claims, liabilities, loss, damage, attorneys’ fees and expenses, incurred by
either party and arising out of, or resulting from, any claim by any broker or
finder in contravention of its representation and warranty herein contained.

(c) Access to Records After Closing. Where there is a legitimate purpose or if
there is a tax audit, other governmental inquiry, or litigation or prospective
litigation to which Seller or Purchaser is, or may become, a party, making
necessary Seller’s access to such records of Purchaser or making necessary
Purchaser’s access to such records of Seller, each party, as the case may be,
will allow representatives of the other party access to such records during
regular business hours at such party’s place of business for the sole purpose of
obtaining information for use as aforesaid. Each party agrees to indemnify, hold
harmless and defend the other party at all times from and after the date of this
Agreement, from and against any and all loss, damage, claim, cost and expense
and any other liability whatsoever, including, without limitation, reasonable
accountants’ and attorneys’ fees, charges and costs, incurred by either party by
reason of the other party’s failure to provide access to the records described
above.

(d) Construction. This Agreement shall not be construed more strictly against
one party than against the other, merely by virtue of the fact that it may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.

(e) Public Statement. Prior to the Closing, neither party shall make a press
release or public statement or announcement concerning this Agreement or the
transactions contemplated herein, without the prior written consent of the other
party, except as may be required by law. Seller acknowledges that Purchaser’s
parent, Red Lion Hotels Corporation, is a publicly traded company and Purchaser
acknowledges that Seller’s parent, iStar Financial Inc., is a publicly traded
company and this Agreement and any Exhibits thereto may be disclosed and filed
in accordance with law as Seller determines in its sole and absolute discretion.

ARTICLE XVIII

MISCELLANEOUS

Section 18.01 Successors and Assigns. This Agreement shall be binding upon the
heirs, executors, administrators, and successors and assigns of Seller and
Purchaser; provided, however, Purchaser shall not assign Purchaser’s rights and
obligations hereunder to any party other than an Affiliate of Purchaser without
the prior written consent of Seller, which consent may be withheld by Seller in
its sole discretion. Any such assignment in violation of this provision shall be
void. If Seller consents to an assignment, the assignment will not be effective
against Seller until Purchaser delivers to Seller a fully extended copy of the
assignment instrument, which instrument must be satisfactory to Seller in both
form and substance and pursuant to which the assignee assumes and agrees to
perform for the benefit of Seller the

 

23



--------------------------------------------------------------------------------

obligations of Purchaser under this Agreement, and pursuant to which the
assignee makes the warranties and representations required of Purchaser under
this Agreement; provided, however, that no such assignment shall relieve the
assignor from primary liability for its obligations under this Agreement.

Section 18.02 Entire Agreement. This Agreement contains all of the covenants,
conditions and agreements between the parties and shall supersede all prior
correspondence, agreements and understandings, both oral and written.

Section 18.03 Attorney’s Fees. Should either party employ attorneys to enforce
any of the provisions hereof or to protect its interest in any manner arising
under this Agreement, or to recover damages for breach of this Agreement, or to
enforce any judgment relating to this Agreement and the transaction contemplated
hereby, the prevailing party shall be entitled to reasonable attorneys’ fees and
court costs.

Section 18.04 Governing Law. This Agreement shall be governed in all respects by
and construed in accordance with the laws of the State of California.

Section 18.05 Further Assurances. Seller or Purchaser shall promptly perform,
execute and deliver or cause to be performed, executed and/or delivered at or
after Closing any and all acts, deeds and assurances as either party or the
Escrow Agent may reasonably require in order to carry out the intent and purpose
of this Agreement.

Section 18.06 Amendment. This Agreement cannot be changed, amended, supplemented
or terminated orally.

Section 18.07 Counterparts. This Agreement may be executed in one (1) or more
counterparts, and all the counterparts shall constitute but one and the same
agreement, notwithstanding that all parties hereto are not signatory to the same
or original counterpart. This Agreement may be executed and delivered by
telecopy, pdf or similar electronic transmittal which shall be deemed an
original if sent in accordance with the terms of Section 17.01 regarding
Notices.

Section 18.08 Nonwaiver. Unless otherwise expressly provided herein, no waiver
by Seller or Purchaser of any provision hereof shall be deemed to have been made
if such waiver is made orally. No delay or omission in the exercise of any right
or remedy accruing to Seller or Purchaser upon any breach under this Agreement
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by Seller or Purchaser of any
breach of any term, covenant or condition herein stated shall not be deemed to
be a waiver of any other term, covenant or condition. All rights or remedies
afforded to Seller or Purchaser hereunder or by law shall be cumulative and not
alternative, and the exercise of one right or remedy shall not bar other rights
or remedies allowed herein or by law.

Section 18.09 Captions. Paragraph titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define,
limit, extent or describe the scope of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 18.10 Exhibits. All Exhibits attached hereto shall be incorporated
herein by reference as if set out herein in full.

Section 18.11 Time. Time is of the essence in the performance of this Agreement.

Section 18.12 Recordation. Prior to the Closing Date, there shall be no
recordation of either this Agreement or any memorandum hereof, or any affidavit
pertaining hereto, and any such recordation of this Agreement or memorandum or
affidavit by either party without the prior written consent of the other party.

Section 18.13 No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

Section 18.14 Reporting Person. Purchaser and Seller hereby designate First
American Title Insurance Company as the “reporting person” pursuant to the
provisions of Section 6045(e) of the Internal Revenue Code of 1986, as amended.

Section 18.15 Natural Hazard Disclosure Waiver. Purchaser hereby knowingly,
voluntarily and intentionally waives its right to disclosure by Seller of
natural hazards found in Natural Hazard Disclosure Act, California Government
Code Sections 8589.3, 8589.4, and 51183.5, California Public Resources Code
Sections 2621.9, 2694, and 4136, and California Civil Code Sections 1102.6 and
1103.2, and any successor law. This waiver is a material inducement to Seller’s
decision to enter into this Agreement and the calculation of the Purchase Price,
and Purchaser acknowledges that Seller would not have entered into this
Agreement but for this waiver. The terms and provisions of this Section 18.15
shall survive the Closing of this Agreement.

Section 18.16 Disclaimers. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement and that Seller would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimers and other agreements
set forth above.

ARTICLE XIX

DISCLAIMERS, RELEASE AND INDEMNITY

Section 19.01 Disclaimers By Seller. Except as expressly set forth in this
Agreement (including without limitation Article V), it is understood and agreed
that Seller and Seller’s agents or employees have not at any time made and are
not now making, and they specifically disclaim, any warranties, representations
or guaranties of any kind or character, express or implied, with respect to the
Property, including, but not limited to, warranties, representations or
guaranties as to (a) matters of title (other than as expressly contained in the
deeds), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of hazardous materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water

 

25



--------------------------------------------------------------------------------

table, underground water reservoirs, limitations regarding the withdrawal of
water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Property or any portion
thereof is affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard,
(e) drainage, (f) soil conditions, including the existence of instability, past
soil repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (n) the existence or non-existence of underground
storage tanks, surface impoundments, or landfills, (o) any other matter
affecting the stability and integrity of the Property, (p) the potential for
further development of the Property, (q) the merchantability of the Property or
fitness of the Property for any particular purpose, (r) tax consequences,
(s) the ability to obtain consents from the ground lessors of the Ground Leased
Properties, or (t) any other matter or thing with respect to the Property.

Section 19.02 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto made or furnished by Seller, or any property
manager, real estate broker, agent or third party representing or purporting to
represent Seller, to whomever made or given, directly or indirectly, orally or
in writing. Purchaser represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate and that, except as expressly set forth
in this Agreement, it is relying solely on its own expertise and that of
Purchaser’s consultants in purchasing the Property and shall make an independent
verification of the accuracy of any documents and information provided by
Seller. Purchaser will conduct such inspections and investigations of the
Property as Purchaser deems necessary, including, but not limited to, the
physical and environmental conditions thereof, and shall rely upon same.
Purchaser acknowledges that Seller has afforded Purchaser a full opportunity to
conduct such investigations of the Property as Purchaser deemed necessary to
satisfy itself as to the condition of the Property and the existence or
non-existence or curative action to be taken with respect to any Hazardous
Materials on or discharged from the Property, and will rely solely upon same and
not upon any information provided by or on behalf of Seller or its agents or
employees with respect thereto, other than such representations, warranties and
covenants of Seller as are expressly set forth in this Agreement. Upon Closing,
Purchaser shall assume the risk that adverse matters, including, but not limited
to,

 

26



--------------------------------------------------------------------------------

adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. Purchaser hereby represents and warrants to Seller that:
(a) Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence. Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

Section 19.03 Seller Released from Liability. Purchaser acknowledges that, by
virtue of its affiliation with Tenant, it has had ample opportunity to inspect
the Property and observe its physical characteristics and existing conditions
and the opportunity to conduct such investigation and study on and of the
Property and adjacent areas as Purchaser deems necessary, and except as
otherwise provided in this Agreement, Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities and responsibilities relating to the physical,
environmental or legal compliance status of the Property, whether arising before
or after the Effective Date, and liabilities under the Comprehensive
Environmental Response, Compensation and Liability Act Of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Property, or their suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all objections and complaints (including, but not limited to, federal,
state and local statutory and common law based actions, and any private right of
action under any federal, state or local laws, regulations or guidelines to
which the Property are or may be subject, including, but not limited to, CERCLA)
concerning the physical characteristics and any existing conditions of the
Property, including, without limitation, the lessor’s obligations under the
Lease relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the Effective Date. Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of hazardous materials or other contaminants, may not
have been revealed by its investigation.

Section 19.04 Survival. The terms and conditions of this Article XIX shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be deemed to be incorporated into the Deeds.

 

27



--------------------------------------------------------------------------------

ARTICLE XX

1031 EXCHANGE

Section 20.01 1031 Exchange. Provided that Purchaser gives Seller reasonable
advance notice that Purchaser intends to acquire the Property as part of an
exchange transaction meeting the requirements of Section 1031 of the Internal
Revenue Code, Seller shall reasonably cooperate with Purchaser in effecting such
an exchange transaction, provided that (A) such cooperation shall be at no cost,
expense or liability to Seller, (B) notwithstanding any assignment of this
Agreement by Purchaser in connection with such exchange or the conveyance of the
Property to a party other than Purchaser, Purchaser shall not be released from
its obligations under the Agreement and shall remain liable for all of its
obligations hereunder, (C) Red Lion Hotels Corporation shall not be released
from its obligations under the Red Lion Guaranty, and (D) the completion of such
exchange transaction shall not be a condition to Purchaser’s obligation to close
timely hereunder.

[Signatures appear on next page]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed, all as of the day and year first above written.

 

SELLER: RLH PARTNERSHIP, L.P. By: Red Lion GP, Inc., a Delaware corporation, its
general partner By:   /s/ Erich Stiger Name:   Erich Stiger Title:   Senior Vice
President PURCHASER: WHC 809, LLC, a Delaware limited liability company By:  
/s/ Thomas L. McKeirnan Its:   Senior Vice President



--------------------------------------------------------------------------------

LIST OF EXHIBITS:

 

Exhibit A-1   Seven Sale Properties Exhibit A-2   Two Sale Properties Exhibit
A-3   Agreement to Purchase Two Hotels Exhibit B   Ground Leased Properties and
Ground Leases Exhibit C   Hilton Portfolio Properties Exhibit D   Vancouver
Property Exhibit E   Assignment and Assumption of Leases Exhibit F   Fourth
Amendment to Lease Exhibit G   Assignment and Assumption of Ground Leases
Exhibit H   Land Exhibit I   Purchaser Knowledge Parties Exhibit J  
Reaffirmation of Guarantees Exhibit K   Red Lion Guaranty Exhibit L   Restated
Vancouver Sublease Exhibit M   Seller Knowledge Parties Schedule 3.01   Purchase
Price Allocation Exhibit 7.01(a)   Form of Warranty Deeds for the Sale
Properties Exhibit 7.01(b)   Form of Bill of Sale Exhibit 7.01(c)   Quitclaim
Contract Assignment Exhibit 7.01(h)   FIRPTA Certificate



--------------------------------------------------------------------------------

EXHIBIT A-1

Bend

1415 NE Third Street

Bend, Deschutes County, Oregon 97701

Boise

1800 Fairview Avenue

Boise, Ada County, Idaho 83702

Coos Bay

1313 North Bayshore Drive

Coos Bay, Coos County, Oregon 97420

Longview

510 Kelso Drive

Kelso, Cowlitz County, Washington 98626

Pendleton

304 SE Nye Avenue

Pendleton, Umatilla County, Oregon 97801

Wenatchee

1255 North Wenatchee Avenue

Wenatchee, Chelan County, Washington 98801

Sacramento

1401 Arden Way

Sacramento, Sacramento County, California 95815



--------------------------------------------------------------------------------

EXHIBIT A-2

Missoula

700 West Broadway

Missoula, Missoula County, Montana 59802

Medford

200 North Riverside Avenue

Medford, Jackson County, Oregon 97501



--------------------------------------------------------------------------------

EXHIBIT A-3

AGREEMENT TO PURCHASE TWO HOTELS

THIS AGREEMENT TO PURCHASE TWO HOTELS is made this              day of
            , 2011 (the “Effective Date”) by and between RLH PARTNERSHIP, L.P.,
a Delaware limited partnership (the “Seller”), and RED LION HOTELS HOLDINGS,
INC. (formerly known as Red Lion Hotels, Inc. (“Purchaser”).

RECITALS

A. Seller currently leases sixteen (16) hotels (the “Master Lease Hotels”) to a
Purchaser, under the term of that certain Lease between Seller as landlord and
Purchaser as tenant, dated August 1, 1995 (as amended from time to time, the
“Master Lease”).

B. Seller is:

(1) the fee owner of nine (9) of the Master Lease Hotels, Seven (7) of which
(listed on Exhibit A-1) it wishes to sell to an affiliate of Purchaser, WHC809,
LLC (“WHC”) (the “Seven Sale Properties”); and two (2) of which (listed on
Exhibit A-2) it wishes to sell to Purchaser (the “Two Sale Properties” and,
together with the Seven Sale Properties, the “Sale Properties”).

(2) the tenant under a real estate lease for one (1) of the Master Lease Hotels
and the tenant under a real estate lease for land adjacent to one of the Sale
Properties, both of which are listed on Exhibit B (the “Ground Leased
Properties”) and both of which it wishes to assign to Purchaser, and in
connection with which Seller will sell to Purchaser all of its interests in
Property relating to the Ground Leased Properties;

(3) the landlord (or sublandlord) under leases for five (5) of the Master Lease
Hotels, which are leased by Seller to Purchaser and subleased by Purchaser, as
sublandlord, to Doubletree DTWC Corporation as assigned to HLT Operate DTWC LLC
(formerly known as HLT DTWC Corporation) (“Subtenant”), which are listed on
Exhibit C (the “Hilton Portfolio Properties”), in which Purchaser wishes to
assign its entire interest including its interest as tenant under the Master
Lease and its interest as sublandlord under the Sublease (as defined herein) to
SFI DT Holdings LLC, a Delaware limited liability company, an Affiliate of
Seller (“Sublease Assignee”); and

(4) the tenant under a ground lease from the Port of Vancouver, Washington for
the Master Lease Hotel described on Exhibit D, which Seller subleases to
Purchaser (the “Vancouver Property”), for which Seller and Purchaser intend to
enter into an amended and restated sublease.

C. Seller and Purchaser also wish to enter into an amendment to the Master
Lease, which will, among other things, confirm termination of the Master Lease
with regard to the Sale Properties and Ground Leased Properties, and split the
Master Lease as to the remaining Master



--------------------------------------------------------------------------------

Lease Hotels into a Master Lease with regard to the Vancouver Property in the
form of an amended and restated sublease for the Vancouver Property and continue
the Master Lease as to the Hilton Portfolio Properties, with Sublease Assignee
as the tenant in place of the Purchaser with respect to the Hilton Portfolio
Properties.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, agreements, covenants and conditions herein
contained, and other good and valuable consideration, Seller and Purchaser agree
as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.01 Definitions. As used herein, the following terms shall have the
respective meanings indicated below:

Affiliate: With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls, or is under common control with, the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such entity or the power to veto
major policy decision of any such entity, whether through the ownership of
voting securities, by contract, or otherwise. For the avoidance of doubt, WHC,
Purchaser and Guarantor are Affiliates of each other.

Agreement: This Agreement to Purchase Two Hotels, including the Exhibits
attached hereto.

Agreement to Purchase Eight Hotels: The Agreement to Purchase Eight Hotels and
Assume Leases in the form attached as Exhibit A-3.

Assignment and Assumption of Leases: The Assignment and Assumption of Leases in
the form attached as Exhibit E, to be entered into at Closing between Purchaser
and the Sublease Assignee with respect to the Hilton Portfolio Properties.

Assumed Liabilities: As defined in Section 3.02(a).

Bill of Sale: As defined in 7.01(b).

CERCLA: As defined in Section 19.03.

Closing: As defined in Section 6.01.

Closing Date: As defined in Section 6.01.

 

2



--------------------------------------------------------------------------------

Deeds: As defined in Section 7.01(a).

Deed of Trust: Any deed of trust, mortgage, security instrument or other
agreement constituting a lien on the Seller’s interest in the Real Property.

Documents: To the extent lawfully assignable without penalty or breach,
reproducible copies of all plans, specifications, drawings, blueprints, surveys,
environmental reports, soil studies, engineering reports and other documents
which Seller has in its possession or control, or has a right to, as the same
relate to the Property, including, but not limited to those relating to any
prior or ongoing construction or rehabilitation of the Property.

Effective Date: The day and year first above written in the first paragraph of
this Agreement prior to the Recitals.

Environmental Law: Any applicable federal, state, foreign, or local law,
statute, ordinance, rule, regulation, or rule of common law (now or hereafter in
effect), or any binding and enforceable judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree, or judgment, relating to (1) the use, generation, treatment, management,
storage, transportation or other handling of Hazardous Materials,
(2) occupational safety and health, industrial, hygiene, land use or other
protection of human, plan or animal health or welfare, and (3) environmental
matters, including, without limitation, those relating to fines, injunctions,
penalties, damages, contribution, cost recover, losses or injuries resulting
from the release, threatened release, discharge, disposal or other handling of
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.), the Resource Conservation and Recovery Act (42 U.S. C. Section 6901 et
seq.), the Clean Air Act (2 U.S.C. Section 7401 et seq.), the Clean Water Act
(29 U.S.C. Section 1251 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.),the Federal Insecticide, Fungicide, Rodenticide Act (7
U.S.C. Section 136 et seq.),), the Safe Drinking Water Act (42 U.S.C.
Section 300f et seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. Section 11001 et seq.),, any analogous present or future federal, state,
foreign, or local law, statute or ordinance, and any regulation or rule
promulgated thereunder, each as amended or supplemented.

Fixtures and Tangible Personal Property: All interests, if any, the Seller may
have in fixtures, furniture, furnishings, fittings, equipment, cars, trucks,
machinery, apparatus, signage, appliances, draperies, carpeting, and other
articles of tangible personal property now located on the Real Property or
exclusively used or usable in connection with the operations or any part of the
Real Property, subject to such depletions, resupplies, substitutions and
replacements as shall occur and be made in the normal course of business
expressly excluding, however: (i) equipment and property leased pursuant to
Hotel Contracts; (ii) property owned by Purchaser, WHC or their Affiliates (and
those claiming by, through or under any of them); (iii) property owned by third
parties furnishing goods or services to the Property; and (iv) Improvements.

Fourth Amendment to Lease: The Fourth Amendment to Lease in the form attached as
Exhibit F.

 

3



--------------------------------------------------------------------------------

Ground Leases: The leases listed on Exhibit B.

Ground Lease Assignment: The Assignment and Assumption of Ground Leases in the
form attached as Exhibit G.

Ground Leased Properties: The Real Property, if any, leased pursuant to the
Ground Leases.

Guaranty of Lease Obligations: The Guaranty of Lease Obligations dated
September 15, 1998 among Promus Hotels, Inc., Purchaser and Seller and Guaranty
of Lease Obligations dated September 15, 1998 among Promus Hotel Corporation,
Purchaser and Seller.

Guarantor: Red Lion Hotels Corporation.

Hazardous Materials: (1) any substance or material defined as or included in the
definition of one or more of any of the following: “hazardous materials,”
“hazardous waste,” “hazardous substance,” “regulated substance,” “toxic
substance,” “pollutant,” “contaminant,” “radioactive material,” or any other
similar designation in, or otherwise subject to regulation under an
Environmental Law, (2) any oil, petroleum, petroleum fraction or petroleum
derived substance, (3) any flammable substance or explosive, (4) asbestos in any
form, (5) polychlorinated biphenyls, (6) urea formaldehyde foam insulation,
(7) pesticides, and (8) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated under any Environmental Law.

Hotel Contracts: To the extent lawfully assignable without penalty or breach,
any agreements in the name of the Seller (and all rights of Seller relating
thereto) relating solely to the Real Property, including service, maintenance,
purchase orders, leases and other contracts or agreements, equipment leases
capitalized for accounting purposes, and any amendments thereto, with respect to
the ownership, maintenance, operation, provisioning, or equipping of the Real
Property, or any of the Property, as well as written warranties and guaranties
relating thereto, if any, including, but not limited to, those relating to
heating and cooling equipment and/or mechanical equipment, provided they are
listed in a schedule to the Assignment and Assumption Agreement.

Indemnity and Reimbursement Agreement. The Indemnity and Reimbursement Agreement
(iStar Lease) dated December 31, 2001, by Red Lion Hotels, Inc., West Coast
Hospitality Corporation, Doubletree Corporation, Promus Hotels, Inc. and
Doubletree DTWC Corporation.

Improvements: The Seller’s interest in the buildings, structures (surface and
sub-surface) and other improvements, including such fixtures as shall constitute
real property, located on the Land.

Land: The parcels of real estate on which any of the Two Sale Properties are
located, as described in Exhibit H.

Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Sale Properties, and the operation
thereof.

 

4



--------------------------------------------------------------------------------

Master Lease: As defined in the Recitals.

New York Style Closing: As defined in Section 6.02.

Obligations: All payments required to be made and all representations,
warranties, covenants, agreements and commitments required to be performed under
the provisions of this Agreement by Seller or Purchaser, as applicable.

Permits: To the extent lawfully assignable without penalty or breach, all
interests of the Seller in any licenses, franchises and permits, certificates of
occupancy, authorizations and approvals used in or relating to the ownership,
occupancy or operation of any part of the Real Property, including, without
limitation, those necessary for the sale and on-premises consumption of food,
liquor and other alcoholic beverages./

Permitted Exceptions: All of the following: (1) the Space Leases; (2) the Ground
Leases, and (3) any liens, encumbrances, restrictions, exceptions and other
matters (a) in existence on August 1, 1995, (b) that have been approved by
Purchaser and Seller prior to the date hereof, (c) that are approved as matters
in accordance with the terms of Article IV to which title to the Real Property
may be subject on the Closing Date, (d) that arise out of the act or omission of
Purchaser or its Affiliates or those claiming by, through or under Purchaser or
its Affiliates, (e) that are the responsibility of Purchaser or its Affiliates
under the Master Lease or (f) matters that would be disclosed by a survey of the
Real Property.

Personal Property: All of the Property other than the Real Property.

Property: All right, title and interest of Seller in: (i) The Real Property;
(ii) the Fixtures and Tangible Personal Property; (iii) Hotel Contracts and
Space Leases; (iv) the Permits; and (v) the Documents, provided, however, that
Property shall not include the Retained Liabilities.

Purchaser: As defined in the preamble.

Purchaser’s Conditions: As defined in Section 9.02.

Purchaser’s Knowledge and Known to Purchaser: The current actual knowledge of
the individuals listed on Exhibit I.

Purchase Price: As defined in Section 3.01.

Reaffirmation of Guarantees: The Reaffirmation of Guarantees in the form
attached as Exhibit J.

Real Property: The Land together with the Improvements located on the Land. For
the avoidance of doubt, the Real Property does not include the Ground Leased
Property or the Seven Sale Properties.

 

5



--------------------------------------------------------------------------------

Red Lion Guaranty: The Guaranty by Guarantor in the form of Exhibit K.

Related Agreements: As defined in Section 2.02.

Restated Vancouver Sublease: The amended and restated sublease of the Vancouver
Property in the form of the Restated Vancouver Sublease attached as Exhibit L.

Retained Liabilities: As defined in Section 3.02(b).

Sale Properties: As defined in the Recitals.

Seller: As defined in the preamble.

Seller’s Conditions: As defined in Section 9.01.

Seller’s Knowledge and Known to Seller: The current actual knowledge of the
individuals listed on Exhibit M.

Space Leases: All leases, licenses, concessions and other occupancy agreements,
and any amendments thereto in effect on the date hereof as described on a
schedule to the Assignment and Assumption Agreement, whether or not of record,
for the use or occupancy of any portion of the Real Property.

Space Lessee: Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

Sublease: That certain Sublease dated December 31, 2001 between Purchaser and
Subtenant relating to the Hilton Portfolio Properties.

Sublease Properties: The property subleased to Subtenant pursuant to the
Sublease.

Subtenant: As defined in the recitals.

Termination Date: As defined in Section 10.01(b).

Third Party Consents: As defined in Section 4.02.

Title Clearance Date: The date the Title Commitment is issued.

Title Commitment: As defined in Section 4.01.

Title Company: First American Title Insurance Company, Seattle National Title
Office.

Title Defect: A material lien, claim, charge, security interest or encumbrance
relating to any of the Real Property other than a Permitted Exception. If the
Title Document or a survey discloses any encroachments or defects which do not
have a material adverse effect on the Property, such encroachment or defect
shall not be considered a Title Defect.

Title Documents: As defined in Section 6.03.

 

6



--------------------------------------------------------------------------------

Title Policy: As defined in Section 6.03(a).

Violation: Any condition with respect to the Property which constitutes a
violation of any Legal Requirements.

WHC: As defined in the recitals.

Section 1.02 References. Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
hereto. The words “hereby,” “hereof,” “herein,” “hereto,” “hereunder,”
“hereinafter,” and words of similar import refer to this Agreement as a whole
and not to any particular Section or Subsection hereof. The word “hereafter”
shall mean after, and the term “heretofore” shall mean before, the date of this
Agreement. Captions used herein are for convenience only and shall not be used
to construe the meaning of any part of this Agreement. Time shall refer to the
(standard or daylight savings) time in effect in the State of Washington unless
otherwise specified.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, the Property on the terms and
subject to the conditions of this Agreement.

Section 2.02 Related Agreements. At the Closing of the purchase of the Two Sale
Properties, the Purchaser and Seller also agree to execute and deliver the
following documents and to obtain the signature of their respective Affiliates
(as applicable) to each of them, in order to document the simultaneous closing
of the related transactions (the “Related Agreements”):

(a) the Agreement to Purchase Seven Hotels;

(b) the Assignment and Assumption of Leases;

(c) the Restated Vancouver Sublease;

(d) the Fourth Amendment to Lease;

(e) the Ground Lease Assignments;

(f) Reaffirmation of Guarantees; and

(g) Red Lion Guaranty.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE

Section 3.01 Purchase Price; Allocation Thereof. The purchase price (“Purchase
Price”) for the Property to be paid by Purchaser to Seller hereunder shall be
four million nine hundred ninety-nine thousand dollars ($4,999,000). The
Purchase Price for the Property shall be allocated in accordance with the values
reasonably attributable to the Land and Improvements as set forth on Schedule
3.01. Such allocation shall be binding on the Seller and Purchaser for all
purposes including the reporting of gain or loss and determination of basis for
income tax purposes, and each of the parties hereto agrees that it or they will
file a statement setting forth such allocation with its or their federal income
tax returns and will also file such further information or take such further
actions as may be necessary to comply with Treasury Regulations that have been
promulgated pursuant to Section 1060 of the Internal Revenue Code of 1986, as
amended.

Section 3.02 Assumption of Liabilities; Retained Liabilities.

(a) Except as otherwise provided in (b) from and after the Closing Date,
Purchaser shall be responsible for all obligations and liabilities with respect
to the Property or operation of the Sale Properties that first arise after the
Closing Date (the “Assumed Liabilities”).

(b) Purchaser shall have no liability or obligation for the following (“Retained
Liabilities”): (i) federal, state and local income, franchise, or other taxes of
Seller except to the extent such items are the responsibility of the Purchaser
under the Master Lease as in effect on the date hereof; (ii) any liability the
existence of which would constitute a breach of any of Seller’s representations
or warranties contained in Article V; and (iii) all liabilities of Seller under
the Master Lease that arise prior to or on the Closing Date.

Section 3.03 Indemnity and Reimbursement Agreement. Neither Seller nor Sublease
Assignee shall assume or become liable under the Indemnity and Reimbursement
Agreement.

ARTICLE IV

TITLE INSURANCE

AND THIRD PARTY CONSENTS

Section 4.01 Title.

(a) The Purchaser and Seller have each approved a title commitment for the Real
Property (the “Title Commitment”) issued by the Title Company reflecting title
to each parcel of the Real Property.

(b) If after the Title Clearance Date any updates to the Title Commitment
disclose a Title Defect caused by or resulting from claims against the Seller,
Purchaser shall have the right to make additional title objections within three
(3) days after receipt

 

8



--------------------------------------------------------------------------------

of such updated Title Commitment. Any such Title Defect not objected to by
Purchaser within such three (3) day period shall also be deemed a Permitted
Exception. Seller shall have two (2) business days after receipt of Purchaser’s
additional title exception to satisfy (or cause the title insurer to remove or
“endorse over”) such Title Defect (but shall be under no affirmative obligation
to do so), and if Seller fails to satisfy (or cause the title insurer to remove
or “endorse over”) such Title Defect within such two (2) business day period,
then, at the option of Purchaser, evidenced by written notice to Seller,
Purchaser may: (i) terminate this Agreement and receive a refund of the Earnest
Money Deposit whereupon the parties hereto shall have no further rights,
obligations or liabilities with respect to each other hereunder; or (ii) elect
to close and receive the Property required herein from Seller subject to such
Title Defect and without reduction of the Purchase Price. Except as expressly
provided herein, If Purchaser fails to exercise any of the two (2) options set
forth in this Section 4, Purchaser shall be deemed to have elected to proceed
under choice (ii) above.

Section 4.02 Third Party Consents. Purchaser has obtained the consents of the
ground lessors for the Ground Leased Properties, on the terms approved by
Seller. Purchaser and Seller believe those consents to be the only third party
consents required to effectively transfer the Property to Purchaser (the “Third
Party Consents”). Purchaser agrees to cause its Affiliate, Red Lion Hotels
Corporation, to execute and deliver, on or before the Closing, a guarantee in
favor of ground lessor of the applicable Ground Lease in the form attached to
the applicable Third Party Consent. Delivery of the Third Party Consents shall
be a condition to Closing, in accordance with Section 9.02(c).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties of Seller. Purchaser currently
operates the Real Property, Ground Leased Properties and Vancouver Property
under the Master Lease, and accordingly is familiar with the Property and has
agreed to accept a limited number of representations and warranties from Seller
in this Agreement. Seller hereby represents and warrants the following to
Purchaser:

(a) Due Organization, etc. Seller is validly existing and is in good standing in
the State of Delaware. This Agreement has been duly authorized by all requisite
action on the part of Seller. The execution and delivery of this Agreement, and,
subject to obtaining the Third Party Consents, the consummation of the
transactions contemplated hereby do not require the consent or approval of any
governmental authority, nor, subject to obtaining the Third Party Consents,
shall such execution and delivery result in a breach or violation of any Legal
Requirement, or, subject to obtaining the Third Party Consents, constitute a
default (or an event which with notice and passage of time or both will
constitute a default) under any contract or agreement to which Seller is a party
or by which it or the Property is bound.

(b) Condemnation. As of the Effective Date, other than the potential
condemnation of the Vancouver Property and any other pending condemnation or
other

 

9



--------------------------------------------------------------------------------

proceedings Known to Purchaser, Seller has not received any written notice of
any pending condemnation of the Property or other proceedings in eminent domain
regarding the Property that Seller has not provided to Purchaser or its
Affiliates.

(c) Violations of Law. As of the Effective Date, other than such notices as may
be Known to Purchaser, Seller has not received any written notice of any
violation of any applicable law or regulation with respect to the Property that
Seller has not provided for Purchaser or its Affiliates.

(d) Litigation. As of the Effective Date, other than the potential condemnation
of the Vancouver Property and other than any other proceedings Known to
Purchaser, Seller has not been served with any filing in any material
litigation, arbitration or administrative proceeding with respect to the
Property in which Seller, or any Affiliate of Seller is named a party that
Seller has not disclosed to Purchaser.

(e) Options. Seller has not granted any option or right of first refusal or
first opportunity or right to purchase the Property to any party, other than
Purchaser under this Agreement or to Purchaser pursuant to the Master Lease.

(f) Title to Property. Seller’s interest in the Real Property is not subject to
the lien of any security interest on Seller’s interest in the Property to secure
an obligation of Seller or its Affiliates for money borrowed; (b) the Seller’s
interest in Real Property is not subject to the lien of any judgment, tax
assessment or other obligation incurred by Seller that is not a Permitted
Exception; and (c) the Seller’s interest in Real Property is not subject to any
liens created on or after the “Commencement Date” (as defined in the Master
Lease) which have been created by or resulted from any acts of the Seller
undertaken without the consent of the Purchaser which is not a Permitted
Exception.

Except as specifically set forth herein, Seller has not made and does not make
or give any warranties or representations.

Section 5.02 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants the following to Seller:

(a) Due Organization, etc. Purchaser, WHC and Guarantor are validly existing and
are in good standing in the state of their formation. This Agreement has been
duly authorized by all requisite action on the part of Purchaser, WHC and
Guarantor. The execution and delivery of this Agreement and the Related
Agreements, and the consummation of the transaction contemplated thereby, do not
require the consent or approval of any governmental authority, nor shall such
execution and delivery result in a breach or violation of any Legal Requirement
or, subject to obtaining the Third Party Consents, constitute a default (or any
event which with notice and passage of time or both will constitute a default)
under any contract or agreement by which Purchaser or an Affiliate of Purchaser
is a party or by which it, its Affiliates or the Property is bound.

(b) Condemnation. As of the Effective Date, other than the potential
condemnation of the Vancouver Property, and any other pending or other
proceedings Known to Seller, Purchaser and its affiliates have not received any
written notice of any pending condemnation of the Property or other proceedings
in eminent domain regarding the Property that Purchaser has not provided to
Seller.

 

10



--------------------------------------------------------------------------------

(c) Options and Sublease. Neither the Purchaser nor any of its Affiliates have
granted any option or right of first refusal or first opportunity or right of
first refusal to purchase the Purchaser’s interest in the Master Lease or
Sublease. Purchaser has provided Purchaser with a true and complete copy of the
Sublease. The Sublease and Reimbursement and Indemnity Agreement are the only
agreements between Purchaser and Subtenant regarding the premises subleased
pursuant to the Sublease and the Purchaser has not entered into any other
subleases of the Sublease Property. The Sublease has not been amended, modified
or terminated. Purchaser at the Closing will be the tenant under the Master
Lease and sublessor under the Sublease free and clear of liens, claims and
assignments. Purchaser is not in default under the Sublease and, to Purchaser’s
Knowledge, the Subtenant is not in default under the Sublease. Purchaser has not
collected rent under the Sublease more than one (1) month in advance.

(d) ERISA. Purchaser and its Affiliates are not an employee benefit plan (a
“Plan”) subject to ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), assets of a Plan are not being used to acquire the
Property, Purchaser and its Affiliates are not a “party in interest” (as that
term is defined in Section 3(14) of ERISA) with respect to any Plan that is an
investor in Seller, and Purchaser’s acquisition of the Property will not
constitute or result in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

(e) Prohibited Persons and Transactions. Neither Purchaser nor any of its
Affiliates, is, nor will they become, a person or entity with whom U.S. persons
or entities are restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

Purchaser is not relying on any warranty or representation made by any person
acting on Seller’s behalf as to the physical condition, past or future income,
expenses or operations of the Property or any other matter or thing affecting or
relating to the Property, except as contained in this Agreement.

Section 5.03 Survival. Subject to the temporal and monetary limitations set
forth in Article XV, the representations and warranties set forth in this
Article V are made as of the Effective Date and are remade as of the Closing
Date (unless they specifically relate to the Effective Date) and shall not be
deemed to be merged into or waived by the instruments of Closing, but shall
survive the Closing for a period of one (1) year (the “Survival Period”),
provided, however, Purchaser will not bring a claim against Seller with respect
to Section 5.01(f) unless Purchaser makes a claim against the title insurer and
the title insurer denies coverage or fails to pay the claim (and Purchaser will
not permit the title insurer to be subrogated to

 

11



--------------------------------------------------------------------------------

Purchaser’s rights under this Agreement or any other documents delivered by
Purchaser pursuant to this Agreement with respect to Section 5.01(f)). Each
party shall have the right to bring an action against the applicable party on
the breach of a representation or warranty or covenant made to such party
hereunder or in the documents delivered by Seller at the Closing, but only if
the party bringing the action for breach first learns of the breach after
Closing and brings an action against for breach by the other party not later
than final day of the Survival Period. In no event shall any party be liable to
any other party for incidental, consequential, or punitive damages as a result
of the breach of any or all representations or warranties set forth in this
Agreement.

ARTICLE VI

CLOSING MATTERS

Section 6.01 Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place at the offices of the Title Company not later than
5:00 PM, Seattle, Washington time on the Effective Date (the date of the Closing
is sometimes referred to herein as the “Closing Date”).

Section 6.02 New York Style Closing. This transaction shall be closed by means
of a so-called “New York Style Closing,” with the concurrent delivery of the
documents of title, the Related Agreements, transfer of interests, delivery of
the Title Policy and the payment of the Purchase Price.

Section 6.03 Title Commitment and Title Policy.

(a) The Title Commitment shall be the basis for “Title Policy”. The Title
Commitment and the Title Policy are sometimes referred to as the “Title
Documents”.

(b) Removal of Liens, etc. On the Closing Date, Seller shall pay-off any
underlying obligation secured by a deed of trust, mortgage or other security
interest securing an obligation of the Seller that is not a Permitted Exception.
In addition, if on the Closing Date there shall be any Title Defect which is an
obligation to pay money, a portion of the Purchase Price shall be used to
satisfy the same, provided Seller shall simultaneously either deliver to
Purchaser at Closing instruments, in recordable form, sufficient to satisfy such
Title Defect of record, together with the cost of recording or filing said
instrument provided, however, in lieu thereof, the Seller may cause the Title
Insurer to “endorse over” such Title Defect (and may use and a portion of the
Purchase Price to effect such endorsement).

ARTICLE VII

CLOSING DELIVERIES

Section 7.01 Seller’s Deliveries. At Closing, Seller shall deliver, or cause to
be delivered to Purchaser, the following, each of which shall be in form and
substance acceptable to counsel for Purchaser and executed by Seller:

 

12



--------------------------------------------------------------------------------

(a) Recordable limited warranty deeds for the Real Property in the form attached
as Exhibit 7.01(a) from Seller to Purchaser, or its designee, subject only to
the Permitted Exceptions (the “Deed”);

(b) Quitclaim Bills of Sale substantially in the form attached hereto as Exhibit
7.01(b) transferring to Purchaser all of Seller’s right, title and interest in
and to each and every item of Fixtures and Tangible Personal Property and
Documents to be transferred hereunder (subject only to Permitted Exceptions) for
each of the Two Sale Properties;

(c) Quitclaim Contract Assignment and Assumption Agreements in the form attached
hereto as Exhibit 7.01(c) for each of the Two Sale Properties of all of Seller’s
right, title and interest in the Hotel Contracts, Space Leases and Permits;

(d) The Assignment and Assumption of Leases;

(e) The Restated Vancouver Sublease;

(f) Fourth Amendment to Lease;

(g) The Ground Lease Assignments (by delivery to WHC pursuant to the Agreement
to Purchase Seven Hotels);

(h) A FIRPTA Certificate in the form attached hereto as Exhibit 7.01(h);

(i) The Red Lion Guaranty;

(j) The Agreement to Purchase Seven Hotels;

(k) If required by the Title Company, such documents, if any, as may be
reasonably required by the Title Company, on forms customarily used by the Title
Company in order to issue an owner’s policy of title insurance subject only to
the Permitted Exceptions in accordance with the requirements for the New York
Style Closing except Seller shall not be required to certify or indemnify with
regard to any Permitted Exception;

(l) Evidence of the existence, organization and authority of Seller and of the
authority of the persons executing documents on behalf of the Seller reasonably
satisfactory to the Title Company and Purchaser; and

(m) Cancellations or terminations of any and all deeds of trust, mortgages, or
other security instruments of record creating or evidencing a consensual
monetary lien or security interest in any of the Property created by Seller or
in favor of Seller.

Section 7.02 Purchaser’s Deliveries. At Closing, Purchaser shall deliver, or
cause to be delivered to Seller, the following, each of which shall be in form
and substance acceptable to counsel for Seller and executed by Purchaser or its
affiliate:

(a) The Purchase Price required to be paid pursuant to Section 3.01 hereof;

 

13



--------------------------------------------------------------------------------

(b) The Agreement to Purchase Seven Hotels;

(c) The Assignment and Assumption of Leases;

(d) The Restated Vancouver Sublease;

(e) The Fourth Amendment to Lease;

(f) The Ground Lease Assignments;

(g) The Red Lion Guaranty; and

(h) Evidence of the existence, organization and authority of Purchaser, WHC and
Guarantor and of the authority of the persons executing documents on behalf of
the Purchaser, WHC and Guarantor reasonably satisfactory to the Title Company
and Seller.

Section 7.03 Concurrent Transactions. All documents or other deliveries required
to be made by Purchaser or Seller at Closing, and all transactions required to
be consummated concurrently with Closing, including the transactions described
in the Related Agreements, shall be deemed to have been delivered and to have
been consummated simultaneously with all other transactions and all other
deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Purchaser, or its designee, and Seller shall have been made, and all
concurrent or other transactions shall have been consummated.

Section 7.04 Further Assurances. Seller will cooperate with Purchaser in
arranging, at no cost or liability to Seller, for the transfer to Purchaser of
any assignable Seller’s interest, if any, in Permits or Hotel Contracts. Seller
and Purchaser will, at the Closing, or at any time or from time to time
thereafter, upon request of either party, execute such additional instruments,
documents or certificates as either party deems reasonably necessary in order to
convey, assign and transfer the Property to Purchaser, hereunder.

Section 7.05 Possession. Exclusive possession of the Property shall be delivered
at Closing subject only to the Space Lease and the other Permitted Exceptions.

ARTICLE VIII

PRORATIONS

Section 8.01 Rent. The Purchaser shall continue to pay rent due under the Master
Lease through the Closing Date and, to the extent not paid as of the Closing
Date, will be credited to Seller. Percentage Rent shall be paid as determined in
accordance with the Master Lease and prorated for any partial year. The
provisions of this section will survive the Closing. No other prorations shall
be required. However, to the extent that any security or other deposits are on
deposit with the ground lessors under the Ground Leases, Seller shall be
entitled to a credit for the amount of such deposit.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO OBLIGATIONS

Section 9.01 Conditions to Seller’s Obligations. The obligation of Seller to
close the transaction and deliver the documents and instruments required
hereunder shall be subject to satisfaction in full of the following conditions
(“Seller’s Conditions”) on or before the Closing Date:

(a) The representations and warranties of Purchaser shall be true and correct in
all material respects on the Closing Date.

(b) Purchaser shall have completed all the deliveries and actions required to be
made by Purchaser under Section 7.02 and elsewhere in this Agreement.

(c) The Third Party Consents shall have been obtained.

(d) There shall not then be any pending or, to Seller’s Knowledge, threatened
litigation which, if determined adversely, would restrain the consummation of
any of the transactions referred to herein, or declare illegal, invalid or
nonbinding any of the covenants or Obligations of the parties herein.

(e) All parties (other than Seller) to the Reaffirmation of Guarantees shall
have executed and delivered that document to Seller.

(f) Purchaser shall have delivered the Red Lion Guaranty.

(g) The Subtenant shall have executed and delivered the Assignment and
Assumption of Lease.

(h) Purchaser shall have performed all obligations to be performed by it on or
prior to the Closing Date in all material respects.

(i) The “Closing” (as defined in the Agreement to Purchase Seven Hotels) has
occurred.

Seller’s Conditions are solely for the benefit of Seller and may be waived only
by Seller. Any such waiver or waivers shall be in writing and shall be delivered
to Purchaser. Seller shall not act or fail to act for the purpose of permitting
or causing any of Seller’s Conditions to fail.

Section 9.02 Conditions to Purchaser’s Obligations. The obligation of Purchaser
to make payment of the Purchase Price and other sums provided for herein and to
close the transactions contemplated hereby is subject to satisfaction in full of
each of the following conditions (“Purchaser’s Conditions”) on or before the
Closing Date:

(a) The representations and warranties of Seller shall be true and accurate in
all material respects on the Closing Date.

 

15



--------------------------------------------------------------------------------

(b) Seller shall have completed all the deliveries required to be made by Seller
under Section 7.01 and elsewhere in this Agreement.

(c) The Third Party Consents shall have been obtained.

(d) There shall not then be any pending, or to Purchaser’s Knowledge, threatened
litigation which, if determined adversely, would restrain the consummation of
any of the transactions referred to herein, or declare illegal, invalid or
nonbinding any of the covenants or Obligations of the parties herein.

(e) All parties (other than Purchaser or its Affiliates) to the Reaffirmation of
Guarantees shall have executed and delivered that document to Purchaser.

(f) Title Company shall, be committed to issue the Title Policy to Purchaser
subject only to the Permitted Exceptions.

(g) The “Closing” (as defined in the Agreement to Purchase Seven Hotels) has
occurred.

Purchaser’s Conditions are solely for the benefit of Purchaser and may be waived
only by Purchaser. Any such waiver or waivers shall be in writing and shall be
delivered to Seller. Purchaser shall not act or fail to act for the purpose of
permitting or causing any of Purchaser’s Conditions to fail.

Section 9.03 Remedies. In the event that Purchaser defaults in the obligations
under this Agreement and Closing does not occur, Seller shall be entitled to
retain the earnest money deposit as liquidated damages in accordance with
Section 10. In the event that Seller defaults in its obligations under this
Agreement prior to Closing, Purchaser shall be entitled to an order of specific
performance to compel Seller to comply with its obligations hereunder and if
Purchaser does not obtain such an order or elects not to seek it, Purchaser
shall be entitled to reimbursement from Seller for the actual, reasonable third
party costs paid to persons or entities not affiliated with the Purchaser or WHC
incurred by Purchaser in connection with negotiation and preparation of this
Agreement and Related Agreements, in an amount (when aggregated with amounts
payable by Seller pursuant to Section 9.03 of the Agreement to Purchase Seven
Hotels) not to exceed two hundred thousand dollars ($200,000). IF THE
TRANSACTION CLOSES, THE PARTIES’ EXCLUSIVE REMEDIES SHALL BE IN ACCORDANCE WITH
ARTICLE XV. IN NO EVENT SHALL THE DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS,
MEMBERS, OWNER, OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF
EITHER PURCHASER OR SELLER, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE
ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE EXCEPT TO THE EXTENT ANY SUCH PERSON OR ENTITY
IS OBLIGATED THEREFORE PURSUANT TO THE RELATED AGREEMENTS. THE PRECEDING
SENTENCE SHALL SURVIVE THE CLOSING.

Section 9.04 No Extension. Nothing contained in this Agreement shall require
Purchaser or Seller to postpone the Closing Date.

 

16



--------------------------------------------------------------------------------

ARTICLE X

[RESERVED]

 

ARTICLE XI

TERMINATION

Section 11.01 Termination. This Agreement may be terminated and the transactions
contemplated hereby terminated at any time prior to the Closing Date:

(a) by written agreement of the Seller and the Purchaser;

(b) by either the Purchaser or the Seller if: (i) the Closing Date has not
occurred on or before October 31, 2011 (the “Termination Date”)); provided, that
the right to terminate this Agreement under this clause 10.1(b) shall not be
available to any party whose failure to fulfill any obligation hereunder has
been the cause of, or resulted in, the failure of the Closing Date to occur on
or before the Termination Date and such action or failure constitutes a material
breach of this Agreement; (ii) there shall be a final nonappealable order of a
governmental entity in effect preventing consummation of the transactions
contemplated hereunder; or (iii) there shall be any law enacted, promulgated or
issued or deemed applicable to the transactions contemplated hereunder by any
Governmental Entity that would make any such transaction illegal;

(c) by the Purchaser if it is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of the
Seller provided, that if such breach is curable by the Seller prior to the
Termination Date following the Seller’s receipt of written notice from the
Purchaser of such breach, it being understood that the Purchaser may not
terminate this Agreement pursuant to this Section 10.01(c) if such breach by the
Seller is cured within such fifteen (15) day period so that the conditions would
then be satisfied; or

(d) by the Seller if it is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of the Purchaser provided,
that if such breach is curable by the Purchaser prior to the Termination Date
following the Purchaser’s receipt of written notice from the Seller, it being
understood that the Seller may not terminate this Agreement pursuant to this
Section 10.01(d) if such breach by the Purchaser is cured within such fifteen
(15) day period so that the conditions would then be satisfied.

Section 11.02 Effect of Termination. Any termination of this Agreement under
Section 10.01 will be effective immediately upon the delivery of written notice
by the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 10.01, this Agreement shall
be of no further force or effect, except nothing herein shall relieve any party
from liability for any willful breach of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 11.03 Effect of Termination of Agreement to Purchase Seven Hotels. If
the Agreement to Purchase Seven Hotels is terminated, this Agreement shall be
automatically terminated without any further action of the parties.

ARTICLE XII

ACTIONS AND OPERATIONS PENDING CLOSING

Section 12.01 Actions and Operations Pending Closing. Seller and Purchaser agree
that after the date hereof and until the Closing Date:

(a) The Master Lease will remain in full force and effect.

(b) The Sublease will remain in full force and effect.

(c) Seller will not enter into any new material contract or Space Lease or
create any Title Defect, or, other than pursuant to, or by virtue of, this
Agreement, the Related Agreements or the Third Party Consents, cancel, modify or
renew any existing material contract or Space Lease relating to the Two Sale
Properties, without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.

(d) Seller shall notify Purchaser promptly if Seller becomes aware of any
transaction or occurrence prior to the Closing Date which would make any of the
representations or warranties of Seller contained in Section 5.01 not true in
any material respect.

(e) Seller will not dispose of any of the Property, except in the ordinary
course of business and in accordance with this Agreement or as required under
the Master Lease.

(f) Purchaser will not terminate, modify or amend the Sublease or consent to or
waive any material action or omission by Subtenant under the Sublease.

ARTICLE XIII

CASUALTIES AND TAKINGS

Section 13.01 Damage or Destruction: Condemnation. In the event of any casualty
loss, damage or destruction prior to the Closing, or any condemnation of all or
a part of the Real Property, Seller and Purchaser shall remain obligated under
this Agreement and all proceeds of Insurance Policies or condemnation awards
shall be assigned to Purchaser at Closing, and there shall be no other
compensation or reduction in price therefor, provided, however, that the
respective rights of the parties to proceeds from the condemnation of the
Vancouver Property shall be governed by the terms of the Restated Vancouver
Sublease in the event this Transaction

 

18



--------------------------------------------------------------------------------

closes. Seller and Purchaser express and waive the provisions of California
Civil Code Section 1662 and hereby agree that the provisions of this Agreement
shall govern the parties’ obligations in the event of any damage or destruction
to the Real Property or the taking of all or any of the Real Property.

ARTICLE XIV

COVENANTS AND ACKNOWLEDGEMENTS

Section 14.01 Bulk Sales. Seller and Purchaser agree that no bulk sales filings
or notices shall be required as condition to Closing.

Section 14.02 Hart-Scott-Rodino. Seller and Purchaser agree that The
Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15 U.S.C. §18(a) et. seq.,
as amended does not apply to the sale and transactions contemplated in this
Agreement.

ARTICLE XV

INDEMNIFICATION

Section 15.01 Seller’s Indemnification. Seller hereby agrees to indemnify, hold
harmless and defend Purchaser from and against any and all loss, damage (other
than consequential or punitive damages), claim, cost and expense and any other
liability whatsoever, including, without limitation, reasonable accountants’ and
attorneys’ fees, charges and costs, incurred by Purchaser by reason of
(a) Seller’s breach of any representations or warranties or covenants of Seller
contained in this Agreement, and (b) without limiting the generality of the
foregoing, Seller’s failure to duly perform and discharge Retained Liabilities
or perform the obligations of Seller under Related Documents, provided Seller
shall have no duty indemnify Purchaser for any losses arising hereunder until
Purchaser has suffered losses by reason of all such breaches (when aggregated
with losses under Section 15.01 of the Agreement to Purchase Seven Hotels) in
excess of Fifty Thousand Dollars ($50,000.00) aggregate deductible (after which
point the Seller will be obligated only to indemnify the Purchaser from and
against further such losses) or thereafter to the extent the losses (when
aggregated with losses under Section 15.01 of the Agreement to Purchase Seven
Hotels) the Purchaser has suffered by reason of all such breaches up to an
aggregate cap equal to Seven Hundred Fifty Thousand Dollars ($750,000.00) (after
which point the Seller will have no obligation to indemnify the Purchaser from
and against further losses). This indemnity shall terminate and be of no force
and effect except with respect to actions brought by Purchaser against Seller
for claims made pursuant to Section 15.03) not later than the final day of the
Survival Period. The indemnification provided for in this Section 15.01 shall
from and after the Closing be the Purchaser’s sole remedy for any matters
referred to in this Section 15.01.

Section 15.02 Purchaser’s Indemnification. Purchaser hereby agrees to indemnify,
hold harmless and defend Seller from and against any and all loss, damage,
claim, cost and expense and any other liability whatsoever, including, without
limitation, reasonable accountants’ and attorneys’ fees, charges and costs
incurred by Seller by reason of (a) Purchaser’s breach of any representations,
warranties and covenants of Purchaser contained

 

19



--------------------------------------------------------------------------------

in this Agreement which survive the Closing, and (b) without limiting the
generality of the foregoing, Purchaser’s failure to duly perform the obligations
of Purchaser under Related Documents, provided Purchaser shall have no duty
indemnify Seller for any losses arising hereunder until Seller has suffered
losses by reason of all such breaches (when aggregated with losses under the
first sentence of Section 15.02 of the Agreement to Purchase Seven Hotels) in
excess of Fifty Thousand Dollars ($50,000.00) aggregate deductible (after which
point the Purchaser will be obligated only to indemnify the Seller from and
against further such loses) or thereafter to the extent the losses (when
aggregated with losses under the first sentence of Section 15.02 of the
Agreement to Purchase Seven Hotels) the Seller has suffered by reason of all
such breaches up to an aggregate cap equal to Seven Hundred Fifty Thousand
Dollars ($750,000.00) (after which point the Purchaser will have no obligation
to indemnify the Seller from and against further losses). This indemnity shall
terminate and be of no force and effect except with respect to actions brought
by Seller for claims made pursuant to Section 15.03 against Purchaser not later
than the final day of the Survival Period. The indemnification provided for in
this Section 15.02 shall from and after the Closing be the Seller’s sole remedy
for any matters referred to herein except as provided in the following sentence
and without limitation of the Restated Vancouver Sublease and Red Lion Guaranty.
Notwithstanding the foregoing temporal and monetary limitations, Purchaser
hereby agrees to indemnify, hold harmless and defend Seller from and against any
and all loss, damage, claim, cost, claims, actions, causes of action, suits,
litigation and expense and any other liability whatsoever, including, without
limitation, reasonable accountants’ and attorneys’ fees, charges and costs
incurred by Seller (collectively, “Property Claims”) by reason of (a) operation,
ownership or use of the Sale Properties from and after Closing or (b) any death,
injury or damage to persons or property at the Sale Properties from and after
the Closing provided, however, that the Property Claims are asserted, instituted
or initiated by a Person that is not Seller or an Affiliate of the Seller.

Section 15.03 Third Party Claims. If a claim by a third party is made against
either of the indemnified parties, and if either of the indemnified parties
intends to seek indemnity with respect thereto under this Article XV, such
indemnified party shall promptly notify Purchaser or Seller, as the case may be,
of such claim. The indemnifying party shall have thirty (30) days after receipt
of the above-mentioned notice to undertake, conduct and control, through counsel
of its own choosing (subject to the consent of the indemnified party, such
consent not to be unreasonably withheld or delayed) and at its expense, the
settlement or defense therefor, and the indemnified party shall cooperate with
it in connection therewith; provided that: (a) the indemnifying party shall not
thereby permit to exist any lien, encumbrance or other adverse charge upon any
asset of any indemnified party; (b) the indemnifying party shall permit the
indemnified party to participate in such settlement or defense through counsel
chosen by the indemnified party, provided that the fees and expenses of such
counsel shall be borne by the indemnified party; and (c) the indemnifying party
shall agree promptly to reimburse the indemnified party for the full amount of
any loss resulting from such claim and all related expenses incurred by the
indemnified party within the limits of this Section 15. So long as the
indemnifying party is reasonably contesting any such claim in good faith, the
indemnified party shall not pay or settle any such claim. Notwithstanding the
foregoing, the indemnified party shall have the right to pay or settle any such
claim, provided that in such event they shall waive any right to indemnity
therefor by the indemnifying party unless the indemnifying party shall have
expressly consented to such payment or settlement. If the indemnifying party
does not

 

20



--------------------------------------------------------------------------------

notify the indemnified party within thirty days after receipt of the indemnified
party’s notice of a claim of indemnity hereunder that it elects to undertake the
defense thereof, the indemnified party shall have the right to contest, settle
or compromise the claim in the exercise of its exclusive discretion at the
expense of the indemnifying party.

Section 15.04 Survival. The provisions of this Article XV shall survive the
Closing.

ARTICLE XVI

NOTICES

Section 16.01 Notices. Except as otherwise provided in this Agreement, all
notices, demands, requests, consents, approvals and other communications (herein
collectively called “Notices”) required or permitted to be given hereunder, or
which are to be given with respect to this Agreement, shall be in writing and
shall be personally delivered or sent by overnight express courier, prepaid for
next business day morning delivery, addressed to the party to be so notified as
follows:

 

If intended for Seller, to:

    

RLH Partnership, L.P.

c/o iStar Financial Inc.

One Sansome Street

San Francisco, California 94104

Attention: Erich Stiger

     With copies to:     

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attention: General Counsel

    

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, IL 60661-3693

Attention: Kenneth M. Jacobson

If intended for Purchaser, to:

    

Red Lion Hotels Holdings Corporation

W. 201 North River Drive

Spokane, WA 99201

Attention: General Counsel

With copies to:

    

Davis Wright Tremaine LLP

1201 Third Avenue, Suite 2200

Seattle, WA 98101-3045

Attention: Bruce Bjerke

Notice mailed by regular, registered or certified mail shall not be permitted.
Notice personally delivered shall be deemed received when delivered. Notice sent
by overnight express

 

21



--------------------------------------------------------------------------------

courier for next business day morning delivery shall be deemed received by the
addressee the next business day after delivery thereof to the overnight courier
upon proof of delivery by the overnight express courier. Either party may at any
time change the address for notice to such party by mailing a Notice as
aforesaid. Counsel may give any notices on behalf of its client.

ARTICLE XVII

ADDITIONAL COVENANTS

Section 17.01 Additional Covenants. In addition, the parties agree as follows:

(a) Expenses. Seller shall be responsible for title insurance premiums for the
Title Policy (not to exceed nine thousand five hundred dollars ($9,500)
(“Premium Limit”), and Purchaser shall be responsible for the cost of any
endorsements (including extended coverage endorsements) provided herein in
excess of the premium for the Title Policy without endorsements and any premium
cost in excess of the Premium Limit. Recording fees for the release (or
endorsement over) of any Title Defect shall be paid by the Seller and transfer
or analogous taxes imposed on the transfer of the Sale Properties shall be
allocated as follows: (i) with respect the Sale Properties located in the State
of Washington, fifty percent (50%) to Seller and fifty percent (50%) to
Purchaser; and (ii) with respect to the remaining Sale Properties, one hundred
percent (100%) to Seller. The personal property components of the Property are
owned by Purchaser so no transfer of title to those assets will result from this
transaction and no transfer tax is due. The fees and expenses of Seller’s
designated representatives, accountants and attorneys shall be borne by Seller,
and the fees and expenses of Purchaser’s designated representatives, accountants
and attorneys shall be borne by Purchaser. If this Agreement is terminated due
to the default of a party, then the defaulting party shall pay any fees or
charges due to any escrow agent, including, without limitation, any escrow
cancellation fees or charges and any fees or charges due to the Title Company
for preparation and/or cancellation of the Title Commitment. The Purchaser and
Seller shall equally divide the escrow fee and New York Style Closing fee of the
Title Company.

(b) Brokerage. Seller and Purchaser each hereby represent and warrant to the
other that neither has dealt with any broker or finder in connection with the
transaction contemplated hereby. Each of Seller and Purchaser hereby agrees to
indemnify, defend and hold the other harmless against and from any and all
manner of claims, liabilities, loss, damage, attorneys’ fees and expenses,
incurred by either party and arising out of, or resulting from, any claim by any
broker or finder in contravention of its representation and warranty herein
contained.

(c) Access to Records After Closing. Where there is a legitimate purpose or if
there is a tax audit, other governmental inquiry, or litigation or prospective
litigation to which Seller or Purchaser is, or may become, a party, making
necessary Seller’s access to such records of Purchaser or making necessary
Purchaser’s access to such records of Seller, each party, as the case may be,
will allow representatives of the other party access to such records during
regular business hours at such party’s place of business for the sole purpose of
obtaining information for use as aforesaid. Each party agrees to

 

22



--------------------------------------------------------------------------------

indemnify, hold harmless and defend the other party at all times from and after
the date of this Agreement, from and against any and all loss, damage, claim,
cost and expense and any other liability whatsoever, including, without
limitation, reasonable accountants’ and attorneys’ fees, charges and costs,
incurred by either party by reason of the other party’s failure to provide
access to the records described above.

(d) Construction. This Agreement shall not be construed more strictly against
one party than against the other, merely by virtue of the fact that it may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.

(e) Public Statement. Prior to the Closing, neither party shall make a press
release or public statement or announcement concerning this Agreement or the
transactions contemplated herein, without the prior written consent of the other
party, except as may be required by law. Seller acknowledges that Purchaser’s
parent, Red Lion Hotels Corporation, is a publicly traded company and Purchaser
acknowledges that Seller’s parent, iStar Financial Inc., is a publicly traded
company and this Agreement and any Exhibits thereto may be disclosed and filed
in accordance with law as Seller determines in its sole and absolute discretion.

ARTICLE XVIII

MISCELLANEOUS

Section 18.01 Successors and Assigns. This Agreement shall be binding upon the
heirs, executors, administrators, and successors and assigns of Seller and
Purchaser; provided, however, Purchaser shall not assign Purchaser’s rights and
obligations hereunder to any party other than an Affiliate of Purchaser without
the prior written consent of Seller, which consent may be withheld by Seller in
its sole discretion. Any such assignment in violation of this provision shall be
void. If Seller consents to an assignment, the assignment will not be effective
against Seller until Purchaser delivers to Seller a fully extended copy of the
assignment instrument, which instrument must be satisfactory to Seller in both
form and substance and pursuant to which the assignee assumes and agrees to
perform for the benefit of Seller the obligations of Purchaser under this
Agreement, and pursuant to which the assignee makes the warranties and
representations required of Purchaser under this Agreement; provided, however,
that no such assignment shall relieve the assignor from primary liability for
its obligations under this Agreement.

Section 18.02 Entire Agreement. This Agreement contains all of the covenants,
conditions and agreements between the parties and shall supersede all prior
correspondence, agreements and understandings, both oral and written.

Section 18.03 Attorney’s Fees. Should either party employ attorneys to enforce
any of the provisions hereof or to protect its interest in any manner arising
under this Agreement, or to recover damages for breach of this Agreement, or to
enforce any judgment relating to this Agreement and the transaction contemplated
hereby, the prevailing party shall be entitled to reasonable attorneys’ fees and
court costs.

 

23



--------------------------------------------------------------------------------

Section 18.04 Governing Law. This Agreement shall be governed in all respects by
and construed in accordance with the laws of the State of California.

Section 18.05 Further Assurances. Seller or Purchaser shall promptly perform,
execute and deliver or cause to be performed, executed and/or delivered at or
after Closing any and all acts, deeds and assurances as either party or the
Escrow Agent may reasonably require in order to carry out the intent and purpose
of this Agreement.

Section 18.06 Amendment. This Agreement cannot be changed, amended, supplemented
or terminated orally.

Section 18.07 Counterparts. This Agreement may be executed in one (1) or more
counterparts, and all the counterparts shall constitute but one and the same
agreement, notwithstanding that all parties hereto are not signatory to the same
or original counterpart. This Agreement may be executed and delivered by
telecopy, pdf or similar electronic transmittal which shall be deemed an
original if sent in accordance with the terms of Section 17.01 regarding
Notices.

Section 18.08 Nonwaiver. Unless otherwise expressly provided herein, no waiver
by Seller or Purchaser of any provision hereof shall be deemed to have been made
if such waiver is made orally. No delay or omission in the exercise of any right
or remedy accruing to Seller or Purchaser upon any breach under this Agreement
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by Seller or Purchaser of any
breach of any term, covenant or condition herein stated shall not be deemed to
be a waiver of any other term, covenant or condition. All rights or remedies
afforded to Seller or Purchaser hereunder or by law shall be cumulative and not
alternative, and the exercise of one right or remedy shall not bar other rights
or remedies allowed herein or by law.

Section 18.09 Captions. Paragraph titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define,
limit, extent or describe the scope of this Agreement.

Section 18.10 Exhibits. All Exhibits attached hereto shall be incorporated
herein by reference as if set out herein in full.

Section 18.11 Time. Time is of the essence in the performance of this Agreement.

Section 18.12 Recordation. Prior to the Closing Date, there shall be no
recordation of either this Agreement or any memorandum hereof, or any affidavit
pertaining hereto, and any such recordation of this Agreement or memorandum or
affidavit by either party without the prior written consent of the other party.

Section 18.13 No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

24



--------------------------------------------------------------------------------

Section 18.14 Reporting Person. Purchaser and Seller hereby designate First
American Title Insurance Company as the “reporting person” pursuant to the
provisions of Section 6045(e) of the Internal Revenue Code of 1986, as amended.

Section 18.15 Natural Hazard Disclosure Waiver. Purchaser hereby knowingly,
voluntarily and intentionally waives its right to disclosure by Seller of
natural hazards found in Natural Hazard Disclosure Act, California Government
Code Sections 8589.3, 8589.4, and 51183.5, California Public Resources Code
Sections 2621.9, 2694, and 4136, and California Civil Code Sections 1102.6 and
1103.2, and any successor law. This waiver is a material inducement to Seller’s
decision to enter into this Agreement and the calculation of the Purchase Price,
and Purchaser acknowledges that Seller would not have entered into this
Agreement but for this waiver. The terms and provisions of this Section 18.15
shall survive the Closing of this Agreement.

Section 18.16 Disclaimers. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement and that Seller would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimers and other agreements
set forth above.

ARTICLE XIX

DISCLAIMERS, RELEASE AND INDEMNITY

Section 19.01 Disclaimers By Seller. Except as expressly set forth in this
Agreement (including without limitation Article V), it is understood and agreed
that Seller and Seller’s agents or employees have not at any time made and are
not now making, and they specifically disclaim, any warranties, representations
or guaranties of any kind or character, express or implied, with respect to the
Property, including, but not limited to, warranties, representations or
guaranties as to (a) matters of title (other than as expressly contained in the
deeds), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of hazardous materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting,
(d) whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage,
(f) soil conditions, including the existence of instability, past soil repairs,
soil additions or conditions of soil fill, or susceptibility to landslides, or
the sufficiency of any undershoring, (g) the presence of endangered species or
any environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(i) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity,

 

25



--------------------------------------------------------------------------------

operation, title to, or physical or financial condition of the Property or any
portion thereof, or any income, expenses, charges, liens, encumbrances, rights
or claims on or affecting or pertaining to the Property or any part thereof,
(m) the condition or use of the Property or compliance of the Property with any
or all past, present or future federal, state or local ordinances, rules,
regulations or laws, building, fire or zoning ordinances, codes or other similar
laws, (n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) tax consequences, (s) the ability to obtain consents
from the ground lessors of the Ground Leased Properties, or (t) any other matter
or thing with respect to the Property.

Section 19.02 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto made or furnished by Seller, or any property
manager, real estate broker, agent or third party representing or purporting to
represent Seller, to whomever made or given, directly or indirectly, orally or
in writing. Purchaser represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate and that, except as expressly set forth
in this Agreement, it is relying solely on its own expertise and that of
Purchaser’s consultants in purchasing the Property and shall make an independent
verification of the accuracy of any documents and information provided by
Seller. Purchaser will conduct such inspections and investigations of the
Property as Purchaser deems necessary, including, but not limited to, the
physical and environmental conditions thereof, and shall rely upon same.
Purchaser acknowledges that Seller has afforded Purchaser a full opportunity to
conduct such investigations of the Property as Purchaser deemed necessary to
satisfy itself as to the condition of the Property and the existence or
non-existence or curative action to be taken with respect to any Hazardous
Materials on or discharged from the Property, and will rely solely upon same and
not upon any information provided by or on behalf of Seller or its agents or
employees with respect thereto, other than such representations, warranties and
covenants of Seller as are expressly set forth in this Agreement. Upon Closing,
Purchaser shall assume the risk that adverse matters, including, but not limited
to, adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. Purchaser hereby represents and warrants to Seller that:
(a) Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence. Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

Section 19.03 Seller Released from Liability. Purchaser acknowledges that it has
had ample opportunity as tenant under the Master Lease to inspect the Property
and observe its physical characteristics and existing conditions and the
opportunity to conduct such investigation

 

26



--------------------------------------------------------------------------------

and study on and of the Property and adjacent areas as Purchaser deems
necessary, and except as otherwise provided in this Agreement, Purchaser hereby
FOREVER RELEASES AND DISCHARGES Seller from all responsibility and liability,
including without limitation, liabilities and responsibilities relating to the
physical, environmental or legal compliance status of the Property, whether
arising before or after the Effective Date, and liabilities under the
Comprehensive Environmental Response, Compensation and Liability Act Of 1980 (42
U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Property, or their suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all objections and complaints (including, but not limited to, federal,
state and local statutory and common law based actions, and any private right of
action under any federal, state or local laws, regulations or guidelines to
which the Property are or may be subject, including, but not limited to, CERCLA)
concerning the physical characteristics and any existing conditions of the
Property, including, without limitation, the lessor’s obligations under the
Lease relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the Effective Date. Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of hazardous materials or other contaminants, may not
have been revealed by its investigation.

Section 19.04 Survival. The terms and conditions of this Article XIX shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be deemed to be incorporated into the Deeds.

ARTICLE XX

1031 EXCHANGE

Section 20.01 1031 Exchange. Provided that Purchaser gives Seller reasonable
advance notice that Purchaser intends to acquire the Property as part of an
exchange transaction meeting the requirements of Section 1031 of the Internal
Revenue Code, Seller shall reasonably cooperate with Purchaser in effecting such
an exchange transaction, provided that (A) such cooperation shall be at no cost,
expense or liability to Seller, (B) notwithstanding any assignment of this
Agreement by Purchaser in connection with such exchange or the conveyance of the
Property to a party other than Purchaser, Purchaser shall not be released from
its obligations under the Agreement and shall remain liable for all of its
obligations hereunder, (C) Red Lion Hotels Corporation shall not be released
from its obligations under the Red Lion Guaranty, and (D) the completion of such
exchange transaction shall not be a condition to Purchaser’s obligation to close
timely hereunder.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed, all as of the day and year first above written.

 

SELLER: RLH PARTNERSHIP, L.P. By: Red Lion GP, Inc., a Delaware corporation, its
general partner By:     Name:     Title:      

 

PURCHASER: RED LION HOTELS HOLDINGS, INC, a Delaware corporation By:     Its:  
 



--------------------------------------------------------------------------------

LIST OF EXHIBITS:

 

Exhibit A-1    Seven Sale Properties Exhibit A-2    Two Sale Properties Exhibit
A-3    Agreement to Purchase Eight Hotels Exhibit B    Ground Leased Properties
and Ground Leases Exhibit C    Hilton Portfolio Properties Exhibit D   
Vancouver Property Exhibit E    Assignment and Assumption of Leases Exhibit F   
Fourth Amendment to Lease Exhibit G    Assignment and Assumption of Ground
Leases Exhibit H    Land Exhibit I    Purchaser Knowledge Parties Exhibit J   
Reaffirmation of Guarantees Exhibit K    Red Lion Guaranty Exhibit L    Restated
Vancouver Sublease Exhibit M    Seller Knowledge Parties Schedule 3.01   
Purchase Price Allocation Exhibit 7.01(a)    Form of Warranty Deeds for the Sale
Properties Exhibit 7.01(b)    Form of Bill of Sale Exhibit 7.01(c)    Quitclaim
Contract Assignment Exhibit 7.01(h)    FIRPTA Certificate



--------------------------------------------------------------------------------

EXHIBIT B

Eugene

205 Coburg Road

Eugene, Lane County, Oregon 97401

Boise

1800 Fairview Avenue

Boise, Ada County, Idaho 83702



--------------------------------------------------------------------------------

EXHIBIT C

Doubletree Seattle Airport

18740 International Boulevard

Seattle, WA 98188

Hilton Salt Lake City Center

255 South West Temple

Salt Lake City, UT 84101

Doubletree San Diego – Mission Valley

7450 Hazard Center Drive

San Diego, CA 92108

Doubletree Durango

501 Camino Del Rio

Durango, CO 81301

Doubletree Sonoma Wine County

One Doubletree Drive

Rohnert Park, CA 94928



--------------------------------------------------------------------------------

EXHIBIT D

Red Lion Hotel Vancouver at the Quay

100 Columbia Street,

Vancouver, WA 98660



--------------------------------------------------------------------------------

EXHIBIT E

Assignment and Assumption of Leases

This ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is effective as of
the          day of                 , 2011 (“Effective Date”), by and between
RLH PARTNERSHIP, L.P., a Delaware limited partnership (“Landlord”), RED LION
HOTELS HOLDINGS, INC. (previously known as Red Lion Hotels Inc.) a Delaware
corporation (“Assignor”), SFI DT HOLDINGS LLC, a Delaware limited liability
company (“Assignee”), and Doubletree DWTC Corporation, a Delaware corporation,
and as assigned to HLT Operate DTWC LLC, a Delaware limited liability company
(formerly known as HLT Operate DTWC Corporation) (“Sublessee”).

For and in consideration of good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Assignment. Assignor hereby assigns, transfers, sets over, conveys and
delivers unto Assignee, its successors and assigns, all of Assignor’s right,
title and interest in and to (i) that certain Lease dated August 1, 1995 by and
between Landlord and Assignor, as amended by a First Amendment, Second Amendment
Third Amendment and Fourth Amendment of even date between Landlord and Assignor
(the “Master Lease”) insofar as the Master Lease applies to the hotels commonly
known as the DoubleTree SeaTac, Hilton Salt Lake City Center, DoubleTree San
Diego-Mission Valley, DoubleTree Durango and the DoubleTree Sonoma Wine County
(the “Hilton Portfolio Properties”) and legally described on Exhibit A attached
hereto and (ii) that certain Sublease Agreement dated December 31, 2001 by and
between Assignor and Sublessee pertaining to the Hilton Portfolio Properties
(the “Sublease”) and Assignee hereby accepts the foregoing assignment. For the
avoidance of doubt, Assignor is not assigning and Assignee is not accepting or
assuming the “Indemnity Agreement” (as hereinafter defined).

2. Assumption. Assignee hereby assumes the covenants, agreements and obligations
of Assignor relating solely to the Hilton Portfolio Properties which first
accrue under the Master Lease and the Sublease from and after the Effective Date
and does not assume any such covenants, agreements and obligations accruing
prior to the Effective Date.

3. Release of Rights and Obligations. From and after the Effective Date,
Assignor shall have no further rights in or obligations to the extent accruing,
from and after the Effective Date, under the Sublease but is not released from
any of its obligations to Sublessee under the Sublease accruing prior to the
Effective Date. Notwithstanding anything contained herein to the contrary,
Assignor shall remain responsible for: (a) rent due under the Master Lease for
2011 for the Hilton Portfolio Properties, (b) certain indemnity obligations as
provided in Section 5 of that certain Fourth Amendment to Lease between Landlord
and Assignor of even date and (c) all obligations of Assignor to Sublessee under
the Sublease accruing prior to the Effective Date.

4. Reaffirmation of Guaranties. Assignor and Sublessee hereby acknowledge that
(a) the Indemnity and Reimbursement Agreement between Red Lion Hotels, Inc., Red
Lion Hotels Corporation (formerly known as West Coast Hospitality Corporation),
Double Tree Corporation, Promus Hotels, Inc. and Doubletree DTWC Corporation
dated December 31, 2001



--------------------------------------------------------------------------------

(the “Indemnity Agreement”), remains in full force and effect and is not
affected by the Assignment. Assignor and Sublessee hereby acknowledge that the
Guaranty of Lease Obligations dated September 15, 1998 among Promus Hotels,
Inc., Red Lion Hotels, Inc. and Landlord and Guaranty of Lease Obligations dated
September 15, 1998 among Promus Hotel Corporation, Red Lion Hotels, Inc. and
Landlord (collectively, the “Guarantees”) remain in full force and effect and
are not affected by this Assignment. Assignor has provided to Landlord a
Reaffirmation of Guarantees, executed by the parties to the Guarantees.

5. Representations and Warranties of Assignor. Assignor hereby represents and
warrants that:

(a) The Sublease is in full force and effect and the Assignor is not in breach
of the obligations under the Sublease. The Sublease is the only sublease under
the Master Lease. Assignor has provided to Assignee a true and complete copy of
the Sublease.

(b) Assignor has not assigned any of its rights under the Sublease or Master
Lease to anyone which remain in effect. Assignor’s interest in the Master Lease
and Sublease is not subject to any lien or security interest granted by Assignor
or arising in violation of the Master Lease or judgment, tax assessment or other
obligation incurred by Assignor.

6. Representations and Warranties of Sublessee. Sublessee hereby represents and
warrants that:

(a) The Sublease has not been modified and is in full force and effect;

(b) “Sublease Base Rent” (as defined in the Sublease) has been paid in full
through September 30, 2011 and “Sublease Percentage Rent” (as defined in the
Sublease) has not been paid for 2011;

(c) To the Sublessee’s knowledge, Assignor is not in default in the performance
or observance of its obligations under the Sublease; and

(d) To the Sublessee’s knowledge, no event has occurred which with the giving of
notice or the passage of time, would constitute a default by Assignor under the
Sublease.

7. Rent. “Sublease Base Rent” (as defined in the Sublease) shall be prorated as
of the date hereof. To the extent Rent for month in which the Effective Date is
received by either Assignor or Assignee following the Effective Date, the
recipient shall promptly pay to the non-recipient, such non-recipient’s pro rata
share of such rent. “Sublease Percentage Rent” (as defined in the Sublease) for
year 2011 shall, to the extent paid by Sublessee, be prorated (with a proration
adjustment of the Effective Date) between the Assignor and Assignee promptly
after Assignee’s or Assignee’s receipt thereof. Sublessee shall make all future
payments of rent and other amounts payable under the Sublease to Assignee, as
contemplated by Section 14 hereof, and shall have no obligation to see to the
proper allocation of any such payments between Assignor and Assignee.

 

2



--------------------------------------------------------------------------------

8. Cooperation; Further Assurance. In the event that Assignor is a party to any
contracts, permits or licenses relating to the Hilton Portfolio Properties,
Assignor hereby quitclaims all of its rights in them to Assignee and shall
cooperate with Assignee to accomplish the transfer of such rights to Assignee.
Assignor shall provide Assignee with reasonable access to its books and records
relating to the Sublease and Assignee shall be permitted to inspect and retain
copies of such books and records. Assignor and Assignee shall promptly perform,
execute and deliver or cause to be performed, executed and/or any and all acts,
deeds and assurances as either party may reasonably require in order to carry
out the intent and purpose of this Assignment.

9. Binding Effect. This Assignment shall be binding upon and shall inure to the
benefit of the parties thereto and their respective successors and assigns.

10. Governing Law. This Assignment shall be governed by and interpreted in
accordance with the laws of the State of California.

11. Execution in Counterparts. This Assignment may be executed in counterparts,
each of which shall constitute an original and all of which together shall be
deemed a single document.

12. Landlord Consent. By its execution of this Assignment, Landlord consents to
the assignment of the Master Lease and Assignor’s interests under the Sublease
to Assignee.

13. Continuation of Master Lease. Landlord and Tenant agree and intend that the
Master Lease remain in full force and effect. Effective as of the Effective
Date, Assignee is the “Sublessor” (as defined in the Sublease).

14. Rent and Notices. It is agreed that from and after the Effective Date:

(a) All Sublease Base Rent, Sublease Percentage Rent and other sums owing from
time to time to “Sublessor” (as defined in the Sublease) shall be paid by the
wire transfer of good immediately available federal funds to the account
designated by the Sublessor from time to time and in the absence of such
designation to the following account:

Wire Instructions

JPMorgan Chase

ABA No.: 021000021

Acct. No.: 230-337171

Ref: Hilton

(b) All notices to be given to the Sublessor under the Sublease or to the
“Tenant” (as defined in the Master Lease) shall be sent to Assignee at the
following address (or such other address as may from time to time be specified
pursuant to the Master Lease or Sublease, as applicable):

 

3



--------------------------------------------------------------------------------

SFI DT Holdings LLC

c/o iStar Financial Inc.

One Sansome Street

San Francisco, California 94104

Attention: Asset Management – SFI DT Holdings LLC

Telephone: 415-391-4300

Facsimile: 415-391-6259

with a copy to:

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attention: COO and Legal Department – SFI DT Holdings LLC]

Telephone: 212-930-9400

Facsimile: 212-930-9494

with a copy to:

iStar Financial Inc.

3480 Preston Ridge Road, Suite 575

Alpharetta, Georgia 30005

Attention: Director of Lease Administration – SFI DT Holdings LLC

Telephone: 678-297-0100

Facsimile: 678-297-0101

15. Indemnity. Assignor hereby agrees to defend, indemnify and hold Assignee
harmless from and against all liabilities, obligations, claims, damages,
penalties and causes of action or judgments of any nature whatsoever to the
extent caused by, arising out of or related to any breach of its obligations to
Sublessee under the Sublease prior to the Effective Date.

16. Non-recourse. It is agreed that the liability of Landlord under this
Assignment is subject to, and limited by, the terms and provisions of
Section 22.24 of the Master Lease

17. Recording. The parties agree that this Assignment shall not be recorded in
any public records, but that Assignee may record a memorandum in the form
attached hereto as Attachment A.

[Signatures are set forth on the following page.]

 

4



--------------------------------------------------------------------------------

The parties hereto have executed this Assignment as of the date first written
above.

 

LANDLORD:     RLH PARTNERSHIP, L.P.     By:  

Red Lion GP, Inc.,

its sole general partner

      By:  

 

      Name:  

 

      Title:  

 

ASSIGNOR:     RED LION HOTELS HOLDINGS, INC.     By:  

 

    Name:  

 

    Title:  

 

ASSIGNEE:     SFI DT HOLDINGS LLC, a Delaware limited liability company     By:
 

 

    Name:  

 

    Title:  

 

SUBLESSEE:     HLT OPERATE DTWC LLC, a Delaware limited liability company    
By:  

 

    Name:  

 

    Title:  

 

 

5



--------------------------------------------------------------------------------

STATE OF                                 

)

   ) ss. COUNTY OF                             )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of                     , personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person who executed this instrument, on oath
stated that he was authorized to execute the instrument, and acknowledged it as
the                      of RLH PARTNERSHIP, L.P., to be the free and voluntary
act and deed of said limited partnership for the uses and purposes mentioned in
the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

NOTARY PUBLIC in and for the State of                     , residing at  

 

My appointment expires  

 

 

Print Name     

 

STATE OF                                 

)

   ) ss. COUNTY OF                             )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of                     , personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person who executed this instrument, on oath
stated that he was authorized to execute the instrument, and acknowledged it as
the                      of RED LION HOTELS HOLDINGS, INC., to be the free and
voluntary act and deed of said corporation for the uses and purposes mentioned
in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

NOTARY PUBLIC in and for the State of                     , residing at  

 

My appointment expires  

 

 

Print Name     

 

6



--------------------------------------------------------------------------------

STATE OF                                 

)

   ) ss. COUNTY OF                             )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of                     , personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person who executed this instrument, on oath
stated that he was authorized to execute the instrument, and acknowledged it as
the                      of                     , to be the free and voluntary
act and deed of said [corporation] for the uses and purposes mentioned in the
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

NOTARY PUBLIC in and for the State of                     , residing at  

 

My appointment expires  

 

 

Print Name     

 

STATE OF                                 

)

   ) ss. COUNTY OF                             )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of                     , personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person who executed this instrument, on oath
stated that he was authorized to execute the instrument, and acknowledged it as
the                     of HLT OPERATE DTWC LLC, to be the free and voluntary
act and deed of said corporation for the uses and purposes mentioned in the
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

NOTARY PUBLIC in and for the State of                     , residing at  

 

My appointment expires  

 

 

Print Name     

 

7



--------------------------------------------------------------------------------

ATTACHMENT A

Memorandum of Lease



--------------------------------------------------------------------------------

EXHIBIT F

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (this “Amendment”) amends that certain lease
between RLH PARTNERSHIP, L.P., a Delaware limited partnership (“Landlord”), and
RED LION HOTELS HOLDINGS, INC. (formerly known as Red Lion Hotels Inc.) a
Delaware corporation (“Red Lion”) dated August 1, 1995 as amended by a First
Amendment, Second Amendment and Third Amendment (the “Lease”), effective
                    , 2011 (the “Effective Date”).

WHEREAS, under the terms of the Lease, Landlord initially leased to Red Lion
seventeen (17) hotels located in California, Colorado, Idaho, Montana, Oregon,
Utah and Washington (the “Hotels”); and

WHEREAS, one of the Hotels which is located in Astoria, Oregon is no longer
subject to the Lease, and was removed from the Lease by Agreement dated May 21,
2010; and

WHEREAS, concurrently with the execution and delivery of this Amendment, Red
Lion and an Affiliate of Red Lion are purchasing ten (10) of the Hotels which
are listed on Exhibit A (the “Sale Properties”) under the terms of an Agreement
to Purchase Eight Hotels and Assume Leases between Landlord and Red Lion of even
date and an Agreement to Purchase Two Hotels between Landlord and an affiliate
of Red Lion of even date (the “Purchase Agreements”); and

WHEREAS, concurrently with the execution and delivery of this Amendment, all of
the interests in and obligations of Red Lion with respect to five (5) of the
Hotels listed on Exhibit B (the “Hilton Portfolio Properties”) are being
assigned to an Affiliate of Landlord under the terms of an Assignment and
Assumption of Leases between Red Lion and an affiliate of Landlord (the
“Sublease Assignee”) of even date (the “Lease Assignment”); and

WHEREAS, Landlord and Red Lion, concurrently with the execution and delivery of
this Amendment, have agreed to enter into an amended and restated sublease for
one of the Hotels, which is located in Vancouver, Washington (the “Vancouver
Property”) between Landlord and Red Lion of even date herewith (the “Restated
Vancouver Sublease”); and

WHEREAS, capitalized terms in this Amendment which are not defined herein shall
have the meanings defined in the Lease; and

WHEREAS, Landlord and Red Lion desire to amend the Lease and memorialize certain
agreements.

NOW, THEREFORE, Landlord and Red Lion hereby agree as follows:

1. Lease Split and Sale Properties. Effective as of the Effective Date, the
Lease shall: (a) terminate in accordance with Section 16.1 of the Lease with
respect to the Hotels collectively comprising the Sale Properties, and from and
after the Effective Date, Landlord shall not lease the Sale Properties to Red
Lion and Red Lion shall not lease the Sale Properties from Landlord; and (b) be
split into (i) a restated sublease for the Vancouver Property which shall be
amended and restated as contemplated in Section 2, and (ii) a lease for the
Hilton Portfolio Properties, which shall be assigned as contemplated by
Section 3. The Lease, without giving effect to the terms and provisions of this
Amendment, is sometimes referred to herein as the “Pre-Closing Lease.”



--------------------------------------------------------------------------------

2. Vancouver Properties. From and after the Effective Date, the Lease will no
longer apply to the Vancouver Property except to the extent amended and restated
in the Restated Vancouver Sublease.

3. Lease Assignment. Effective as of the Effective Date, Sublease Assignee shall
assume the obligations of Red Lion under the Lease with respect to the Hotels
constituting the Hilton Portfolio Properties to the extent accruing from and
after the Effective Date under the terms of the Lease Assignment. Effective as
of the Effective Date, Red Lion shall no longer be the Tenant under the Lease
and Sublease Assignee shall henceforth be the Tenant.

4. Remaining Red Lion Obligations. From and after the Effective Date, it is
agreed that except as provided in the Lease Assignment and the Restated
Vancouver Sublease, Landlord shall not be entitled to assert any claim against
Red Lion arising under or in connection with the Lease except with respect to:
(1) rent due for 2011; and (2) Red Lion’s indemnification obligations under
Section 5 of this Amendment.

5. Indemnification by Red Lion. In addition to the indemnification rights of
Landlord under the Lease Assignment and the Restated Vancouver Sublease,
Landlord shall be entitled to the benefit of the following indemnification
provisions after the Effective Date with respect to the Hotels, but (1) only
with respect to claims asserted against “Indemnified Parties” (as hereinafter
defined) by persons or entities that are not Landlord or Affiliates of Landlord;
and (2) only if the events, facts, conditions or circumstances upon which the
claim is made occurred or existed prior to the Effective Date:

(a) Red Lion shall pay, protect, indemnify, defend, save and hold harmless,
Landlord, Landlord’s constituent partners, any ground lessor, and any Affiliate,
partner, member, manager, trustee, officer, director, employee, agent or
shareholder or other holder of any beneficial interest in any of them
(collectively, the “Indemnified Parties” and, individually, an “Indemnified
Party”), from and against all liabilities, obligations, claims, damages
(including, without limitation, punitive damages), penalties and causes of
action or judgments of any nature whatsoever, whether foreseen or unforeseen,
howsoever and whensoever caused including, without limitation, if caused prior
to the “Commencement Date” (as defined in the Pre-Closing Lease), without regard
to the form of action and whether based on strict or statutory liability, gross
negligence, negligence (including the negligence of any Indemnified Party) or
any other theory of recovery at law or in equity, and all reasonable and
documented costs and expenses (including reasonable attorneys’ fees costs of
experts, and other legal costs and expenses), imposed upon or incurred or
asserted against any of the Indemnified Parties by reason of or in connection
with:

i. Any matter pertaining to the leasing, use, non-use, occupancy, operation,
management, condition, design, construction, maintenance, repair or restoration
of any of the Hotels or on the “Premises” (as defined in the Pre-Closing Lease),
or the employment of any persons at the Hotels or on the Hotels in each case
whether by Red Lion or otherwise;

 

2



--------------------------------------------------------------------------------

ii. Any casualty in any matter arising from or in connection with any of the
Premises or the operations or activities thereon, whether or not Landlord or any
Indemnified Party has or should have knowledge or notice of any default or
condition causing or contributing to the casualty;

iii. Any violation by Red Lion (or any employees, agents, invitees, guests,
sublessees, concessionaires, or licensees of Red Lion) of any provision of the
Lease, any contract or agreement to which Red Lion (or any sublessee,
concessionaire, or licensee of Red Lion) is a party, any violation or alleged
violation of any “Legal Requirement” (as defined in the Pre-Closing Lease)
(including anti-discrimination laws) or any “Insurance Requirement” (as defined
in the Pre-Closing Lease); and

iv. Any contest undertaking by or on behalf of Red Lion with respect to any
Legal Requirement, insurance requirement, tax imposition or otherwise,
regardless of whether the same is permitted pursuant to the terms hereof, except
in each case to the extent the same directly result from the gross negligence or
willful misconduct by an Indemnified Party.

(b) Red Lion shall pay, protect, indemnify, defend, save and hold harmless the
Indemnified Parties and each of them, from and against all liabilities,
obligations, claims (including, without limitation, claims by third parties
alleging violation of or liability under any “Environmental Law” (as defined in
the Pre-Closing Lease)), damages (including, without limitation, punitive
damages and damages to nature resources), penalties and causes of action or
judgments of any nature whatsoever, both foreseen and unforeseen, howsoever and
whensoever caused including, without limitation, if caused prior to the
Commencement Date, without regard to the form of action and whether based on
strict or statutory liability, gross negligence, negligence (including the
negligence of any Indemnified Party or their agents), or any other theory of
recovery at law or in equity, and all reasonable and documented costs and
expenses (including reasonable attorneys’ fees, costs of experts, and other
legal costs and expenses), imposed upon or incurred by or asserted against any
of the Indemnified Parties by reason of or in connection with:

i. Red Lion’s failure to perform its duties and obligations as set forth in
Article XII of the Pre-Closing Lease.

ii. All claims asserted by any third party for personal or bodily injury or
death where such claims allege injury or damages as a result of exposure, that
occurred prior to or during the term, to “Hazardous Material” (as defined in the
Pre-Closing Lease) that existed at or were located in, on, or under, or were
released from, the Hotels and/or any portion of the Premises at any time prior
to or during the “Term” (as defined in the Pre-Closing Lease); provided,
however, that this indemnity shall not cover claims arising by reason of the
gross negligence or willful misconduct of Landlord and its agents, or of an
Indemnified Party and its agents; and

iii. The violation of any Environmental Law occurring at any time prior to the
Effective Date at or in connection with the leasing, use, non-use, occupancy,
management or operation of any of the Hotels and/or any portion of the Premises;
the discharge, disposal or release of any Hazardous Materials at any time prior
to the Commencement Date in, on, under, at or from, or in connection with the
leasing, use, non-use, occupancy, management or operation of, any of the Hotels
and/or any portion of the Premises; or the presence of any Hazardous Materials
at any time prior to the Commencement Date in, on, under or at any of the Hotels
and/or any portion of the Premises, including without limitation, any off-site
migration onto any of the Hotels and/or any portion of the Premises.

 

3



--------------------------------------------------------------------------------

6. Defense of Indemnified Parties. Promptly after receipt by an Indemnified
Party of notice of the commencement or assertion against it of any claim,
action, or proceeding covered under Section 5, such Indemnified Party shall, if
a claim in respect thereof is to be made against Red Lion under this Section 6,
notify Red Lion thereof; but the omission so to notify Red Lion shall not
relieve Red Lion from any liability which it may have to such Indemnified Party
under this Section 6, except to the extent that Red Lion shall have been
prejudiced by such failure. Provided that representation by counsel selected by
Red Lion will not, in Indemnified Party’s reasonable judgment (which judgment
may be based on, without limitation, due consideration of any obligations such
Indemnified party may have to indemnify other parties in connection with the
same matter, including requirements as to right of contest, time to
indemnification and undertaking of defense of such other parties), prejudice
Indemnified Party in any manner, Red Lion, at its sole cost and expense, shall
have the right by counsel reasonably satisfactory to the indemnified Party, to
contest, resist and defend any claim, action or proceeding with respect to which
it shall have received the Notice described in the preceding sentence; provided,
however, that Red Lion may not compromise or otherwise dispose of the same
without the prior written approval of the Indemnified Party, such approval not
to be unreasonably withheld, conditioned, or delayed so long as the Indemnified
Party receives a full release with respect to the claim, action or proceeding.
If in Indemnified Party’s judgment, representation by counsel selected by Red
Lion will prejudice Indemnified Party in any manner, such Indemnified party
shall have the right to retain its own counsel and defend such action. If Red
Lion shall have assumed responsibility for such contest and defense, Red Lion
shall not be obligated to pay any attorneys’ fees or other legal costs incurred
by or on behalf of the Indemnified Party. Notwithstanding the foregoing, each
Indemnified Party shall, at Red Lion’s request and expense, cooperate with Red
Lion, at no cost or expense to the Indemnified party, in the defense of any such
claim, action or proceeding.

7. Successors and Assigns. This Amendment shall be binding upon the heirs,
executors, administrators, and successors and assigns of Landlord and Red Lion;
provided, however, Red Lion shall not assign Red Lion’s rights and obligations
hereunder. Any such assignment in violation of this provision shall be void.

8. Further Assurances. Landlord and Red Lion shall promptly perform, execute and
deliver or cause to be performed, executed and/or delivered at or after the
Effective Date any and all acts, deeds and assurances as either party may
reasonably require in order to carry out the intent and purpose of this
Amendment.

 

4



--------------------------------------------------------------------------------

9. Amendment. This Amendment cannot be changed, amended, supplemented or
terminated orally.

10. Counterparts. This Amendment may be executed in one (1) or more
counterparts, and all the counterparts shall constitute but one and the same
agreement, notwithstanding that all parties hereto are not signatory to the same
or original counterpart. This Amendment may be executed and delivered by
telecopy, pdf or similar electronic transmittal.

11. Nonwaiver. Unless otherwise expressly provided herein, no waiver by Landlord
or Red Lion of any provision hereof shall be deemed to have been made if such
waiver is made orally. No delay or omission in the exercise of any right or
remedy accruing to Landlord or Red Lion upon any breach under this Amendment
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by Landlord or Red Lion of any
breach of any term, covenant or condition herein stated shall not be deemed to
be a waiver of any other term, covenant or condition. All rights or remedies
afforded to Landlord or Red Lion hereunder or by law shall be cumulative and not
alternative, and the exercise of one right or remedy shall not bar other rights
or remedies allowed herein or by law. Landlord executes and delivers this
Amendment in its own capacity and in its capacity as Landlord. Red Lion executes
and delivers this Amendment in its own capacity and in its capacity as Tenant.

12. Captions. Paragraph titles or captions contained herein are inserted as a
matter of convenience and for reference, and in no way define, limit, extent or
describe the scope of this Amendment.

13. Estoppel. Red Lion certifies that it has no knowledge of any defaults by
Landlord under the Lease and Landlord certifies that it has no knowledge of any
default by Red Lion under the Lease except (a) Landlord’s assertion that Red
Lion failed to provide all of the required insurance in respect of the Hotel
located in Sacramento, California (“Insurance Default”) and (b) failure to
maintain all of the Hotels in accordance with requirements of the Lease
(“Maintenance Defaults,” and, together with the “Insurance Default,” the “Lease
Defaults”), but, without waiving rights to indemnification under Section 5 of
this Amendment or the provisions the Restated Vancouver Lease or any other of
Red Lion’s obligations under the Restated Vancouver Sublease, Landlord waives
the Lease Defaults,

14. Purchase Agreements. Nothing contained in this Assignment modifies the
rights and obligations of the parties to the Purchase Agreements pursuant to
Article XV of each of the Purchase Agreements.

 

5



--------------------------------------------------------------------------------

15. Non-recourse. The liability of Landlord under this Amendment is subject to,
and limited by, the terms and provisions of Section 22.24 of the Lease.

 

LANDLORD:     RLH PARTNERSHIP, L.P., a Delaware limited partnership     By:  
RED LION GP, INC., a Delaware corporation, its general partner     By:        
Name:         Its:     RED LION:     RED LION HOTELS HOLDINGS, INC., a Delaware
corporation (f/k/a Red Lion Hotels Inc.)     By:         Name:         Title:  
 

 

6



--------------------------------------------------------------------------------

Exhibit A

Bend

1415 NE Third Street

Bend, Deschutes County, Oregon 97701

Boise

1800 Fairview Avenue

Boise, Ada County, Idaho 83702

Coos Bay

1313 North Bayshore Drive

Coos Bay, Coos County, Oregon 97420

Longview

510 Kelso Drive

Kelso, Cowlitz County, Washington 98626

Pendleton

304 SE Nye Avenue

Pendleton, Umatilla County, Oregon 97801

Wenatchee

1255 North Wenatchee Avenue

Wenatchee, Chelan County, Washington 98801

Sacramento

1401 Arden Way

Sacramento, Sacramento County, California 95815

Missoula

700 West Broadway

Missoula, Missoula County, Montana 59802

Medford

200 North Riverside Avenue

Medford, Jackson County, Oregon 97501

Eugene

205 Coburg Road

Eugene, Lane County, Oregon 97401

 

7



--------------------------------------------------------------------------------

Exhibit B

Doubletree Seattle Airport

18740 International Boulevard

Seattle, WA 98188

Hilton Salt Lake City Center

255 South West Temple

Salt Lake City, UT 84101

Doubletree San Diego â Mission Valley

7450 Hazard Center Drive

San Diego, CA 92108

Doubletree Durango

501 Camino Del Rio

Durango, CO 81301

Doubletree Sonoma Wine County

One Doubletree Drive

Rohnert Park, CA 9492

 

8



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement, dated as of                  , 2011
(the “Agreement”), is by and between RLH Partnership, L.P., a Delaware limited
partnership (“RLH Partnership”) and WHC809, LLC, a Delaware limited liability
company (“Purchaser”). Capitalized terms not defined herein shall have the
meaning assigned to them in the Lease (as defined below).

RECITALS

A. WHEREAS, by unrecorded Lease dated March 1, 1963 (the “Lease”) between
William G. Hewitt, a married man, and Pearle Hewitt, a single person, Lessors,
and John Green and Beverley Green, husband and wife, Lessees, Lessors leased to
Lessees certain real property described in the Lease. The real property,
including its present improvements to which the Lease now applies is described
in Exhibit A attached hereto and is hereinafter referred to as “Eugene.” A
Memorandum of the Lease was recorded April 9, 1965 as Reception No. 98820, Deed
Records of Lane County, Oregon. The Lessees’ interest in the Lease was assigned
by Assignment of Lease dated November 18, 1964 and then acquired by RLA Holding
Company, Inc. by merger. The Lease was modified by Lease as Modified dated
April 10, 1965, Supplement to Lease as Modified dated October, 1968, Second
Supplement to Lease as Modified dated June 26, 1970, Third Supplement to Lease
as Modified dated March 1, 1983, Fourth Supplement to Lease as Modified dated
December 14, 1983; Fifth Supplement to Lease as Modified dated November 13,
1984; and Sixth Supplement to Lease as Modified dated December 1, 1987. The
Lessees’ interest in the Lease was assigned to Red Lion, a California limited
partnership, by Assignment of Lease dated December 23, 1987 and recorded in Lane
County Official Records on December 23, 1987 as Reception No. 8755362 and by
Consent dated December 9, 1987, William G. Hewitt, Trustee, as successor in
interest to William G. Hewitt and Pearle A. Hewitt consented to the Assignment.
By Letter Agreement dated December 11, 1992, the parties agreed upon rental to
be paid for the period ending February 28, 1998. By Assignment and Assumption
Agreement dated August 1, 1995 and recorded in Lane County Official Records on
August 2, 1995 under Recorder’s Reception No. 9542405, Red Lion assigned its
interest in and to the Lease to RLH Partnership, L.P., a Delaware limited
partnership (“RLH Partnership”), which document was recorded in Lane County
Official Records on August 2, 1995 under Reception No. 9542405. By Guaranty of
Lease dated as of August 1, 1995, Red Lion Hotels, Inc., a Delaware corporation,
unconditionally and irrevocably guaranteed the prompt payment by RLH
Partnership, L.P. of all rental and other sums payable by Lessee under the terms
of the Lease and the faithful and punctual performance of all other terms,
covenants and conditions of the Lease to be kept and performed by the Lessee. By
Consent and Acknowledgment dated July 11, 1995, William G. Hewitt, Trustee,
consented to the Assignment and Assumption. By Sixth Supplement to Lease
(misnumbered) dated October 31, 1997, William G. Hewitt, Trustee as Lessor and
the Lessee entered into agreement for the payment of rent as reflected therein.
By Assignment of Lease Agreement dated effective January 1, 1999 William G.
Hewitt, Trustee of the Hewitt-Murphy Trust, William G. Hewitt and Pearle Hewitt
Murphy assigned to Thunderbird Properties, LLC, an Oregon Limited Liability
Company (“Lessor”), all of Lessor’s interest in the Lease as defined therein. By
Oregon Statutory Warranty Deeds Dated December 22, 1998 and recorded



--------------------------------------------------------------------------------

January 4, 1999, at Reception Number 99000396, the assignors named in the
preceding sentence conveyed all right, title and interest of the grantors in the
Property to Thunderbird Properties, LLC. By Seventh Supplement to Lease as
Modified dated November 1, 2002, the parties agreed upon rent for the period
beginning March 1, 2003 and ending February 29, 2008. The Lease was subsequently
modified by the Eighth Supplement to Lease as Modified, dated November 14, 2007.
The foregoing are herein collectively referred to as the “Lease.”

B. WHEREAS, Margaret J. Hewett, the Manager of Thunderbird Properties, LLC, is
authorized to act on behalf of Lessor.

C. WHEREAS, Eugene is subleased by RLH Partnership to Red Lion Hotels Holdings,
Inc., a Delaware corporation (formerly known as Red Lion Hotels, Inc.)
(“Holdings”).

D. WHEREAS, RLH Partnership intends to assign, transfer and convey to Purchaser,
which is an affiliate of Holdings, all of its interests, rights, duties and
obligations under the Lease and Purchaser intends to assume all of RLH
Partnership’s interests, rights, duties and obligations under the Lease in each
case, pursuant to this Agreement.

NOW, THEREFORE, in consideration of completion of an IRC 1031 Tax-Deferred
Exchange by Purchaser and other mutual covenants and promises set forth herein,
and other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

1. Assignment. RLH Partnership hereby assigns, grants, conveys and transfers to
Purchaser all of RLH Partnership’s interests, rights, duties and obligations
under the Lease as if Purchaser was originally named as lessee under the Lease.

2. Assumption. Purchaser hereby assumes all of RLH Partnership’s interests,
rights, duties and obligations under the Lease, as if Purchaser originally was
named as lessee under the Lease.

3. Release. Purchaser acknowledges that upon execution of this Agreement, RLH
Partnership, and the current and any successor general or limited partners of
RLH Partnership shall be released from any and all duties and obligations under
the Lease and shall have no personal liability for the performance of any of the
obligations assumed by Holdings pursuant to this Agreement.

4. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of Purchaser and its successors and assigns.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.

 

PURCHASER:

WHC809, LLC,

a Delaware limited liability company

By:      

Name:

      

Title:

    

 

STATE OF  

 

                                      

     )                )           ss   

COUNTY OF

 

 

     )        

On                                     , 2011 before me,
                                     personally appeared
                                    , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the persons whose names are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacity and that by their signatures on the instrument these
persons, or the entity upon behalf of which these persons acted, executed the
instrument.

WITNESS my hand and official seal.

 

 

 

 

 Notary Public, in and for the state

 

  of  

 

 

  Residing at  

 

 

  My Appointment Expires:  

 

 

 

(print name)

[RLH Partnership Signature Page to Follow]



--------------------------------------------------------------------------------

RLH PARTNERSHIP:

RLH Partnership, L.P., a Delaware limited partnership

By:   Red Lion G.P., Inc., a Delaware corporation general partner By:    

 

Name:

 

 

 

Title:

 

 

 

STATE OF  

 

                                      

     )                )           ss   

COUNTY OF

 

 

     )        

On                         , 2011 before me,
                                                  personally appeared
                                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the persons whose
names are subscribed to the within instrument and acknowledged to me that they
executed the same in their authorized capacity and that by their signatures on
the instrument these persons, or the entity upon behalf of which these persons
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public, in and for the state of                             
        , Residing at  

 

 

My Appointment Expires:  

 

 

 

(print name)

 



--------------------------------------------------------------------------------

Exhibit A

Legal Description

A parcel of land lying within Section 29, Township 17 South, Range 3 West of the
Willamette Meridian, in Lane County, Oregon: Beginning at the concrete monument
designated as Station “A” in County Survey Number 1781, said survey being filed
in Volume 5, Page 41 of County Surveys for Lane County, Oregon, said Station “A”
being East 13.34 chains of the Southeast corner of the Charles W. Young Donation
Lane Claim No. 53, Township 17 South, Range 3 West of the Willamette Meridian,
according to said survey; thence South 0°10’20” East, 957.88 feet along the West
line of said survey to the North line of the Eugene-Springfield Highway; thence
North 77°37’30” West, 620.02 feet along the North line of said highway; thence
North 1°31’ West 68.07 feet along the North line of said highway to a point on
the Southeasterly line of Coburg Road; thence North 55°29’21” East 340.90 feet
along the Southeasterly line of Coburg Road to a point; thence South 35°03’40”
East 205.36 feet; thence North 35°03’40” West 4.31 feet; thence North 48°03’290”
East 50.29 feet to the TRUE POINT OF BEGINNING, all in the City of Eugene, Lane
County, Oregon.

ALSO: Beginning at a point on the Easterly right of way line of County Road
No. 431, said point being 1142.75 feet North and 181.36 feet West of the
Southwest corner of County Survey No. 1781 in Section 29, Township 17 South,
Range 3 West of the Willamette Meridian; running thence South 34°32’ East 204.26
feet to the true point of beginning; thence South 55°28’ West 180 feet; thence
South 34°32’ East 30 feet; thence North 55°28’ East 180 feet; thence North
34°32’ West 30 feet to the true point of beginning, in Lane County, Oregon.

 

85



--------------------------------------------------------------------------------

EXHIBIT H

Legal Description of Seven Sale Properties

and Ground Leased Properties



--------------------------------------------------------------------------------

 

 

Bend-North, Oregon

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Bend-North, OR)

Lots 1 through 12 in Block 3 of WIESTORIA, City of Bend, Deschutes County,
Oregon. TOGETHER WITH that portion of a vacated alley which inured thereto upon
the vacation thereof, by ordinance NO-850, recorded July 8, 1971 in Book 176
Page 956 of Deschutes County Deed Records.

NOTE: Property address is: 1415 NE 3rd Street, Bend, OR 97701



--------------------------------------------------------------------------------

 

 

Boise Downtowner

Idaho

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Boise, ID)

The land is situated in the State of Idaho, County of Ada, and is described as
follows:

PARCEL A:

PARCEL I:

All of Lots 1 and 2 in Block 40 and all of Block 41 of FAIRVIEW ADDITION,
according to the official plat thereof, filed in Book 2 of Plats at Page 73,
Official Records of Ada County, Idaho, and all of Block 40-A CITIZENS
RIGHT-OF-WAY, according to the official plat thereof, filed in Block 7 of Plats
at Page 341, and a portion of Lots 1 and 2 in Block 10 and all of Lots 11, 12,
13 and 14 in Block 9 of McCARTY’S SECOND ADDITION, according to the official
plat thereof, filed in Book 2 of Plats at Page 85, Official Records, and the
vacated streets and alley included within the boundaries thereof, more
particularly described as follows:

Beginning at the intersection of the Easterly boundary of 22nd Street and
Northerly boundary of Fairview Avenue, being the Southwest corner of Block 41 of
FAIRVIEW ADDITION, said point being THE TRUE POINT OF BEGINNING; thence

North 0°00’00” East 350.16 feet along the Easterly boundary of said 22nd street
to a point on the Southerly boundary of Main Street; thence

North 89°59’20” East 157.99(8) feet along the said Southerly boundary of Main
Street to a point; thence

South 89°50’40” East 157.98(151.50) feet along the said Southerly boundary of
Main Street to a point; thence

South 54°50’40” East 57.50 feet along the said Southerly boundary of Main Street
to a point; thence

South 1°57’20” West 192.00 feet to a point, said point being the Southeast
corner of said Lot 14 in Block 9 of said McCARTY’S SECOND ADDITION; thence

North 88°02’40” West 230.08 feet to a point; thence

South 2°53’20” West 136.32 feet to a point on the Northerly boundary of said
Fairview Avenue; thence

North 88°13’50” West 113.20 feet along the said Northerly boundary of said
Fairview Avenue to the POINT OF BEGINNING.

PARCEL II:

Lots 9 and 10 in Block 9 of McCARTY’S SECOND ADDITION, according to the official
plat thereof, filed in Book 2 of Plats at Page 85, Official Records.



--------------------------------------------------------------------------------

EXCEPT THEREFROM that portion of said Lot 10, more particularly described as
follows:

Commencing at the Northwest corner of said Lot 10, said point being the TRUE
POINT OF BEGINNING; thence

South 88°02’40” East 20.00 feet along the Northerly boundary of said Lot 10 to a
point; thence

South 46°57’20” West 28.28 feet to a point on the Westerly boundary of said Lot
10; thence

North 1°57‘20” East 20.00 feet along the said Westerly boundary of said Lot 10
to the POINT OF BEGINNING.

ALSO EXCEPT a parcel of land for public right-of-way being a portion of Lots 9
and 10 of Block 9 of McCARTY’S SECOND ADDITION, a subdivision according to the
official plat thereof, filed in Book 2 of Plats at Page 85, lying in the
Southeast quarter of Section 4, Township 3 North, Range 2 East, Boise Meridian,
Ada County Idaho, and more particularly described as follows:

Beginning at a lead plug and tack marking the Northwest corner of Lot 2 of Block
40 of FAIRVIEW ADDITION, a subdivision, according to the official plat thereof,
filed in Book 2 of Plats at Page 73, Official Records; thence

South 0°00’00” West 350.16 feet along the Westerly boundaries of said Lot 2 of
Block 40 of FAIRVIEW ADDITION, Block 40-A CITIZEN’S RIGHT-OF-WAY, a subdivision,
according to the official plat thereof, filed in Book 7 of Plats at Page 341,
and Block 41 of said FAIRVIEW ADDITION, which is also the Easterly right-of-way
line 22nd Street, to a point marking, the Southwest corner of the said Block 41
of FAIRVIEW ADDITION; thence

South 88°13’50” East 190.58 feet along the Southerly boundary of the said Block
41 of FAIRVIEW ADDITION, Block 40-A of Citizens Right-of-Way, the adjacent alley
to the said Lot 10 of Block 9, McCARTY’S SECOND ADDITION, all of Lot 10 and a
portion of Lot 9 of Block 9 of McCARTY’S SECOND ADDITION, which is also the
Northerly right-of-way line of Fairview Avenue, to a point, also said point
being the REAL POINT OF BEGINNING; thence continuing

South 88°13’50” East 30.0 feat along the said Southerly boundaries of Lots 10
and 9 of Block 9 of McCARTY’S SECOND ADDITION to a point; thence

North 1°57’20” East 99.95 feet along a line 25.00 feet Westerly of and parallel
with the Easterly boundary of the said Lot 9 of Block 9 of McCARTY’S second
ADDITION to a iron pin; thence

North 46°57’20” East 28.28 feet to an iron pin on the Northerly boundary line of
the said Lot 9 of Block 9 of McCARTY’S SECOND ADDITION; thence

North 88°02’40” West 50.00 feet along the said Northerly boundary of Lot 9 and
the Northerly boundary of the said Lot 10 of Block 9 of McCARTY’S SECOND
ADDITION to a iron pin; thence

 

2



--------------------------------------------------------------------------------

South 1°57’20” West 120.05 feet along line 5.00 feet Westerly of and parallel
with Easterly boundary of the said Lot 10 of Block 9 of McCARTY’S SECOND
ADDITION to THE REAL POINT OF BEGINNING.

PARCEL III:

The East 150 feet of Lot 1 in Block 38 and all of Block 39 of FAIRVIEW ADDITION,
according to the official plat thereof, filed in Book 2 of Plats at Page 73 and
the East 150 feet of Block 38-A of CITIZEN’S RIGHT-OF-WAY, according to the
official plat thereof, filed in Book 7 of Plats at Page 341, Official Records,
of Ada County, Idaho.

PARCEL IV:

Lots 15 and 16 of Block 9 of McCARTY’S SECOND ADDITION, according to the
official plat thereof, filed in Book 2 of Plats at Page 85, Official Records of
Ada County, Idaho and that portion of 18th Street, now vacated, described as
follows:

Beginning at the Northeast corner of said Lot 16; thence West 100 feet; thence

North 69.88 feet; thence

Southeast 119.28 feet; thence

South 4.86 feet to THE POINT OF BEGINNING.

PARCEL V:

A parcel of land being all of the alley lying Westerly of and adjacent with the
Westerly boundary of Lot 10 of Block 9 and a portion of the 16.00 foot alley
lying Northerly of and adjacent with said Lot 10 of Block 9 of McCARTY’S SECOND
ADDITION, a subdivision according to the official plat thereof, filed in Book 2
of Plats at Page 85, lying in the Southeast quarter of Section 4, Township 3
North, Range 2 East, Boise Meridian, Ada County Idaho, more particularly
described as follows:

Beginning at a lead plug and tack marking the Northwest corner of Lot 2 of Block
40 of FAIRVIEW ADDITION, a subdivision, according to the official plat thereof,
filed in Book 2 of Plats at Page 73, Official Records; thence

South 0°00’00” West 350.16 feet along the Westerly boundaries of said Lot 2 of
Block 40 of FAIRVIEW ADDITION, Block 40-A CITIZEN’S RIGHT-OF-WAY, a subdivision,
according to the official plat thereof, filed in Book 7 of Plats at Page 341,
and Block 41 of said FAIRVIEW ADDITION, which is also the

 

3



--------------------------------------------------------------------------------

Easterly right-of-way line 22nd Street, to a point marking the Southwest corner
of the said Block 41 of FAIRVIEW ADDITION; thence

South 88°13’50” East 145.58 feet along the Southerly boundaries of said Block 41
of FAIRVIEW ADDITION and Block 40-A of CITIZENS RIGHT-OF-WAY and adjacent alley
to said Lot 10 of Block 9 OF McCARTY’S SECOND ADDITION which is also the
Northerly right-of-way line of FAIRVIEW AVENUE, to a point marking the Southwest
corner of the said Lot 10 of Block 9 of McCARTY’S SECOND ADDITION, also said
point being the REAL POINT OF BEGINNING; thence

North 1°57’20” East 100.20 feet along the Westerly boundary of the said Lot 10
of Block 9 of McCARTY’S SECOND ADDITION to an iron pin; thence

North 46°57’20” East 26.28 feet to an iron pin on the Northerly boundary of the
said Lot 10 of Block 9 of McCARTY’S SECOND ADDITION; thence

South 88°02’40” East 25.00 feet along the said Northerly boundary of the said
Lot 10 of Block 9 of McCARTY’S SECOND ADDITION to an iron pin; thence

North 1°57’20” East 16.0 feet along a line Westerly of and parallel with the
Westerly boundary extended of the said Lot 9 in Block 9 or McCARTY’S SECOND
ADDITION to an iron pin on the Northerly boundary of the said 16-foot alley;
thence

North 88°02’40” West 75.16 feet along the said Northerly boundary of the said
16-foot alley to an iron pin on the Westerly

boundary of the said McCARTY’S SECOND ADDITION; thence

South 2°53’20” West 136.32 feet along the said Westerly boundary of McCARTY’S
SECOND ADDITION, which is also the Westerly boundary of the said adjacent alley
to Lot 10 of Block 9 of McCARTY’S SECOND ADDITION, to a point marking the
Southwest corner of the said adjacent alley to Lot 10 of Block 9 of McCARTY’S
SECOND ADDITION; thence

South 88°13’50” East 32.38 feet along the said Southerly boundary of the
adjacent alley to Lot 10 of Block 9 of McCARTY’S SECOND ADDITION to the REAL
POINT OF BEGINNING.

PARCEL VI:

Lots 7 and 8 in Block 9 of McCARTY’S SECOND ADDITION, according to the official
plat thereof, filed in Book 2 of Plats at Page 85, Official Records of Ada
County, Idaho.

PARCEL B:

Lots 3, 4, 5, 6 and 17 in Block 9 of McCARTY’S SECOND ADDITION, according to the
official plat thereof, filed in Book 2 of Plats at Page 85, Official Records of
Ada County, Idaho, and Lots 18 and 19 in Block 9, EXCEPT the hereinafter
described:

A parcel of land being on the Westerly side of the center line of Boise One-Way
Couplet, Project No. U-3021 (21) Highway Survey, as shown on the plans thereof
now on file in the office of the Department of Highways of the State of Idaho,
and being a portion of Lot 18 in Block 9 of McCARTY’S SECOND ADDITION, according
to the official plat thereof, filed in Book 2 of Plats at Page 85, Official
Record of Ada County, Idaho, described as follows:

Beginning at the Northeast corner of Lot 18 in Block 9 of said McCARTY’S SECOND
ADDITION; thence

 

4



--------------------------------------------------------------------------------

Southerly along the Easterly boundary line of said Lot 18 a distance of 12.2
feet to a point that bears

North 87°54’04” West, 58.74 feet from Station 80456.72 of Boise, One Way
Couplet, Project No. U-3021 (21) Highway Survey; thence Northwesterly along a
140.50 foot radius curve left 35.94 feet to a point that bears

South 35°10’41” West 42.38 feet from Station 79462.58 of said Highway Survey;
thence Northerly 3.0 feet, more or less, to a point in the Northeasterly line of
said Lot 18 that bears

South 35°10’41” West 40.00 feet from Station 79460.90 of said Highway Survey;
thence Southeasterly along the Northeasterly line of said Lot 18 to the PLACE OF
BEGINNING.

AND

All of Lot 19, Block 9 of McCARTY’S SECOND SUBDIVISION, according to the
official plat thereof, filed in Book 2 of Plats at Page 85, Official Records of
Ada County, Idaho.

EXCEPTING THEREFROM a parcel of land being on both sides of the centerline of
Boise One-Way Couplet, Project No. U-3021 (21) Highway Survey as shown, on the
plans thereof now on file in the office of the Department of Highways of the
State of Idaho and being a portion of Lot 19 in Block 9 of MCCARTY’S SECOND
SUBDIVISION, according to the official plat thereof, filed in Book 2 of Plats at
Page 85, Official Records of Ada County, Idaho, described as follows:

Beginning at the East corner of Lot 19 in Block 9 of said MCCARTY’S SECOND
ADDITION; thence

Westerly along the South boundary line of said Lot 19, a distance of 95.44 feet
to the Southwest corner thereof; thence

North 62°17’36” East 23.12 feet to a point that bears North 87°54’04” West 38.67
feet from Station 80194.74 of Boise, One- Way Couplet, Project No. U-3021
(21) Highway Survey; thence

 

5



--------------------------------------------------------------------------------

Northwesterly along a 140.50 foot radius curve left 55.10 feet to a point in the
Westerly line of said Lot 19 that bears

North 87°54’04” West, 58.74 feet from Station 80+56.73 of said Highway Survey;
thence

Northerly along said Westerly line 12.7 feet, to the Northwesterly corner of
said Lot 19; thence

Southeasterly along the Northeasterly boundary line of said Lot 19 to the REAL
POINT OF BEGINNING.

 

6



--------------------------------------------------------------------------------

 

 

Coos Bay, Oregon

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Coos Bay, OR)

Being a portion of Blocks 35 and 36, of Nasburg’s Addition along with a portion
of Blocks 36, 32, 63 and 62, of Bennett’s Addition to Coos Bay. Including that
portion of vacated 4th, 5th and 6th Street and 7th Court.

More particularly described as follows:

Beginning at the Southwest corner of Block 35, Nasburg’s Addition to Coos Bay;
thence 00° 00’ 20” West a distance of 171.17 feet; thence North 60° 30’ 00” East
a distance of 591.96 feet to a point located on the Westerly line of U.S.
Highway 101; thence along said Westerly line along a curve to the left having a
radius of 1949.86 feet and a central angle of 1° 36’ 18” a distance of 54.62
feet (whose long chord bears South 40° 18’ 48” East 54.62 feet); thence along a
spiral curve to the left having a centerline length of 300.00 feet and an S
value of 4° 30’ (whose long chord bears South 42° 24’ 10” East 303.05 feet);
thence South 43° 54’ 35” East a distance of 241.83 feet to the beginning of a
curve; thence along a curve to the right having a radius of 13.50 feet and a
central angle of 133° 54’ 00” a distance of 31.54 feet (whose long chord bears
South 23° 02’ 25” West 24.84 feet); thence South 89° 59’ 25” West a distance of
471.94 feet; thence North 00° 01’ 40” East a distance of 99.97 feet; thence
South 89° 59’ 25” West a distance of 242.89 feet, thence South 00° 04’ 35” West
a distance of 99.97 feet; thence South 89° 59’ 25” West a distance of 197.97
feet to the point of beginning.



--------------------------------------------------------------------------------

 

 

Eugene, Oregon

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Eugene, OR)

A parcel of land lying within Section 29, Township 17 South, Range 3 West of the
Willamette Meridian, in Lane County, Oregon: Beginning at the concrete monument
designated as Station “A” in County Survey Number 1781, said survey being filed
in Volume 5, Page 41 of County Surveys for Lane County, Oregon, said Station “A”
being East 13.34 chains of the Southeast corner of the Charles W. Young Donation
Land Claim No. 53, Township 17 South, Range 3 West of the Willamette Meridian,
according to said survey; thence South 0° 10’ 20” East, 957.88 feet along the
West line of said survey to a point, said point being the TRUE POINT OF
BEGINNING; running thence South 0° 10’ 20” East 382.89 feet along the West line
of said survey to the North line of the Eugene-Springfield Highway; thence North
77° 37’ 30” West, 620.02 feet along the North line of said highway; thence North
1° 31’ West 68.07 feet along the North line of said highway to a point on the
Southeasterly line of Coburg Road; thence North 55° 29’ 21” East 340.90 feet
along the Southeasterly line of Coburg Road to a point: thence South 35° 03’ 40”
East 206.36 feet; thence North 54° 56’ 20” East 210.00 feet; thence North 35°
03’ 40” West 4.31 feet; thence North 48° 03’ 20” East 50.29 feet to the TRUE
POINT OF BEGINNING, all in the City of Eugene, Lane County, Oregon.

ALSO: Beginning at a point on the Easterly right of way line of County Road
No. 431, said point being 1142.75 feet North and 181.36 feet West of the
Southwest corner of County Survey No. 1781 in Section 29, Township 17 South,
Range 3 West of the Willamette Meridian; running thence South 34° 32’ East
204.46 feet to the true point of beginning; thence South 55° 28’ West 180 feet;
thence South 34° 32’ East 30 feet; thence North 55° 28’ East 180 feet; thence
North 34° 32’ West 30 feet to the true point of beginning, in Lane County,
Oregon.



--------------------------------------------------------------------------------

 

 

Kelso, Washington

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Kelso, WA)

IN THE COUNTY OF COWLITZ, STATE OF WASHINGTON

PARCEL A:

A tract of land in Sections 26 and 35, Township 8 North, Range 2 West of the
Willamette Meridian, lying Easterly of the Easterly right of way line of
Frontage Road No. 1, as proposed, and lying Westerly of the center line of the
existing drainage slough, being more particularly described as follows:

BEGINNING at a point on the line between Sections 26 and 35, where the same
intersects the center line of said drainage slough, said point being North 88°
57’ West a distance of 1,889.02 feet from the Southeast corner of Section 26;

thence South 37° 38’ East along the center line of said drainage slough a
distance of 415.51 feet;

thence North 88° 57’ West parallel with the section line between Sections 26 and
35, a distance of 645.63 feet, more or less, to the Easterly right of way line
of proposed Frontage Road No. 1;

thence North 8°16’ East along the Easterly right of way of said proposed
Frontage Road a distance of 280.31 feet to a point that is North 88° 04’ East a
distance of 127.60 feet from a concrete post set to mark the Easterly right of
way of existing Interstate Highway No. 5 at Engineer’s Station 510+00;

thence continuing North 8° 16’ East along the Easterly line of the proposed
Frontage Road a distance of 360.19 feet to the point of curvature of a curve to
the right;

thence along said curve having a radius of 400.00 feet, through a central angle
of 3° 36’ 54”, an arc distance of 25.24 feet to a point that is a distance of
216.55 feet North 88° 04’ East from the Easterly right of way line of present
Interstate Highway No. 5;

thence North 88° 04’ East a distance of 208.98 feet to the center line of the
aforementioned slough;

thence along the center line of said slough South 18° 45’ West a distance of
78.60 feet;

thence South 17° 39’ East a distance of 230.80 feet;

thence South 37° 38’ East along the center line of said slough a distance of
68.37 feet to the point of beginning.

TOGETHER WITH an easement for ingress and egress, 25 feet in width, lying South
of and abutting the Westerly extension of the North line of the above described
tract, and extending from the Easterly right of way line of Primary State
Highway No. 1 to the Westerly line of said premises.

TOGETHER WITH a non-exclusive right of way and easement over the following:

A tract of land in Section 26, Township 8 North, Range 2 West of the Willamette
Meridian, described as follows:

BEGINNING at a point on the Easterly right of way line of Primary State Highway
No. 1 North 1° 56’ West a distance of 314.1 feet and West 2389.6 feet from the
Southeast corner of Section 26;

thence along said right of way North 1° 56’ West a distance of 28.7 feet to a
point at right angles to center line Station 514+07.5 of said highway;

thence along said right of way North 3° 51’ 30” West a distance of 195.8 feet to
a point on a radial line from center line station 516+00 and marked by a
concrete post;



--------------------------------------------------------------------------------

thence along said right of way on a curve to the right having a radius of 381.26
feet for 75.5 feet to the center line of the box culvert under said highway and
also the center line of a ditch that bears North 76° 00’ East;

thence along said right of way on a curve to the right having a radius of 381.26
feet for 110.0 feet;

thence Southerly to a point which is Easterly of said highway right of way line
25 feet on the center line of said ditch that bears North 76° 00’ East;

thence Southerly on a line that is parallel to and 25 feet Easterly of said
highway right of way line to the point of intersection with a line that bears
North 88° 04’ East from the point of beginning;

thence Westerly along said line to the point of beginning.

EXCEPTING THEREFROM those portions conveyed to the Department of Highways by
deed recorded under Auditor’s File Nos. 787154 and 787155.

PARCEL B:

BEGINNING 1476.4 feet North 1° 38’ East and 1882.7 feet North 88° 22’ West from
the Southeast corner of said Section 26, Township 8 North, Range 2 West,
Willamette Meridian, Cowlitz County, Washington, said point being the Northeast
corner of a 5.5 acre tract of land described in Volume 620, Page 571, Cowlitz
County, Washington, deed records;

thence along the center of a ditch South 4° 00’ East 369.2 feet;

thence South 28° 55’ West 262.06 feet to a point 50.00 feet distant at right
angles to State Highway centerline FR RD NO. (1) 29+32.79 P.C.;

thence continuing parallel to the FR RD NO. (1) centerline South 30° 15’ 59”
West 278.17 feet to a point 50.00 feet distant at right angles to centerline
station FR RD NO. (1) 26+54.62 P.T.;

thence continuing parallel to the FR RD NO. (1) centerline along a curve left
having a radius of 950.00 feet (the long chord of which bears South 24° 34’ 58”
West 188.17 feet) 188.48 feet to the true point of beginning;

thence continuing parallel to the FR RD NO. (1) centerline along a curve having
a radius of 950.00 feet (the long chord of which bears South 15° 43’ 57” West
104.95 feet) 105.00 feet;

thence North 89° 42’ East 224.88 feet to the center of an old river channel;

thence North 20° 32’ East along the center of said channel 105.00 feet;-

thence North 89° 38’ 21” West 233.27 feet to the true point of beginning.

 

2



--------------------------------------------------------------------------------

 

 

Pendleton, Oregon

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Pendleton, OR)

TRACT I:

Lot 2, Block 5, REES ADDITION to City of Pendleton, Umatilla County, Oregon;

ALSO Block 3, REES ADDITION to City of Pendleton, Umatilla County, Oregon,
EXCEPTING THEREFROM that portion thereof under lease to Atlantic Richfield
Corporation and described as following:

Beginning at Southeast corner of said Block 3, located in South Half of
Section 11, Township 2 North, Range 32, East of the Willamette Meridian,
Umatilla County, Oregon; thence South 78° 28’ 20” West a distance of 250 feet to
a point; thence Northerly a distance of 130 feet, more or less, to a point on
North line of said Block 3, which bears South 87° 18’ 10” West a distance of 216
feet from Northeast corner of said Block 3; thence North 87° 18’ 10”. East a
distance of 216 feet to Northeast corner of said Block 3; thence Southerly along
Easterly line of said Block 3, a distance of 90.36 feet to the point of
beginning;

TRACT II:

Lot 1, Block 5, REES ADDITION to City of Pendleton, Umatilla County, Oregon.



--------------------------------------------------------------------------------

 

 

Sacramento Inn

California

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Sacramento, CA )

THAT CERTAIN REAL PROPERTY SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
SACRAMENTO, CITY OF SACRAMENTO, DESCRIBED AS FOLLOWS:

PARCEL 1:

ALL THAT PORTION OF SECTION 15, AS SAID SECTION IS SHOWN AND SO DESIGNATED ON
THE “MAP OF SURVEY AND SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN BOOK A OF
SURVEYS, MAP NO. 94, RECORDS OF SACRAMENTO COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHEASTERLY BOUNDARY OF THAT CERTAIN 7.32 ACRE
TRACT OF LAND DESCRIBED IN THE DEED DATED JULY 8, 1952, EXECUTED BY ROBERT
SWANSTON, JR. AND LILLIAN SWANSTON, HIS WIFE, TO STATE OF CALIFORNIA, RECORDED
IN BOOK 2280 OF OFFICIAL RECORDS AT PAGE 331, RECORDS OF SAID COUNTY, FROM WHICH
SAID POINT OF BEGINNING, THE SOUTHEAST CORNER OF SAID SECTION 15 BEARS SOUTH
11°19’10” EAST 285.00 FEET, SOUTH 25°12’ EAST 167.93 FEET, SOUTH 47°28’ EAST
102.09 FEET, SOUTH 55°51’10” EAST 454.55 FEET, SOUTH 30°19’50” WEST 50 FEET TO A
POINT ON THE CENTER LINE OF ARDEN WAY, A PUBLIC ROAD 60.00 FEET IN WIDTH, SAID
POINT BEING ON THE NORTHEASTERLY LINE OF PROPERTY ACQUIRED BY STATE OF
CALIFORNIA, AS DESCRIBED IN THE FINAL DECREE OF CONDEMNATION IN THE MATTER OF
THE STATE OF CALIFORNIA VS. ROBERT SWANSTON, ET AL, A CERTIFIED COPY THEREOF,
RECORDED IN THE OFFICE OF THE RECORDER OF SACRAMENTO COUNTY IN BOOK 1769 OF
OFFICIAL RECORDS AT PAGE 470, ET.SEQ., SOUTH 59°40’10” EAST 3653.94 FEET ALONG
SAID CENTER LINE AND THE NORTHEASTERLY LINE OF SAID STATE OF CALIFORNIA PROPERTY
TO A POINT ON THE CENTER LINE OF ETHAN WAY, A PUBLIC ROAD 60.00 FEET IN WIDTH,
AND NORTH 01°46’30” WEST 18.54 FEET ALONG THE CENTER LINE TO THE SOUTHEAST
CORNER OF SAID SECTION 15; THENCE FROM SAID POINT OF BEGINNING ALONG THE
NORTHEASTERLY AND EASTERLY BOUNDARY OF SAID 7.32 ACRE TRACT THE FOLLOWING THREE
COURSES AND DISTANCES: NORTH 11°19’10” WEST 234.97 FEET; THENCE CURVING TO THE
RIGHT ON AN ARC OF 550.00 FOOT RADIUS, SAID ARC BEING SUBTENDED BY A CHORD
BEARING NORTH 10 °41’50” EAST 412.36 FEET; AND THENCE NORTH 31°39’40” EAST
268.77 FEET; THENCE SOUTH 34°01’30” EAST 740.62 FEET; THENCE SOUTH 41°46’30”
WEST 355.20 FEET; THENCE NORTH 87°38’40” WEST 349.58 FEET TO THE POINT OF
BEGINNING.

EXCEPTING THEREFROM ANY PORTION THEREOF WHICH MAY BE WITHIN THE FOLLOWING:

BEGINNING AT A POINT IN SECTION 15 FROM WHICH THE SOUTHEAST CORNER OF SAID
SECTION 15 BEARS THE FOLLOWING EIGHT (8) COURSES AND DISTANCES: NORTH 89°09’
WEST 323.88 FEET; SOUTH 11°19’10” EAST 345.57 FEET; SOUTH 25°12’00” EAST 167.93
FEET; SOUTH 47°28’00” EAST 102.09 FEET; AND SOUTH 55°51’10” EAST 454.55 FEET;
SOUTH 30°19’50” WEST 50.00 FEET TO A POINT ON THE CENTER LINE OF ARDEN WAY, A
PUBLIC ROAD 60.00 FEET IN WIDTH,



--------------------------------------------------------------------------------

SAID POINT BEING ON THE NORTHEASTERLY LINE OF THAT CERTAIN PROPERTY ACQUIRED BY
THE STATE OF CALIFORNIA, AS DESCRIBED IN THE FINAL DECREE OF CONDEMNATION IN THE
MATTER OF THE STATE OF CALIFORNIA VS. ROBERT SWANSTON, ET AL, A CERTIFIED COPY
THEREOF, RECORDED IN THE OFFICE OF THE RECORDER OF SACRAMENTO COUNTY IN BOOK
1769 OF OFFICIAL RECORDS AT PAGE 470, ET SEQ., SOUTH 59°40’10” EAST 3652.94 FEET
ALONG SAID CENTER LINE AND THE NORTHEASTERLY LINE OF SAID STATE OF CALIFORNIA
PROPERTY TO A POINT ON THE CENTER LINE OF ETHAN WAY, A PUBLIC ROAD 60.00 FEET IN
WIDTH AND NORTH 01°46’30” WEST 18.54 FEET ALONG SAID CENTER LINE TO THE SAID
SOUTHEAST CORNER OF SAID SECTION 15; THENCE FROM SAID POINT OF BEGINNING SOUTH
89°09’00” EAST 81.28 FEET; THENCE NORTH 02°07’40” WEST 87.21 FEET; THENCE NORTH
39°35’00” EAST 233.43 FEET; THENCE SOUTH 34°01’30” EAST 248.78 FEET; THENCE
SOUTH 50°42’00” WEST 321.00 FEET; THENCE NORTH 39°18’00” WEST 185.64 FEET TO THE
POINT OF BEGINNING.

ALSO EXCEPTING THEREFROM THAT PORTION WHICH LIES WEST AND NORTH OF THE LINE
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT THAT BEARS SOUTH 89°30’32” EAST 211.29 FEET FROM THE
SOUTHWEST CORNER OF LOT 7, SAID BLOCK F, SAID POINT IS ALSO 113.00 FEET
SOUTHEASTERLY, MEASURED AT RIGHT ANGLES FROM THE “B 3” LINE AT ENGINEER’S
STATION “B 3” 180+70.59 OF THE DEPARTMENT OF PUBLIC WORKS’ 1959 SURVEY BETWEEN
800 FEET SOUTHWEST OF ARDEN WAY AND 0.3 MILE NORTHEAST OF EL CAMINO AVENUE, ROAD
III-SAC-3-B (THE CALIFORNIA STATE ZONE II COORDINATES FOR SAID POINT ARE X-2,
163,073.395 AND Y-343,140.590); THENCE FROM SAID POINT OF BEGINNING PARALLEL TO
SAID “B 3” LINE SOUTH 40°45’28” WEST 730.59 FEET; THENCE SOUTH 30°16’27” WEST
258.31 FEET; THENCE ALONG A CURVE TO THE LEFT WITH A RADIUS OF 500 FEET, THROUGH
AN ANGLE OF 40°01’46”, AN ARC LENGTH OF 349.32 FEET THE CHORD OF WHICH CURVE
BEARS SOUTH 10°37’23” WEST 342.26 FEET TO A POINT IN THE EXISTING STATE HIGHWAY
RIGHT OF WAY AS ACQUIRED BY DEED RECORDED JUNE 28, 1943, IN BOOK 1009, AT PAGE
357 OF OFFICIAL RECORDS, SACRAMENTO COUNTY.

PARCEL 1-A:

A NON-EXCLUSIVE EASEMENT FOR PRIVATE STREET PURPOSES, TO BE APPURTENANT TO
PARCEL NO. 1, ABOVE DESCRIBED, ON, OVER AND ACROSS A STRIP OF LAND OF THE
UNIFORM WIDTH OF 50.00 FEET, THE WESTERN LINE OF SAID STRIP OF LAND BEING
DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF THE ABOVE DESCRIBED PARCEL NO. 1; THENCE
FROM SAID POINT OF BEGINNING ALONG THE EASTERN LINE OF THE ABOVE REFERRED TO
7.32 ACRE TRACT OF LAND DESCRIBED IN THE DEED RECORDED IN BOOK 2280 OF OFFICIAL
RECORDS AT PAGE 331, SOUTH 11°19’10” EAST 285.00 FEET; THENCE ALONG THE ARC OF A
CURVE TO THE LEFT WITH A RADIUS OF 350.00 FEET, THE CHORD OF WHICH BEARS SOUTH
25°12’ EAST 167.93 FEET TO THE WESTERN LINE OF THE PROPERTY DESCRIBED IN THE
DEED FROM

 

2



--------------------------------------------------------------------------------

HERATY & GANNON TO SEARS, ROEBUCK & CO., RECORDED MAY 5, 1955, IN BOOK 2825 OF
OFFICIAL RECORDS AT PAGE 200, THE EASTERN LINE OF SAID 50 FOOT STRIP TO BE
EXTENDED OR SHORTENED SO AS TO EXTEND, FROM THE SOUTHERN LINE OF PARCEL NO. 1,
ABOVE DESCRIBED IN DEED TO SEARS, ROEBUCK & CO., RECORDED IN BOOK 2825 OF
OFFICIAL RECORDS AT PAGE 200.

PARCEL l-B:

NON-EXCLUSIVE EASEMENTS FOR VEHICULAR ACCESS AS DESCRIBED IN EXHIBIT “B” AS
ATTACHED TO THAT CERTAIN INSTRUMENT ENTITLED “EASEMENT AGREEMENT”, RECORDED
APRIL 26, 1989, IN BOOK 8904-26, PAGE 2537, OFFICIAL RECORDS, DESCRIBED AS
FOLLOWS:

ALL THAT PORTION OF SECTION 15, AS SAID SECTION IS SHOWN AND SO DESIGNATED ON
THE “MAP OF SURVEY AND SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN THE OFFICE
OF THE SACRAMENTO COUNTY RECORDER IN BOOK A OF SURVEYS, MAP NO. 94, DESCRIBED AS
FOLLOWS:

A STRIP OF LAND 40.00 FEET WIDE, THE CENTERLINE OF SAID STRIP BEGINNING AT A
POINT ON THE NORTHERLY LINE OF ARDEN WAY, A PUBLIC ROAD, AS SAID ROAD IS SHOWN
ON THE PLAT OF SURVEY ENTITLED “A PORTION OF SECTIONS 15, 64 AND 65 OF RANCHO
DEL PASO”., RECORDED IN THE OFFICE OF THE SACRAMENTO COUNTY RECORDER IN BOOK 9
OF SURVEYS, MAP NO. 22, FROM WHICH POINT OF BEGINNING THE SOUTHEAST CORNER OF
SAID SECTION 15 BEARS SOUTH 30°19’50” WEST 30.00 FEET TO A POINT ON THE
CENTERLINE OF ARDEN WAY, AND ALONG SAID CENTERLINE SOUTH 59°40’10” WEST 3,583.93
FEET TO A POINT ON THE CENTERLINE OF ETHAN WAY, A PUBLIC ROAD 60.00 FEET IN
WIDTH, AND NORTH 01°46’30” WEST 18.54 FEET ALONG SAID CENTERLINE TO SAID
SOUTHEAST CORNER; THENCE FROM SAID POINT OF BEGINNING NORTH 30°19’50” EAST 103.0
FEET; THENCE NORTH 59°40’10” WEST 616.57 FEET MORE OR LESS TO A POINT ON THE
WESTERLY BOUNDARY OF PARCEL I AS SAID PARCEL IS SHOWN ON “RECORD OF SURVEY,
PORTION OF SECTIONS 15 AND 66, RANCHO DEL PASO”, RECORDED IN THE OFFICE OF THE
SACRAMENTO COUNTY RECORDER IN BOOK 21 OF SURVEYS, MAP NO. 13.

PARCEL 2:

ALL THAT PORTION OF SECTION 15, AS SAID SECTION IS SHOWN AND SO DESIGNATED ON
THE “MAP OF SURVEY AND SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN THE OFFICE
OF THE RECORDER OF SACRAMENTO COUNTY, IN BOOK A OF SURVEYS, MAP NO. 94,
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN SAID SECTION 15 FROM WHICH THE SOUTHEAST CORNER OF SAID
SECTION 15 BEARS THE FOLLOWING EIGHT (8) COURSES AND DISTANCES: NORTH 89°09’
WEST 323.88 FEET; SOUTH 11°19’10” EAST 345.57 FEET; SOUTH 25°12’00” EAST 167.93
FEET; SOUTH 47°28’00” EAST 102.09 FEET; AND SOUTH 55°51’10”

 

3



--------------------------------------------------------------------------------

EAST 454.55 FEET; SOUTH 30°19’50” WEST 50.00 FEET TO A POINT ON THE CENTER LINE
OF ARDEN WAY, A PUBLIC ROAD 60.00 FEET IN WIDTH, SAID POINT BEING ON THE
NORTHEASTERLY LINE OF THAT CERTAIN PROPERTY ACQUIRED BY THE STATE OF CALIFORNIA,
AS DESCRIBED IN THE FINAL DECREE OF CONDEMNATION IN THE MATTER OF THE STATE OF
CALIFORNIA VS. ROBERT SWANSTON, ET AL, A CERTIFIED COPY THEREOF RECORDED IN THE
OFFICE OF THE RECORDER OF SACRAMENTO COUNTY IN BOOK 1780 OF OFFICIAL RECORDS AT
PAGE 470, ET SEQ., SOUTH 59°40’10” EAST 3653.94 FEET ALONG SAID CENTER LINE AND
THE NORTHEASTERLY LINE OF SAID STATE OF CALIFORNIA PROPERTY TO A POINT ON THE
CENTER LINE OF ETHAN WAY, A PUBLIC ROAD 60.00 FEET IN WIDTH AND NORTH 01°46’30”
WEST 18.54 FEET ALONG SAID CENTER LINE TO SAID SOUTHEAST CORNER OF SAID SECTION
15; THENCE FROM SAID POINT OF BEGINNING SOUTH 89°09’00” EAST 81.28 FEET; THENCE
NORTH 02°07’40” WEST 87.21 FEET; THENCE NORTH 39°35’00” EAST 233.43 FEET; THENCE
SOUTH 34°01’30” EAST 248.78 FEET; THENCE SOUTH 50°42’00” WEST 321.0 FEET; THENCE
NORTH 39°18’00” WEST 185.64 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM ALL THAT PORTION OF “PARCEL H”, AS SAID PARCEL IS SHOWN ON
THAT CERTAIN RECORD OF SURVEY ENTITLED “PORTION OF SECTIONS 15 AND 6.6, RANCHO
DEL PASO”, RECORDED IN THE OFFICE OF THE RECORDER OF SACRAMENTO COUNTY, IN BOOK
21 OF SURVEYS, MAP NO. 13, DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST EASTERLY CORNER OF SAID “PARCEL H”; THENCE FROM SAID POINT
OF BEGINNING ALONG THE NORTHEASTERLY LINE OF SAID “PARCEL H” NORTH 34°01’30”
WEST 166.69 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF THAT CERTAIN 50.00 FOOT
ROAD EASEMENT DESCRIBED IN THAT CERTAIN DEED RECORDED IN THE OFFICE OF THE SAID
RECORDER IN BOOK 2825 OF OFFICIAL RECORDS, PAGE 202, SAID EASEMENT BEING
DESIGNATED (EASEMENT NO. 5) ON SAID RECORD OF SURVEY; THENCE ALONG THE
SOUTHEASTERLY AND EASTERLY LINE OF SAID 50.00 FOOT ROAD EASEMENT THE FOLLOWING
THREE (3) COURSES AND DISTANCES: (1) SOUTH 50°42’00” WEST 33.71 FEET;
(2) CURVING TO THE LEFT ON AN ARC OF 68.33 FOOT RADIUS, SAID ARC BEING SUBTENDED
BY A CHORD BEARING SOUTH 04°29’00” EAST 112.20 FEET AND (3) SOUTH 59°40’10” EAST
78.79 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF SAID “PARCEL H” ; THENCE
ALONG THE SOUTHEASTERLY LINE OF SAID “PARCEL H” NORTH 50°42’00” EAST 55.02 FEET
TO THE POINT OF BEGINNING.

PARCEL 3:

ALL THAT PORTION OF SECTION 15, AS SHOWN ON THE “MAP OF SURVEYS AND SUBDIVISION
OF RANCHO DEL PASO”, RECORDED IN BOOK A OF SURVEYS, MAP NO. 94, RECORDS OF
SACRAMENTO COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST WESTERLY CORNER OF THAT CERTAIN TRACT OF LAND DESCRIBED IN
THE DEED DATED JANUARY 30, 1959, EXECUTED BY WILLIAM G. GANNON AND CLARA D.
GANNON TO PHILIP G. HERATY,

 

4



--------------------------------------------------------------------------------

RECORDED FEBRUARY 24, 1959, IN THE OFFICE OF SAID RECORDER IN BOOK 3708 OF
OFFICIAL RECORDS AT PAGE 35; THENCE FROM SAID POINT OF BEGINNING ALONG THE
BOUNDARY LINE OF SAID HERATY PROPERTY THE FOLLOWING TWO COURSES AND DISTANCES:
NORTH 50°42’00” EAST 220.00 FEET AND SOUTH 34°01’30” EAST 81.33 FEET; THENCE
NORTH 55°58’30” EAST 74.00 FEET; THENCE NORTH 34°01’30” WEST 226.71 FEET; THENCE
SOUTH 50°42’00” WEST 294.31 FEET TO A POINT ON THE EASTERLY LINE OF THAT CERTAIN
11.893 ACRE TRACT OF LAND DESCRIBED IN THE DOCUMENT RECORDED IN THE OFFICE OF
SAID RECORDER IN BOOK 3294 OF OFFICIAL RECORDS, AT PAGE 91; THENCE ALONG SAID
EASTERLY LINE SOUTH 34°01’30” EAST 138.55 FEET TO THE POINT OF BEGINNING.

PARCEL 4:

ALL THAT PORTION OF SECTION 15; AS SHOWN ON THE OFFICIAL “MAP OF SURVEY AND
SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN BOOK A OF SURVEYS, MAP NO. 94,
RECORDS OF SACRAMENTO COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHWESTERN LINE OF PROPERTY DESCRIBED IN THE DEED
FROM PHILIP F. HERATY, ET UX, TO WILLIAM G. GANNON, ET UX, DATED JULY 17, 1958
AND RECORDED JULY 18, 1958, IN BOOK” 3550 OF OFFICIAL RECORDS AT PAGE 255, SAID
POINT BEING LOCATED SOUTH 50°42’ WEST 323.47 FEET FROM THE MOST WESTERN CORNER
OF LOT 548, AS SHOWN ON THE OFFICIAL “PLAT OF SWANSTON ESTATES UNIT NO. 5”,
RECORDED MAY 29, 1958, IN BOOK 49 OF MAPS, MAP NO. 13; THENCE FROM SAID POINT OF
BEGINNING SOUTH 50°42’ WEST 220.00 FEET TO A POINT ON THE NORTHEASTERN LINE OF
PROPERTY DESCRIBED IN THE LEASE EXECUTED BY HERATY & GANNON, A CO-PARTNERSHIP,
AS LESSOR, AND SACRAMENTO INN, INC., A CORPORATION, AS LESSEE, DATED JANUARY 10,
1957, AND RECORDED MAY 3, 1957, IN BOOK 3294 OF OFFICIAL RECORDS AT PAGE 30;
THENCE ALONG THE NORTHEASTERN LINE OF SAID SACRAMENTO INN, INC., A PROPERTY
NORTH 34°01’30” WEST 200.00 FEET; THENCE NORTH 50°42’ EAST 220.00 FEET; THENCE
SOUTH 34°01’30” EAST 200.0 FEET TO THE POINT OF BEGINNING.

PARCEL 5:

ALL THAT PORTION OF SECTION 15, AS SAID SECTION IS SHOWN AND SO DESIGNATED ON
THE OFFICIAL “MAP OF SURVEY AND SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN
BOOK A OF SURVEYS, MAP NO. 94, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF LOT 540, AS SHOWN ON THE “PLAT OF SWANSTON
ESTATES UNIT NO. 5”, RECORDED MAY 29, 1958, IN BOOK 49 OF MAPS, MAP NO. 13;
THENCE FROM SAID POINT OF BEGINNING ALONG THE WESTERLY BOUNDARY OF SAID SWANSTON
ESTATES UNIT NO. 5, THE FOLLOWING THREE COURSES AND DISTANCES; SOUTH 00°57’30”
EAST 144.50 FEET, SOUTH 21°00’02” WEST 99.05 FEET AND SOUTH 50°42’00” WEST
234.00 FEET; THENCE CONTINUING SOUTH 50°42’00” WEST 323.47 FEET; THENCE NORTH
34°01’30” WEST 200.00

 

5



--------------------------------------------------------------------------------

FEET; THENCE SOUTH 50°43’00” WEST 220.00 FEET; THENCE NORTH 34°01’30” WEST
275.85 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF A ROADWAY; THENCE NORTH
31°38’20” EAST 93.47 FEET AND NORTH 39°17’30” EAST 512.87 FEET; THENCE NORTH
89°02’30” EAST 43.20 FEET; THENCE CURVING TO THE RIGHT ON AN ARC OF 143.42 FEET
RADIUS, SAID ARC BEING SUBTENDED BY A CHORD BEARING SOUTH 62°51’35” EAST 135.10
FEET; THENCE CURVING TO THE LEFT ON AN ARC OF 195.42 FOOT RADIUS, SAID ARC BEING
SUBTENDED BY A CHORD BEARING. SOUTH 62°51’35” EAST 184.08 FEET AND THENCE NORTH
89°02’30” EAST 200.00 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM ALL THAT PORTION OF SECTION 15, AS SHOWN ON THE “MAP OF
SURVEYS AND SUBDIVISION OF RANCHO DEL PASO.”, RECORDED IN BOOK A OF SURVEYS, MAP
NO. 94, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST WESTERLY CORNER OF THAT CERTAIN TRACT OF LAND DESCRIBED IN
THE DEED DATED JANUARY 30, 1959, EXECUTED BY WILLIAM G. GANNON AND CLARA D.
GANNON TO PHILIP F. HERATY, RECORDED FEBRUARY 24, 1959, IN THE OFFICE OF THE
SAID RECORDER IN BOOK 3708 OF OFFICIAL RECORDS, AT PAGE 35; THENCE FROM SAID
POINT OF BEGINNING ALONG THE BOUNDARY LINE OF SAID HERATY PROPERTY THE FOLLOWING
TWO COURSES AND DISTANCES; NORTH 50 42’00” EAST 220.00 FEET AND SOUTH 34°01’30”
EAST 81.33 FEET; THENCE NORTH 55°58’30” EAST 74.00 FEET; THENCE NORTH 34°01’30”
WEST 226.71 FEET; THENCE SOUTH 50°42’00” WEST 294.31 FEET TO A POINT ON THE
EASTERLY LINE OF THAT CERTAIN 11.893 ACRE TRACT OF LAND DESCRIBED IN THE
DOCUMENTS RECORDED IN THE OFFICE OF THE SAID RECORDER IN BOOK 3294 OF OFFICIAL
RECORDS AT PAGE 91; THENCE ALONG SAID EASTERLY LINE SOUTH 34°01’30” EAST 138.55
FEET TO THE POINT OF BEGINNING.

FURTHER EXCEPTING THEREFROM ALL THAT PORTION OF “PARCEL A” AND “PARCEL B” AS
SAID PARCELS ARE SHOWN ON THAT CERTAIN RECORD OF SURVEY ENTITLED “PORTION OF
SECTION 15 & 66 RANCHO DEL PASO” , RECORDED IN THE OFFICE OF THE RECORDER OF
SACRAMENTO COUNTY IN BOOK 21 OF SURVEYS, MAP NO. 13, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID “PARCEL A” SAID CORNER ALSO BEING THE
NORTHWEST CORNER OF LOT 540 AS SAID LOT IS SHOWN ON THE OFFICIAL “PLAT OF
SWANSTON ESTATES UNIT NO. 5”, RECORDED IN THE OFFICE OF SAID RECORDER IN BOOK 49
OF MAPS, MAP NO. 13; THENCE FROM SAID POINT OF BEGINNING ALONG THE EAST BOUNDARY
OF SAID “PARCEL A” AND THE WEST BOUNDARY OF SAID SWANSTON ESTATES UNIT NO. 5,
THE FOLLOWING TWO (2) COURSES AND DISTANCES: (1) SOUTH 00°57’30” EAST 144.50
FEET AND (2) SOUTH 21°02’00” WEST 55.00 FEET; THENCE SOUTH 89°02’30” WEST 347.04
FEET; THENCE NORTH 50°42’30” WEST 360.41 FEET TO A POINT ON THE NORTHWESTERLY
BOUNDARY OF SAID “PARCEL B”; THENCE ALONG THE NORTHWESTERLY BOUNDARY OF SAID
“PARCEL B” NORTH 39°17’30” EAST 148.00 FEET TO THE NORTHWEST CORNER OF SAID
“PARCEL B”; THENCE ALONG THE NORTH BOUNDARY OF SAID “PARCEL A” AND “PARCEL B”
THE FOLLOWING FOUR (4) COURSES AND

 

6



--------------------------------------------------------------------------------

DISTANCES: (1) NORTH 89°02’ 30” EAST 65.52 FEET; (2 ) CURVING TO THE RIGHT ON AN
ARC OF 143.42 FOOT RADIUS, SAID ARC BEING SUBTENDED BY A CHORD BEARING SOUTH
62°51’35” EAST 135.10 FEET; (3) CURVING TO THE LEFT ON AN ARC OF 195.42 FOOT
RADIUS, SAID ARC BEING SUBTENDED BY A CHORD BEARING SOUTH 62°51’35” EAST 184.08
FEET AND (4) NORTH 89°02’30” EAST 200.00 FEET TO THE POINT OF BEGINNING.

ALSO EXCEPTING THEREFROM ALL THAT PORTION OF THE ABOVE DESCRIBED PROPERTY LYING
WITHIN ANY PUBLIC ROAD.

PARCEL 6:

ALL THAT PORTION OF SECTION 15, AS SAID SECTION IS SHOWN AND SO DESIGNATED ON
THE OFFICIAL “MAP OF SURVEY AND SUBDIVISION OF RANCHO DEL PASO”, RECORDED IN
BOOK A OF SURVEYS, MAP NO. 94, RECORDS OF SACRAMENTO COUNTY, DESCRIBED AS
FOLLOWS:

BEGINNING AT A POINT FROM WHICH THE MOST SOUTHERLY CORNER OF LOT 548, AS SAID
LOT IS SHOWN AND SO DESIGNATED ON THE OFFICIAL “PLAT OF SWANSTON ESTATES UNIT
NO. 5”, RECORDED IN THE OFFICE OF THE RECORDER OF SACRAMENTO COUNTY, IN BOOK 49
OF MAPS, MAP NO. 13, SAID CORNER BEING A POINT ON THE NORTHWESTERLY LINE OF
ROYALE ROAD, AS SHOWN ON SAID SWANSTON ESTATES UNIT NO. 5, BEARS. NORTH 50°42’
EAST 311.47 FEET; THENCE FROM SAID POINT OF BEGINNING SOUTH 50°42’ WEST 250.00
FEET; THENCE NORTH 34°01’30” WEST 195.83 FEET; THENCE NORTH 50°42’ EAST 232.00
FEET; THENCE SOUTH 39°18’ EAST 195.00 FEET TO THE POINT OF BEGINNING.

PARCEL 7:

ALL THAT PORTION OF PARCEL H AS SAID PARCEL IS SHOWN ON THE RECORD OF SURVEY
ENTITLED “PORTION OF SECTIONS 15 & 66 RANCHO DEL PASO”, RECORDED IN THE OFFICE
OF THE RECORDER OF SACRAMENTO COUNTY IN BOOK 21 OF SURVEYS, MAP NO. 13,
DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST SOUTHERLY CORNER OF SAID PARCEL H; THENCE FROM SAID POINT
OF BEGINNING ALONG THE SOUTHEASTERLY BOUNDARY OF SAID PARCEL H NORTH 30°19’50”
EAST 96.82 FEET; THENCE CONTINUING ALONG THE SOUTHEASTERLY BOUNDARY OF SAID
PARCEL H NORTH 50°42’00” EAST 677.21 FEET TO THE MOST EASTERLY CORNER OF SAID
PARCEL H; THENCE ALONG THE BOUNDARY OF SAID PARCEL H NORTH 34°01’30” WEST 166.69
FEET TO A POINT ON THE SOUTHEASTERLY LINE OF THAT CERTAIN 50.00 FOOT ROAD
EASEMENT DESCRIBED IN THE DOCUMENT RECORDED IN THE OFFICE OF SAID RECORDER IN
BOOK 3497 OF OFFICIAL RECORDS, AT PAGE 131; THENCE ALONG THE SOUTHEASTERLY AND
EASTERLY LINE OF SAID 50.00 FOOT

 

7



--------------------------------------------------------------------------------

ROAD EASEMENT THE FOLLOWING THREE (3) COURSES AND DISTANCES: (1) SOUTH 50°42’00”
WEST 33.71 FEET; (2) CURVING TO THE LEFT ON AN ARC OF 68.33 FOOT RADIUS, SAID
ARC BEING SUBTENDED BY A CHORD BEARING SOUTH 04°09’00” EAST 112.20 FEET AND
(3) SOUTH 59°40’10” EAST 36.12 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF THAT
CERTAIN 1.549 ACRE TRACT OF LAND DESCRIBED AS PARCEL NO. 2 IN THE DEED RECORDED
IN THE OFFICE OF SAID RECORDER IN BOOK 7608-31 OF OFFICIAL RECORDS, AT PAGE
1333; THENCE ALONG THE BOUNDARY OF SAID 1.589 ACRE TRACT OF LAND THE FOLLOWING
TWO (2) COURSES AND DISTANCES: (1) SOUTH 50°42’00” WEST 247.43 FEET TO THE MOST
SOUTHERLY CORNER OF SAID 1.549 ACRE TRACT OF LAND AND (2) NORTH 39°13’00” WEST
110.85 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF THAT CERTAIN 8.001 ACRE
TRACT OF LAND DESCRIBED AS PARCEL NO. 1 IN THE DEED RECORDED IN THE OFFICE OF
SAID RECORDER IN BOOK. 7608-31 OF OFFICIAL RECORDS AT PAGE 1333; THENCE ALONG
THE BOUNDARY OF SAID 8.001 ACRE TRACT OF LAND THE FOLLOWING TWO (2) COURSES AND
DISTANCES: (1) SOUTH 41°46’30” WEST 15.04 FEET TO THE MOST SOUTHERLY CORNER OF
SAID 8.001 ACRE TRACT OF LAND AND (2) NORTH 87°38’40” WEST 350.40 FEET TO A
POINT ON THE NORTHEASTERLY BOUNDARY OF THAT CERTAIN 7.32 ACRE TRACT OF LAND
DESCRIBED IN THE DEED RECORDED IN THE OFFICE OF SAID RECORDER IN BOOK 2280 OF
OFFICIAL RECORDS AT PAGE 331; SAID POINT ALSO BEING LOCATED ON THE WESTERLY LINE
OF SAID PARCEL H; THENCE ALONG SAID NORTH-EASTERLY BOUNDARY AND SAID WESTERLY
LINE THE FOLLOWING TWO (2) COURSES AND DISTANCES: (1) SOUTH 11°19’00” EAST
286.27 FEET AND (2) CURVING TO THE LEFT ON AN ARC OF 350.00 FOOT RADIUS, SAID
ARC BEING SUBTENDED BY A CHORD BEARING SOUTH 25°33’54” EAST 167.10 FEET TO THE
POINT OF BEGINNING.

NON-EXCLUSIVE EASEMENTS FOR RIGHT-OF-WAY FOR INGRESS AND EGRESS AND MUTUAL
PARKING AS DESCRIBED IN “ARTICLE I” OF THAT CERTAIN INSTRUMENT ENTITLED “GRANTS
OF EASEMENTS, COVENANTS AND AGREEMENT FOR MAINTENANCE OF PARKING AREA”, RECORDED
JULY 28, 1967, IN BOOK 6707-28, PAGE 645, OFFICIAL RECORDS.

 

8



--------------------------------------------------------------------------------

 

 

Wenatchee, Washington

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

(Property: Wenatchee, WA)

The land is in the County of Chelan, State of Washington and is described as
follows:

Lot 1, 2, 3 and 4, Block 11, Suburban Home Addition to Wenatchee, Chelan County,
Washington, according to the plat thereof recorded in Volume 1 of Plats, Page
22, EXCEPT the Southerly 76.9 feet of said Lots 3 and 4.



--------------------------------------------------------------------------------

EXHIBIT I

Purchaser’s Knowledge and Known to Purchaser

Tom McKeirnan



--------------------------------------------------------------------------------

EXHIBIT J

REAFFIRMATION OF GUARANTY OF LEASE OBLIGATIONS

THIS REAFFIRMATION OF GUARANTY OF LEASE OBLIGATIONS (this “Reaffirmation”), is
made as of October ___, 2011 (the “Effective Date”) by and between PROMUS HOTELS
PARENT LLC, a Delaware limited liability company, successor in interest to
Promus Hotel Corporation, a Delaware corporation, having an address for notice
hereunder of 7930 Jones Branch Drive, McLean, VA 22102, 90210; PROMUS HOTELS,
LLC (formerly known as Promus Hotels, Inc.) with an address for notice hereunder
of 7930 Jones Branch Drive, McCleary, VA 22102 (collectively “Guarantors”); RLH
PARTNERSHIP, L.P., a Delaware limited partnership (“Landlord”), with an address
for notice hereunder of 1114 Avenue of the Americas, New York, New York 10036;
and RED LION HOTELS HOLDINGS, INC., formerly known as Red Lion Hotels, Inc., a
Delaware corporation (“Holdings”), with an address for notice hereunder of W 201
North River Drive, Suite 100, Spokane, Washington 99201.

R E C I T A L S

A. WHEREAS, Landlord and Holdings are parties to that certain Lease Agreement
dated as of August 1, 1995 (as amended by that certain First Amendment to Lease
dated November 8, 1996, that certain Second Amendment to Lease dated
September 15, 1998, that certain Third Amendment to Lease dated February 26,
1999 and that certain Fourth Amendment to Lease of even date) which originally
related to hotel properties described in that Lease Agreement and as a result of
the sale of the Astoria property now relates to sixteen (16) hotel properties
(the “Master Lease Hotels”), collectively the “Master Lease”;

B. WHEREAS, Guarantors have each entered into a Guaranty of Lease Obligations,
dated September 15, 1998 relating to the obligations of Holdings to Landlord
under the Master Lease (the “Guaranty”);

C. WHEREAS, Landlord and an affiliate of Holdings, WHC809, LLC (“Purchaser”),
have entered into that certain Agreement to Purchase Eight Hotels and Assume
Leases of even date and Landlord and Holdings have entered into that certain
Agreement to Purchase Two Hotels of even date (the “Purchase Agreements”) under
which Purchaser will purchase ten (10) Master Lease Hotels which are listed on
Exhibit A (the “Sale Properties”) so that the Sale Properties will no longer be
subject to the Master Lease;

D. WHEREAS, the Landlord’s interest in the two ground leases relating to Master
Lease Hotels which are listed on Exhibit B (the “Ground Lease Properties”), have
been sold by Landlord to Purchaser under the terms of one or more Assignments
and Assumptions of Leases of even date (the “Ground Lease Assignment”) and
Landlord’s interests in property relating to the Ground Lease Properties has
been sold to Purchaser;



--------------------------------------------------------------------------------

E. WHEREAS, Landlord and Holdings have entered into an amended and restated
sublease of even date (the “Restated Vancouver Sublease”) for one of the Master
Lease Hotels which is located in Vancouver, Washington (the “Vancouver
Property”);

F. WHEREAS, the Holdings has subleased five (5) hotels listed on Exhibit C (the
“Hilton Portfolio Properties”) to Doubletree DTWC LLC, as assigned to HLT
Operate DTWC LLC, a Delaware limited liability company (formerly known as HLT
Operate DTWC Corporation) (“Doubletree”) under the terms of a Sublease Agreement
dated December 31, 2001 (the “Sublease”).

G; WHEREAS Holdings’ interests as tenant under the Master Lease and as Sublessor
under the Sublease have been assigned to SFI DT Holdings LLC, a Delaware limited
liability company (“Sublease Assignee”) under the terms of an Assignment and
Assumption of Leases of even date (the “Sublease Assignment”);

H. WHEREAS, Landlord and Holdings have and entered into that certain Fourth
Amendment of Lease of even date (the “Lease Amendment”), as a result of which
Holdings will no longer has any interest in the Hilton Portfolio Properties;

I. WHEREAS, as a result of the transactions reflected in the Purchase
Agreements, the Ground Lease Assignment, the Sublease Assignment, the Restated
Vancouver Sublease and the Lease Amendment (collectively, the “Transactions”),
the only Master Lease Hotels that will remain subject to the Master Lease after
the Effective Date are the Hilton Portfolio Properties;

J. WHEREAS, Holdings and Doubletree continue to have certain indemnification
obligations to Landlord with respect to the Master Lease Hotels relating to
events occurring prior to the Effective Date and Doubletree will have continuing
obligations to Landlord under the Guaranty;

K. WHEREAS, in connection with the Transactions, Landlord and Holdings have
required that Guarantors ratify, confirm and reaffirm all terms, covenants and
conditions of the Guaranty that may from time to time be binding against
Guarantors by executing, acknowledging and delivering to Landlord this
Reaffirmation.

L. WHEREAS, Guarantors will benefit from no longer being obligated to guaranty
the performance of Holdings with respect to events that occur after the
Effective Date with respect to Sale Properties, the Ground Lease Properties, or
the Vancouver Property.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantors hereby covenant and agree with Landlord to the
foregoing and as follows:

1. Reaffirmation. Guarantors hereby agree that the Transactions do not in any
way amend or impair the obligations of Guarantors under the Guaranty, except
that Landlord hereby agrees that Guarantors shall no longer have any obligation
to guaranty the performance of Holdings under the Master Lease with respect to
events that first occur after the Effective Date in

 

-2-



--------------------------------------------------------------------------------

connection with the Sale Properties, the Ground Lease Properties or the
Vancouver Property] The Guarantors acknowledge that they remain obligated in
accordance with the terms and provisions of the Guaranty with respect to:
(a) liabilities accruing prior to the Effective Date under the Master Lease in
respect of the Sale Properties, the Ground Lease Properties and the Vancouver
Property, including the obligations of Holdings under Sections 4 and 5 of the
Fourth Amendment to Lease between Holdings and Tenant of even date herewith but
without increasing the obligations of Guarantors beyond those which existed
prior to the Effective Date of this Reaffirmation; and (b) except to the extent
Guarantors and Landlord otherwise agree, the obligations of the Sublease
Assignee under the Master Lease with regard to the Hilton Portfolio Properties.

2. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be delivered to the applicable address or addresses set forth in the
first paragraph above by certified mail or nationally recognized overnight
courier.

(b) Severability. In the event any one or more of the provisions contained in
this Reaffirmation or their application to any person or circumstance shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, but this Reaffirmation shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

(c) Successors and Assigns. This Reaffirmation is binding upon and inures to the
benefit of Guarantors, Landlord and Holdings and their respective successors and
permitted assigns. The parties acknowledge that delivery of a copy of this
Reaffirmation signed by a party via fax or email attachment is intended to
create a binding and enforceable Reaffirmation the same as if an original signed
counterpart of this Reaffirmation were delivered manually. None of Guarantors
nor Holdings shall voluntarily, or by operation of law, assign or transfer any
interest which it may have hereunder without the prior written approval of
Landlord. Landlord may assign or otherwise transfer all or any portion of its
rights hereunder to any other person or entity, and such other person or entity
shall thereupon become vested with all of the benefits granted to Landlord
herein.

(d) Further Assurances. Guarantors shall do, execute, acknowledge and deliver,
at no cost to Landlord or Landlord’s lender, all and every such further acts,
assignments, notices, assignments and instruments as Landlord or Landlord’s
lender may reasonably require from time to time in order to better assure,
convey, secure, assign, transfer and confirm unto Landlord the rights now or
hereafter intended to be granted to Landlord under this Reaffirmation, any other
instrument executed in connection with this Reaffirmation or any other
instrument under which Guarantors may hereafter become bound to convey,
mortgage, or assign to Landlord for carrying out this intention or facilitating
the performance of the terms of this Reaffirmation.

(e) Counterparts. This Reaffirmation may be executed in counterparts, each of
which when so executed shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

 

-3-



--------------------------------------------------------------------------------

(f) Third Parties. Except as set forth in the Guaranty, and in Section 2(c)
above, nothing expressed or implied in this Reaffirmation is intended, or shall
be construed, to confer upon or give any other person or entity other than the
parties hereto any rights or remedies by reason of this Reaffirmation.

(g) Entire Agreement. This Reaffirmation, the Master Lease, as amended by the
Lease Amendment, and the Guaranty set forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written (but does not supersede the Master Lease or
Guaranty). No amendment, modification or variation of the terms of this
Reaffirmation shall be valid unless made in writing and signed by the parties
hereto.

(h) Indemnity and Reimbursement Agreement. Guarantors and Holdings acknowledge
that they and certain of their respective affiliates are party to that certain
Indemnity and Reimbursement Agreement dated December 31, 2001 by and between Red
Lion Hotels Holdings, Inc. (formerly known as Red Lion Hotels, Inc.), Red Lion
Hotels Corporation (formerly known as WestCoast Hospitality Corporation), Promus
Hotels LLC (formerly known as Promus Hotels Inc.), Doubletree LLC (formerly
known as Doubletree Corporation) and Doubletree DTWC LLC (formerly known as
Doubletree DTWC Corporation) (the “Indemnity and Reimbursement Agreement”).
Guarantors and Holdings each hereby agree that this Reaffirmation does not in
any way modify or otherwise affect their or their affiliates’ respective
obligations to each other under the Indemnity and Reimbursement Agreement, and
Guarantors and Holdings shall cause their respective affiliates which are
parties to the Indemnity and Reimbursement Agreement to reaffirm their
obligations thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of the
date first above written.

 

GUARANTOR:    

PROMUS HOTELS PARENT LLC,

a Delaware limited liability company

    By:         Name:         Title:        

PROMUS HOTELS LLC, a Delaware

limited liability company

    By:         Name:         Title:     LANDLORD:    

RLH PARTNERSHIP, L.P.,

a Delaware limited partnership

    By:  

Red Lion GP, Inc.,

a Delaware corporation,

its sole general partner

      By:           Name:           Title:     HOLDINGS:    

RED LION HOTELS HOLDINGS, INC.,

a Delaware corporation

    By:         Name:         Title:    



--------------------------------------------------------------------------------

EXHIBIT A

SALE PROPERTIES

Bend

1415 NE Third Street

Bend, Deschutes County, Oregon 97701

Boise

1800 Fairview Avenue

Boise, Ada County, Idaho 83702

Coos Bay

1313 North Bayshore Drive

Coos Bay, Coos County, Oregon 97420

Longview

510 Kelso Drive

Kelso, Cowlitz County, Washington 98626

Pendleton

304 SE Nye Avenue

Pendleton, Umatilla County, Oregon 97801

Wenatchee

1255 North Wenatchee Avenue

Wenatchee, Chelan County, Washington 98801

Sacramento

1401 Arden Way

Sacramento, Sacramento County, California 95815

Missoula

700 West Broadway

Missoula, Missoula County, Montana 59802

Medford

200 North Riverside Avenue

Medford, Jackson County, Oregon 97501

Eugene

205 Coburg Road

Eugene, Lane County, Oregon 97401



--------------------------------------------------------------------------------

EXHIBIT B

GROUND LEASE PROPERTIES

Eugene

205 Coburg Road

Eugene, Lane County, Oregon 97401

An unrecorded Lease dated March 1, 1963 (the “Lease”) between William G. Hewitt,
a married man, and Pearle Hewitt, a single person, Lessors, and John Green and
Beverley Green, husband and wife, Lessees, Lessors leased to Lessees certain
real property described in the Lease. A Memorandum of the Lease was recorded
April 9, 1965 as Reception No. 98820, Deed Records of Lane County, Oregon. The
Lessees’ interest in the Lease was assigned by Assignment of Lease dated
November 18, 1964 and then acquired by RLA Holding Company, Inc. by merger. The
Lease was modified by Lease as Modified dated April 10, 1965, Supplement to
Lease as Modified dated October, 1968, Second Supplement to Lease as Modified
dated June 26, 1970, Third Supplement to Lease as Modified dated March 1, 1983,
Fourth Supplement to Lease as Modified dated December 14, 1983; Fifth Supplement
to Lease as Modified dated November 13, 1984; and Sixth Supplement to Lease as
Modified dated December 1, 1987. The Lessees’ interest in the Lease was assigned
to Red Lion, a California limited partnership, by Assignment of Lease dated
December 23, 1987 and recorded in Lane County Official Records on December 23,
1987 as Reception No. 8755362 and by Consent dated December 9, 1987, William G.
Hewitt, Trustee, as successor in interest to William G. Hewitt and Pearle A.
Hewitt consented to the Assignment. By Letter Agreement dated December 11, 1992,
the parties agreed upon rental to be paid for the period ending February 28,
1998. By Assignment and Assumption Agreement dated August 1, 1995 and recorded
in Lane County Official Records on August 2, 1995 under Recorder’s Reception No.
9542405, Red Lion assigned its interest in and to the Lease to RLH Partnership,
L.P., a Delaware limited partnership (“RLH Partnership”), which document was
recorded in Lane County Official Records on August 2, 1995 under Reception
No. 9542405. By Guaranty of Lease dated as of August 1, 1995, Red Lion Hotels,
Inc., a Delaware corporation, unconditionally and irrevocably guaranteed the
prompt payment by RLH Partnership, L.P. of all rental and other sums payable by
Lessee under the terms of the Lease and the faithful and punctual performance of
all other terms, covenants and conditions of the Lease to be kept and performed
by the Lessee. By Consent and Acknowledgment dated July 11, 1995, William G.
Hewitt, Trustee, consented to the Assignment and Assumption. By Sixth Supplement
to Lease (misnumbered) dated October 31, 1997, William G. Hewitt, Trustee as
Lessor and the Lessee entered into agreement for the payment of rent as
reflected therein. By Assignment of Lease Agreement dated effective January 1,
1999 William G. Hewitt, Trustee of the Hewitt-Murphy Trust, William G. Hewitt
and Pearle Hewitt Murphy assigned to Thunderbird Properties, LLC, an Oregon
Limited Liability Company (“Lessor”), all of Lessor’s interest in the Lease as
defined therein. By Oregon Statutory Warranty Deeds Dated December 22, 1998 and
recorded January 4, 1999, at Reception Number 99000396, the



--------------------------------------------------------------------------------

assignors named in the preceding sentence conveyed all right, title and interest
of the grantors in the Property to Thunderbird Properties, LLC. By Seventh
Supplement to Lease as Modified dated November 1, 2002, the parties agreed upon
rent for the period beginning March 1, 2003 and ending February 29, 2008. The
Lease was subsequently modified by the Eighth Supplement to Lease as Modified,
dated November 14, 2007.

Boise

1800 Fairview Avenue

Boise, Ada County, Idaho 83702

J. Howard Hill and Rosemary Hill (together “Original Lessor”) entered into a
Lease and Option dated as of January 1, 1981 with Tod E. McClaskey and Edward H.
Pietz, doing business as partners under the name Red Lion Motor Inn/Downtowner
(“Original Lessee”), pursuant to which Original Lessee leased from Original
Lessor that certain property described therein. The Lease and Option was
recorded May 13, 1981 in the Official Records of the County of Ada, State of
Idaho, as Instrument No. 81 20564. The Original Lessee’s interest under the
Lease and Option (as amended) was assigned to Red Lion, a California limited
partnership (“Red Lion”), the successor in interest to RL Acquisition Company, a
California Limited Partnership, pursuant to that certain Assignment of Lease
dated April 8, 1985. Red Lion’s interest under the Lease and Option (as amended)
was assigned to RLH Partnership, L.P., a Delaware limited partnership (“RLH
Partnership”), pursuant to that certain Assignment and Assumption Agreement
dated August 1, 1995. The Lease and Option, as amended pursuant to (1) that
certain Amendment to Lease and Option dated as of January 1, 1981; (2) that
certain Lease Amendment dated as of May 12, 1995; and (3) that certain 2011
Lease Amendment of even date herewith.



--------------------------------------------------------------------------------

EXHIBIT C

HILTON PORTFOLIO PROPERTIES

Doubletree Seattle Airport

18740 International Boulevard

Seattle, WA 98188

Hilton Salt Lake City Center

255 South West Temple

Salt Lake City, UT 84101

Doubletree San Diego â Mission Valley

7450 Hazard Center Drive

San Diego, CA 92108

Doubletree Durango

501 Camino Del Rio

Durango, CO 81301

Doubletree Sonoma Wine County

One Doubletree Drive

Rohnert Park, CA 9492



--------------------------------------------------------------------------------

EXHIBIT K

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of                 , 2011,
(the “Effective Date”) by Red Lion Hotels Corporation, a Washington corporation
(“Guarantor”), in favor of RHL Partnership, L.P., a Delaware limited partnership
(“Seller”).

RECITALS

A. Pursuant to that certain Agreement to Purchase Eight Hotels and Assume Leases
of even date herewith (as amended from time to time, the “Eight Hotel
Agreement”) between Seller and an affiliate of Guarantor, WHC809, LLC, a
Delaware limited liability company (“WHC809”), and that certain Agreement to
Purchase Two Hotels of even date herewith (as amended from time to time, the
“Two Hotel Agreement”) between Seller and another affiliate of Guarantor, Red
Lion Hotels Holdings, Inc., a Delaware corporation (“Holdings”) (the Eight Hotel
Agreement and the Two Hotel Agreement are collectively referred to herein as the
“Purchase Agreements”), WHC809 and Holdings (collectively, “Buyers’) have
purchased certain Property (as defined in the Purchase Agreements) from Seller

B. Pursuant to that certain Restated Vancouver Sublease of even date between
Seller and Holdings (the “Restated Vancouver Sublease”), Holdings will continue
to sublease from Seller a hotel property located in Vancouver, Washington.

C. Guarantor is an indirect owner of the equity in Buyers, and Guarantor will
benefit materially from the sale of the Property to Buyers.

D. The delivery of this Guaranty is a condition to Seller’s obligation to
purchase the Property and Seller would not have closed such purchase without the
delivery of this Guaranty.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which Guarantor acknowledges,
Guarantor agrees as follows:

1. Guaranty of Payment and Performance. Guarantor hereby irrevocably,
unconditionally and absolutely guarantees the prompt payment and performance of
the “Guaranteed Obligations” (as hereinafter defined). This Guaranty is a
guarantee of payment and performance and not of collection. As used herein,
“Guaranteed Obligations” means (A) all of Buyers’ obligations to Seller under
the Purchase Agreements that accrue or are otherwise to be paid or performed by
the Buyers, including, without limitation, (1) any and all amounts that Buyers
may hereafter owe Seller under the Purchase Agreements (a) for breach of Buyers’
representations, warranties and covenants contained in the Purchase Agreements
or (b) under any indemnification provision of the Purchase Agreements, and
(2) any and all covenants or undertakings by Buyers to be performed under the
Purchase Agreements and (B) all of Holdings’ obligations under the Restated
Vancouver Sublease. Upon the failure by Buyers to pay or perform any Guaranteed
Obligation, Guarantor shall, upon demand by Seller, itself promptly pay or cause
to be performed such Guaranteed Obligation (or, if such Guaranteed Obligation is
non-monetary and Guarantor cannot or does not cause it to be performed, promptly
pay the damages suffered by Seller from such non-performance).



--------------------------------------------------------------------------------

2. Guarantor’s Obligations Independent. Guarantor’s obligations hereunder shall
be primary and this Guaranty shall be enforceable against Guarantor and its
successors without the necessity for any suit or proceeding of any kind or
nature whatsoever brought by Seller against Buyers.

3. Liability. Guarantor’s liability under this Guaranty with respect to the
Purchase Agreements is limited to the extent that the Purchase Agreements limit
Buyers’ liability with respect to the Guaranteed Obligations, including
limitations on the amount of any claims and the time periods during which claims
may be asserted.

4. Guarantor’s Representations and Warranties. Guarantor represents, warrants
and covenants that:

(a) Guarantor is duly organized, validly existing and in good standing as a
corporation under the laws of the state of Washington; has full power to enter
into this Guaranty and fulfill its obligations hereunder; has authorized its
execution, delivery and performance of this Guaranty by all necessary corporate
action; and has caused this Guaranty to be duly executed and delivered on its
behalf to Seller.

(b) No government or third party approval or consent, which has not been
obtained, is required for Guarantor’s execution and delivery of this Guaranty or
performance of its obligations hereunder.

(c) Guarantor’s execution, delivery and performance of this Guaranty do not and
will not violate, and are not restricted by, any applicable law, any provision
of its corporate articles or by-laws or any contractual obligation to which
Guarantor is bound or by which Guarantor or any of its assets are bound.

(d) This Guaranty constitutes a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, subject to
bankruptcy, reorganization and other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity (regardless of
whether enforceability is considered in equity or at law).

(e) Guarantor is familiar with the terms and conditions of the Purchase
Agreements and Restated Vancouver Sublease.

5. Authorizations and Waivers Relating to Actions of Buyers.

(a) Guarantor authorizes Buyers and Seller, without notice or demand, and
without affecting Guarantor’s liability under this Guaranty, from time to time
to modify any of the terms and conditions of the Purchase Agreements and
Restated Vancouver Sublease by arrangement between them. Guarantor’s obligations
under this Guaranty shall continue and Guarantor shall not have the right to
limit or revoke this Guaranty upon any modification of the Purchase Agreements
or Restated Vancouver Sublease.

 

2



--------------------------------------------------------------------------------

(b) Guarantor waives any right it may have to require Seller to proceed against
Buyers or any other person or entity liable under the Purchase Agreements or
Restated Vancouver Sublease, or to pursue any other remedy with respect to the
Guaranteed Obligations.

(c) Guarantor waives any requirement of presentment, demand for performance,
notice of non-payment or non-performance, protest or notice of protest, notice
of dishonor, notice of any modification of any term or condition of the Purchase
Agreements or Restated Vancouver Sublease, notice of extension of time for
payment or performance or any other notice or demand to which Guarantor might
otherwise be entitled, except for such notices as Seller is expressly required
to provide to Buyers under the Purchase Agreements, the Restated Vancouver
Sublease or this Guaranty.

(d) Guarantor assumes responsibility for being and keeping informed of the
financial condition of Buyers and of Buyers’ performance of the Guaranteed
Obligations and of all other facts and circumstances bearing on the risk of
nonperformance of the Guaranteed Obligations by Buyers, and Seller shall have no
duty to advise Guarantor of information known to it regarding that condition or
any such circumstances.

(e) At its election, Seller may exercise any right or remedy it may have against
Buyers without affecting or impairing Guarantor’s liability under this Guaranty,
except to the extent that the Guaranteed Obligations are actually paid or
performed.

Guarantor acknowledges that it has discussed with legal counsel the effect of
the above waivers on rights and remedies it might otherwise have.

6. Waivers. Without limitation of any other provisions of this Guaranty,
Guarantor hereby expressly waives and relinquishes all rights, remedies and
defenses accorded by applicable law to guarantors and sureties and agrees not to
assert or take advantage of any such rights, remedies or defenses. Without
limiting in any way the foregoing, Guarantor hereby expressly waives and
relinquishes:

(a) any right to require Seller, as a condition to enforcement of this Guaranty,
to proceed against Buyers or any other person or to pursue any other right or
remedy in Seller’s power before proceeding against Guarantor;

(b) Guarantor waives any defense arising from the absence, impairment, or loss
of any right of reimbursement, contribution, or subrogation, or any other right
of Guarantor against Buyers, whether resulting from the election by Seller or
otherwise. Guarantor waives any defense arising from any cause whatsoever,
including without limitation Seller’s act or omission, resulting in the
cessation of Buyers’ liability to Seller, either in whole or in part; provided,
however, the foregoing shall not be construed or deemed to (i) expand
Guarantor’s liability hereunder beyond Buyers’ liability under the Purchase
Agreements or (ii) limit Guarantor’s rights to object to any Seller claim to the
extent Buyers has the right to object to such claim under the Purchase
Agreements. Guarantor waives all rights and defenses arising out of an election
of remedies by Seller, even though that election of remedies has destroyed
Guarantor’s rights of subrogation and reimbursement against Buyers.

 

3



--------------------------------------------------------------------------------

(c) Until all of the Guaranteed Obligations have either been indefeasibly paid
or performed or have expired by the express terms of the Purchase Agreements and
Restated Vancouver Sublease, Guarantor (i) waives any right of subrogation
against Buyers by reason of any payments or acts of performance by Guarantor
hereunder; (ii) waives any right to enforce any remedy which Guarantor may now
or hereafter have against Buyers by reason of any one or more payments or acts
of performance in compliance with Guarantor’s obligations hereunder, and
(iii) subordinates any liability or indebtedness of Buyers now or hereafter held
by Guarantor to Buyers’ obligations to Seller under the Purchase Agreements or
Restated Vancouver Sublease.

(d) the defense of the statute of limitations in any action hereunder or in any
action for the collection of any indebtedness or the performance of any
obligation hereby guaranteed;

(e) any and all of its rights of subrogation, reimbursement, indemnification,
and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of any of the following: Sections 2787 through
2855 of the California Civil Code, inclusive, it being the intent that Seller
have the full benefit of the waivers available under Section 2856 of the
California Civil Code;

(f) any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Seller to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;

(g) any defense based upon the failure to give notice of the acceptance of this
Guaranty by any person;

(h) any defense based upon any modification, compromise, acceleration or change
in the terms of the Purchase Agreements or Restated Vancouver Sublease;

(i) any defense based upon the failure to make, give or serve demand, notice of
default or nonpayment, presentment, protest and all other notices of any kind to
which Guarantor might be entitled in connection with this Guaranty, the Purchase
Agreements or Restated Vancouver Sublease;

(j) any defense based upon an election of remedies by Seller;

(k) any defense based upon any lack of diligence by Seller in enforcing the
terms of the Purchase Agreements or Restated Vancouver Sublease;

(l) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

4



--------------------------------------------------------------------------------

(m) any duty on the part of Seller to disclose to Guarantor any facts Seller may
now or hereafter know about Buyers, regardless of whether Seller has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intends to assume, or has reason to believe that such facts are
unknown to Guarantor, or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Buyers and of all
circumstances bearing on the risk of nonperformance of any obligations hereby
guaranteed;

(n) any defense arising because of an election made by Seller under
Section 1111(b)(2) of the Federal Bankruptcy Code or any similar statute; and

(o) any defense based on any borrowing or grant of a security interest under
Section 364 of the Federal Bankruptcy Code;

it being agreed by Guarantor that this Guaranty is in the nature of an absolute
guarantee of payment and performance and not of collection and that the failure
of Seller to exercise any rights or remedies it has or may have against Buyers
shall in no way impair the obligation or liability of Guarantor hereunder.

7. Survival of Guarantor’s Obligations. Guarantor agrees that if at any time all
or any part of the payment of any Guaranteed Obligation at any time received by
Seller from Buyers is or must be returned by Seller for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
Buyers), then Guarantor’s obligations hereunder shall, to the extent of the
amount returned, be deemed to have continued in existence as to such Guaranteed
Obligation, as though such previous payment had never been made.

8. Enforcement Costs. In the event of any litigation to enforce this Guaranty,
the prevailing party shall be entitled to recover all reasonable costs and
expenses incurred therein, including on appeal, and including without
limitation, reasonable attorneys’ fees and expenses, court costs and costs of
appeal.

9. Governing Law. This Guaranty shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, without regard to
principles of conflicts of laws. Guarantor hereby agrees that any action to
declare or enforce any rights or obligations under this Guaranty may be
commenced by Seller in a court of general jurisdiction in California (or, if
diversity jurisdiction exists, in the United States District Courts located in
that State. Guarantor hereby consents to the jurisdiction of each such court for
such purposes, and agrees that any notice, complaint or legal process delivered
as required herein shall constitute adequate notice and service of process for
all purposes and shall subject Guarantor to the jurisdiction of such court for
purposes of adjudicating any matter related to this Guaranty.

 

5



--------------------------------------------------------------------------------

10. Notices. Notices under or with respect to this Guaranty shall be given in
the same manner, and with the same effect, as under the Purchase Agreements to
the Guarantor or the Seller as follows:

 

If intended for Seller, to:   

RLH Partnership, L.P.

c/o iStar Financial Inc.

One Sansome Street

San Francisco, California 94104

Attention: Erich Stiger

With copies to:   

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attention: General Counsel

  

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, IL 60661-3693

Attention: Kenneth M. Jacobson

If intended for Guarantor, to:   

Red Lion Hotels Corporation

W. 201 North River Drive

Spokane, WA 99201

Attention: General Counsel

With copies to:   

Davis Wright Tremaine LLP

1201 Third Avenue, Suite 2200

Seattle, WA 98101-3045

Attention: Bruce Bjerke

11. Successors and Assigns. This Guaranty shall be binding upon and inure to the
benefit of Guarantor and Seller, and their respective successors and assigns.

12. Severability. If any provision of this Guaranty is held unenforceable, such
holding shall not invalidate the remaining provisions hereof.

13. WAIVER OF JURY TRIAL. IN ANY ACTION BROUGHT BY EITHER PARTY UNDER OR
OTHERWISE RELATING TO THIS GUARANTY, SELLER AND GUARANTOR EACH HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY OR ALL ISSUES ARISING IN SUCH ACTION.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,

EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF

A DEBT ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW.

[SIGNATURE ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first above written.

 

RED LION HOTELS CORPORATION, a Washington corporation By:     Name:     Title:  
 

 

7



--------------------------------------------------------------------------------

EXHIBIT L

RESTATED VANCOUVER SUBLEASE

This Restated Vancouver Sublease (this “Sublease”) is made as of the _____ day
of _____________, 2011 (the “Effective Date”), by and between RLH PARTNERSHIP,
L.P., a Delaware limited partnership (“Sublandlord”), and RED LION HOTELS
HOLDINGS, INC., formerly known as Red Lion Hotels, Inc., a Delaware corporation
(“Subtenant”).

RECITALS

A. The Port of Vancouver and the Washington State Department of Natural
Resources (“Ground Leases Landlords”), in their capacity as landlords, and
Sublandlord, in its capacity as tenant, are respectively parties to that certain
Lease with the Port of Vancouver dated November 18, 1983 (as amended, the “Port
Lease”) and that certain Aquatic Lands Management Agreement with the Washington
State Department of Natural Resources dated October 1, 1984 (as amended, the
“Aquatic Lease”; the Port Lease and Aquatic Lease, as each of the same may be
amended, assigned or modified from time to time, are sometimes collectively
referred to as the “Ground Leases”). The Ground Leases cover certain premises
which contains the hotel that is commonly known as the Red Lion Hotel at the
Quay and located at the commonly known address of 100 Columbia, Vancouver, WA
98660 (the “Hotel”), as more particularly described on the attached Exhibit A
(the “Sublease Premises”).

B. The Washington State Department of Transportation has notified Sublandlord
and Subtenant of its intention to condemn the Sublease Premises, and has
publicly announced its intention to take the Sublease Premises for bridge
construction.

C. Sublandlord and Subtenant entered into a lease dated August 1, 1995, as
amended, for the Sublease Premises among other properties (such lease, as
amended prior to the date hereof, the “Original Master Lease”).

D. Pursuant to that certain Fourth Amendment to Lease dated as of the date
hereof (the “Fourth Amendment”), the Original Master Lease was terminated as to
certain properties and the remainder of the Original Master lease was divided,
pursuant to Section 16.1 of the Original Master Lease, into two (2) separate
leases, one of which is this restated Sublease of the Sublease Premises.

E. Sublandlord and Subtenant desire to amend and restate the Original Master
Lease with respect to the Sublease Premises.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sublandlord and Subtenant hereby amend and restate the
Master Lease with respect to the Sublease Premises and agree as follows:

1. Sublease of Sublease Premises. Sublandlord hereby agrees to, and does hereby,
continue to sublease the Sublease Premises to Subtenant and Subtenant hereby
agrees to, and

 



--------------------------------------------------------------------------------

does hereby, continue to sublease the Sublease Premises from Sublandlord,
subject to the Ground Leases. Sublandlord and Subtenant each agree that the
Master Lease has been amended and restated pursuant to this Sublease as to the
Sublease Premises, and except as expressly provided in this Sublease, neither
party has any further obligations pertaining to the Sublease Premises to the
other party arising under the Master Lease. When referring to the Master Lease
without giving effect to the amendment and restatement of the Master Lease
pursuant to this Sublease, the Master Lease is sometimes referred to as the
“Pre-Closing Master Lease.”

2. “As-Is” Letting. The Sublease Premises are leased to Tenant “as-is” and
Sublandlord makes no representation or warranty, express or implied, with
respect to the condition of the Sublease Premises, or as to the compliance of
the Sublease Premises with any legal requirements. Subtenant has examined the
Sublease Premises and title to the Sublease Premises and has found all of the
same satisfactory for its purposes. Subtenant has accepted the Sublease Premises
subject to the existing state of title. During the term of this Sublease,
Subtenant shall have the exclusive right to use, enforce and obtain the benefits
of (i) all guaranties, representations, and warranties relating to the
construction, improvement, alteration and repair of the Sublease Premises and
all architectural and engineering plans, drawings and specifications related
thereto, and (ii) all of Sublandlord’s transferable licenses, permits,
franchises, approvals, authorizations, consents or orders of, or filings with,
any governmental authority, whether foreign, federal, state or local, or any
other person related to the Sublease Premises which is required to be held by
subtenant in connection with the operation of the Sublease Premises and/or the
transactions contemplated hereby. During the term of this Sublease, Sublandlord
shall, at Subtenant’s expense, execute such assignments or other transfer
instruments, without recourse or warranty, as are necessary to transfer the
benefits of all such items to Subtenant, and shall not waive, surrender or
modify any of Sublandlord’s rights with respect thereto without obtaining
Subtenant’s prior written consent.

3. Improvements. In recognition of the pending condemnation,, Subtenant shall
have no obligation to make any improvements to the Sublease Premises, including
but not limited to, any acquisition or replacement of furniture, fixtures and
equipment, capital improvements, or maintenance expenditures of any kind, nature
or manner. Notwithstanding any other provision contained in this Sublease,
Subtenant shall observe all applicable “Legal Requirements” (as defined in the
Pre-Closing Master Lease) regarding the condition of the improvements on the
Sublease Premises and Subtenant’s use of the Sublease Premises and will not
permit any insurance policy required to be maintained by Subtenant to be
invalidated by virtue of the condition or use of the Sublease Premises or permit
the Sublease Premises and improvements thereon to be maintained in an unsafe
condition.

4. Personal Property. All of the personal property used in connection with the
operation of the Subtenant’s business (including the hotel and restaurant
operations) on the Sublease Premises, including all “FF&E” (other than Fixtures
which were located on the Sublease Premises on August 1, 1995) and “Inventories”
(as such terms are defined in the Pre-Closing Master Lease), trademarks,
tradenames, marks, signage and signs (the “Personal Property”), and is not
subject to this Sublease, but Subtenant’s use of such Personal Property shall
comply with the terms and provisions of this Sublease. Subtenant is entitled to
remove the Personal Property upon the termination of this Sublease.

 

-2-



--------------------------------------------------------------------------------

5. Net Lease. Subject to any express obligation of Sublandlord to the contrary
under this Sublease, it is expressly understood and agreed by and between the
parties that this Sublease is an absolutely net sublease, and that Subtenant
shall pay all rents and all other sums payable hereunder to or on behalf of
Sublandlord and perform all obligations owing the Ground Lease Landlords under
the Ground Lease, including the payment and performance of all obligations owing
to the Ground Lease Landlords under the Ground Leases, without notice or demand
and without set-off, counterclaim, abatement, suspension, deduction, or defense.
Sublandlord is not obligated to expend any of its funds in connection with the
Sublease Premises.

6. Rent. Subtenant covenants and agrees to pay Sublandlord rent, in advance, for
the Sublease Premises, commencing with the Effective Date and continuing until
this Sublease is terminated, in monthly installments in the amount reflected on
Schedule 1 (“Rent”) on or before the last day of each month. Time is of the
essence with respect to all payments of Rent. Rent for the entire month in which
the Effective Date occurs shall be paid on or before the last day of such month.
If this Sublease is terminated pursuant to Section 9.2, Rent shall be paid
through the Date of Taking. The Subtenant’s obligation to pay Rent is an
independent covenant.

7. Ground Leases. This Sublease is subject at all times to all of the provisions
of the Ground Leases and Subtenant shall not suffer any act or omission that
will violate any of the provisions of the Ground Leases. Subtenant will pay all
amounts due to Ground Lease Landlords under the Ground Lease so long as the
Sublease remains in effect.

8. Term. The term of this Sublease shall commence on the Effective Date and
continue in effect until December 31, 2020 unless sooner terminated pursuant to
Sections 9 or 17.

9. Condemnation.

9.1 Definitions

(a) “Condemnation” means (i) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a condemnor or (ii) a voluntary sale or
transfer by one or more Ground Lease Landlords to any condemnor, either under
threat of condemnation or while legal proceedings for condemnation are pending.

(b) “Date of Taking” means the earlier of: (a) the date possession of all or
substantially all of the Subleased Property is taken by the Condemnor; or
(b) the date the Ground Leases are terminated.

(c) “Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial condemnation.

(d) “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

9.2 Taking. If all or a substantial portion of the Subleased Premises are taken
by a Condemnation (a “Taking”), this Sublease shall terminate as of the Date of
Taking.

 

-3-



--------------------------------------------------------------------------------

9.3 Award.

(a) Subject to the terms and conditions of the Ground Leases:

(1) Any Award which is received by Sublandlord or Subtenant as a result of a
Condemnation or the settlement thereof (including any Award or other
compensation on account of any Taking) in compensation for their real property
interests in the Sublease Premises shall be allocated between Sublandlord and
Subtenant as follows: (i) the first Four Million Dollars ($4,000,000) of any
Award shall be paid to Sublandlord, and (ii) thereafter the balance (if any) of
the Award shall be split evenly between Sublandlord and Subtenant.

(2) Any compensation or reimbursement Subtenant may receive from any public
agency for the relocation of the Personal Property which it is entitled to
remove in accordance with Section 4, shall be retained by Subtenant.

(3) Any funds which Subtenant may receive from any public agency as compensation
for the loss of its business on the Sublease Premises shall be allocated equally
between Sublandlord and Subtenant.

(b) Sublandlord and Subtenant shall cooperate with each other in connection with
any proceedings or negotiations in respect of a Condemnation, Taking or Award,
and any claims made in connection with this Section, including, without
limitation, cooperation in connection with any proceedings or negotiations with
any one or more of the Ground Lease Landlords. Subtenant and Sublandlord will
promptly provide to the other, such material notices regarding a Condemnation as
the applicable of the Sublandlord or Subtenant shall receive from any one or
more of the Ground Lease Landlords or Condemnor with respect to a Condemnation.

9.4 Outside Date. In the event that this Sublease has not been terminated
pursuant to Section 9.2 on or before December 31, 2016 (“Outside Date”), then,
effective as of the Outside Date, the terms, covenants, agreements, conditions,
representations, warranties, indemnities and provisions of the Pre-Closing
Master Lease will, without further action of the parties, be incorporated herein
by this reference thereto together with the relevant definitions of defined
terms in the Pre-Closing Master Lease and apply to this Sublease mutatis mutandi
with the Hotel and Sublease Premises consisting of the Hotel and Premises for
such purposes.

10. Use and Operations. Provided Tenant complies at all times with applicable
law and other applicable Legal Requirements, Tenant shall have the right to use
the Sublease Premises for hotel and related purposes, including, without
limitation, restaurants, bars, gift shops, car rental agencies, airline
reservations desks, golf, tennis and other recreational activities and other
ancillary services, and no other purposes. In light of the public announcement
of an impending condemnation, at any time after a Condemnor commences a process
to acquire the Sublease Premises (including for example by commencing a
condemnation action, delivery of a notice of intended taking to the Port of
Vancouver or the commencement of purchase price negotiations), Subtenant may, in
its discretion alter, curtail or cease its operations on the Sublease Premises
during the Term, so long as: (1) Subtenant continues to pay Rent as set forth in
Article 6, maintains insurance in accordance with Section 11, complies with
applicable law

 

-4-



--------------------------------------------------------------------------------

and other Legal Requirements, does not otherwise default under the terms and
provisions of this Sublease and provides the indemnification required by
Section 12, (2) gives not less than thirty (30) days prior notice to
Sublandlord, (3) causes the Sublease Property to be secure from vandalism or
other usage and (4) Subtenant obtains the permission of the Port of Vancouver to
do so.

11. Insurance. The terms, covenants, agreements, conditions, representations,
warranties and provisions of Article XIII of the Pre-Closing Master Lease are
incorporated herein by this reference hereto together with the relevant
definitions of defined terms in Article XIII of the Pre-Closing Master Lease and
apply to this Sublease mutatis mutandi, provided, however, for purposes hereof,
the reference in Section 13.4(a) of the Pre-Closing Master Lease to One Hundred
Million Dollars ($100,000,000) shall be deemed to be Ten Million Dollars
($10,000,000).

12. General Indemnification by Red Lion. Red Lion shall pay, protect, indemnify,
defend, save and hold harmless, Landlord, Landlord’s constituent partners, any
ground lessor, and any Affiliate, partner, member, manager, trustee, officer,
director, employee, agent or shareholder or other holder of any beneficial
interest in any of them (collectively, the “Indemnified Parties” and,
individually, an “Indemnified Party”), from and against all liabilities,
obligations, claims, damages (including, without limitation, punitive damages),
penalties and causes of action or judgments of any nature whatsoever, whether
foreseen or unforeseen, howsoever and whensoever caused including, without
limitation, if caused prior to the “Commencement Date” (as defined in the
Pre-Closing Master Lease), without regard to the form of action and whether
based on strict or statutory liability, gross negligence, negligence (including
the negligence of any Indemnified Party) or any other theory of recovery at law
or in equity, and all reasonable and documented costs and expenses (including
reasonable attorneys’ fees costs of experts, and other legal costs and
expenses), imposed upon or incurred or asserted against any of the Indemnified
Parties by reason of or in connection with:

12.1 Any matter pertaining to the leasing, use, non-use, occupancy, operation,
management, condition, design, construction, maintenance, repair or restoration
of the Sublease Premises, or the employment of any persons at the “Hotel” (as
defined in the Pre-Closing Master Lease) in each case whether by Red Lion or
otherwise;

12.2 Any casualty in any matter arising from or in connection with any of the
Sublease Premises or the operations or activities thereon, whether or not
Sublandlord or any Indemnified Party has or should have knowledge or notice of
any default or condition causing or contributing to the casualty;

12.3 Any violation by Red Lion (or any employees, agents, invitees, guests,
sublessees, concessionaires, or licensees of Red Lion) of any provision of the
Master Lease (on or before the Effective Date) with respect to the Sublease
Premises, either or both of the Ground Leases, any contract or agreement to
which Red Lion (or any sublessee, concessionaire, or licensee of Red Lion) is a
party, any violation or alleged violation of any Legal Requirement, including
anti-discrimination “Laws” (as defined in the Pre-Closing Master Lease), or any
“Insurance Requirement” (as defined in the Pre-Closing Master Lease); and

 

-5-



--------------------------------------------------------------------------------

12.4 Any contest undertaking by or on behalf of Red Lion with respect to any
Legal Requirement, Insurance Requirement, tax imposition or otherwise,
regardless of whether the same is permitted pursuant to the terms hereof, except
in each case to the extent the same directly result from the gross negligence or
willful misconduct by an Indemnified Party.

13. Environmental Indemnification. Red Lion shall pay, protect, indemnify,
defend, save and hold harmless the Indemnified Parties and each of them, from
and against all liabilities, obligations, claims, including, without limitation,
claims by third parties alleging violation of or liability under any
Environmental Law (as defined in the Pre-Closing Master Lease), damages
(including, without limitation, punitive damages and damages to nature
resources), penalties and causes of action or judgments of any nature
whatsoever, both foreseen and unforeseen, howsoever and whensoever caused
including, without limitation, if caused prior to the Commencement Date, without
regard to the form of action and whether based on strict or statutory liability,
gross negligence, negligence (including the negligence of any Indemnified Party
or their agents), or any other theory of recovery at law or in equity, and all
reasonable and documented costs and expenses (including reasonable attorneys’
fees, costs of experts, and other legal costs and expenses), imposed upon or
incurred by or asserted against any of the Indemnified Parties by reason of or
in connection with:

13.1 Red Lion’s failure to perform its duties and obligations as set forth in
Article XII of the Pre-Closing Master Lease with respect to the Sublease
Premises on or prior to the Effective Date or Section 12.1 of the Pre-Closing
Master Lease as incorporated herein by reference pursuant to Section 20(m)
whether prior to, on or after the Effective Date;

13.2 All claims asserted by any third party for personal or bodily injury or
death where such claims allege injury or damages as a result of exposure, that
occurred prior to or during the term, to Hazardous Material that existed at or
were located in, on, or under, or were released from, any portion of the
Sublease Premises at any time prior to or during the Term; provided, however,
that this indemnity shall not cover claims arising by reason of the gross
negligence or willful misconduct of Landlord and its agents, or of an
Indemnified Party and its agents; and

13.3 The violation of any Environmental Law occurring at any time on, prior to
or after the Effective Date at or in connection with the leasing, use, non-use,
occupancy, management or operations on any portion of the Sublease Premises; the
discharge, disposal or release of any Hazardous Materials (as defined in the
Pre-Closing Master Lease) at any time on or prior to the Effective Date in, on,
under, at or from, or in connection with the leasing, use, non-use, occupancy,
management or operations on any of the Hotel and/or any portion of the Sublease
Premises; or the presence of any Hazardous Materials at any time on, prior to,
or after the Effective Date in, on, under any portion of the Sublease Premises,
including without limitation, any off-site migration onto any portion of the
Sublease Premises.

14. Defense of Indemnified Parties. Promptly after receipt by an Indemnified
Party of notice of the commencement or assertion against it of any claim,
action, proceeding, such Indemnified Party shall, if a claim in respect thereof
is to be made against Red Lion under this Section 14, notify Red Lion thereof;
but the omission so to notify Red Lion shall not relieve Red Lion from any
liability which it may have to such Indemnified Party under this Section 14,

 

-6-



--------------------------------------------------------------------------------

except to the extent that Red Lion shall have been prejudiced by such failure.
As long as no Event of Default exists and provided that representation by
counsel selected by Red Lion will not, in Indemnified Party’s reasonable
judgment (which judgment may be based on, without limitation, due consideration
of any obligations such Indemnified party may have to indemnify other parties in
connection with the same matter, including requirements as to right of contest,
time to indemnification and undertaking of defense of such other parties),
prejudice Indemnified Party in any manner, Red Lion, at its sole cost and
expense, shall have the right by counsel reasonably satisfactory to the
indemnified Party, to contest, resist and defend any claim, action or proceeding
with respect to which it shall have received the Notice described in the
preceding sentence; provided, however, that Red Lion may not compromise or
otherwise dispose of the same without the prior written approval of the
Indemnified Party, such approval not to be unreasonably withheld, conditioned,
or delayed so long as the Indemnified Party receives a full release with respect
to the claim, action or proceeding. If an Event of Default exists, or, in
Indemnified Party’s judgment, representation by counsel selected by Red Lion
will prejudice Indemnified Party in any manner, such Indemnified party shall
have the right to retain its own counsel and defend such action. If Red Lion
shall have assumed responsibility for such contest and defense, Red Lion shall
not be obligated to pay any attorneys’ fees or other legal costs incurred by or
on behalf of the Indemnified party unless an Event of Default exists.
Notwithstanding the foregoing, each Indemnified party shall, at Red Lion’s
request and expense, cooperate with Red Lion, at no cost or expense to the
Indemnified party, in the defense of any such claim, action, or proceeding.

15. Surrender. Subtenant agrees that at termination of this Sublease, Subtenant
will quit and surrender the Sublease Premises, provided, however, upon
surrender, Subtenant may remove any and all of its Personal Property located on
the Sublease Premises unless termination is or account of Section 17, in which
event, such Personal Property will, at the option of Sublandlord, be surrendered
(together with title thereto) to the Landlord. If this Sublease is terminated as
a result of a Taking, Subtenant will have no obligation to repair any
nonmaterial damage caused as a result of the removal of such Personal Property
unless such repair is required pursuant to the Ground Leases or by the
Condemnor.

16. No Assignment or Subletting. Subtenant shall not assign all or any portion
of its interest under this Sublease or sublet all or any portion of the Sublease
Premises without the prior written consent of Sublandlord. This Sublease shall
not be assignable by operation of law.

17. Default. If any of the following occur, then Sublandlord may treat the
occurrence of any one or more of the foregoing events as a default by Subtenant
under this Sublease, and thereupon, Sublandlord may terminate this Sublease
and/or pursue any and all other rights and remedies provided Sublandlord at law
or in equity or granted to Ground Leases Landlords under the Ground Leases or
that are available under Section 20.2 of the Pre-Closing Master Lease:

(a) If Subtenant fails to make any payment due hereunder within three (3) days
after written notice that such sum were not received on the due date thereof;

(b) If Subtenant shall fail to perform any material term, covenant or condition
of this Sublease and such failure is not cured by Subtenant within a period of
30 days after receipt by Subtenant of notice thereof from Sublandlord, unless
such failure cannot with

 

-7-



--------------------------------------------------------------------------------

diligence be cured within a period of 30 days, in which case, such failure shall
not be deemed to continue if Subtenant proceeds promptly and with diligence to
cure the failure and diligently completes the curing thereof in no event later
than 180 days after receipt of such notice, provided, however, that such 180-day
limitation shall not apply with respect to cure by Subtenant of defaults in its
obligations under Section 12.1 of the Pre-Closing Master Lease (as incorporated
by reference into this Sublease), so long as Subtenant has promptly commenced to
cure said default within the initial 30-day period, and thereafter diligently
prosecutes the cure to completion and provided further that such notice
described above shall, to the full extent permitted by applicable law, be in
lieu of and not in addition to any notice required under applicable law;

(c) If Subtenant shall:

(i) admit in writing its inability to pay its debts generally as they become
due,

(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,

(iii) make an assignment for the benefit of its creditors;

(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or

(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;

(d) If Subtenant shall, on a petition in bankruptcy filed against it, be
adjudicated as bankrupt or a court of competent jurisdiction shall enter an
order or decree appointing, without the consent of Subtenant, a receiver of
Subtenant or of the whole substantially all of its property, or approving a
petition filed against it seeking reorganization or arrangement of Subtenant
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

(e) If Subtenant shall be liquidated or dissolved, or shall begin proceedings
toward such liquidation or dissolution; or

(f) If the estate or interest of Subtenant in the Sublease Premises or any part
thereof shall be levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of 90 days after commencement
thereof or 30 days after receipt by Subtenant notice thereof from Landlord
(unless Subtenant shall be contesting such lien or attachment in accordance with
the terms of this Lease); provided, however, that such notice shall, to the full
extent permitted by applicable law, be in lieu of and not in addition to any
notice required under applicable law.

18. Subrogation Waiver. Sublandlord and Subtenant each waive any and all right
of recovery against the other, or against the officers, employees, agents and
representatives of the

 

-8-



--------------------------------------------------------------------------------

other for loss of or damage to such waiving party or its property or the
property of others under its control, for such loss or damages to property
insured against under any property insurance policy in force at the time of such
loss or damage. This waiver of subrogation shall apply to the full extent, but
only to the extent, that the same shall be valid and enforceable without
impairment of insurance policies.

19. Access. Subtenant will allow Sublandlord, its agents, lenders, insurers, and
consultants, free access to the Sublease Premises at all reasonable times for
the purpose of examination, testing and inspection of the Sublease Premises and
for the purpose of exhibiting the Sublease Premises to prospective or actual
lenders, purchasers, investors and tenants.

20. Miscellaneous.

(a) Successors and Assigns. This Sublease shall be binding upon the heirs,
executors, administrators, and successors and permitted assigns of Sublandlord
and Subtenant.

(b) Entire Agreement. This Agreement contains all of the covenants, conditions
and agreements between the parties and shall supersede all prior correspondence,
agreements and understandings, both oral and written.

(c) Governing Law. This Sublease shall be governed in all respects by and
construed in accordance with the laws of the State of Washington.

(d) Further Assurances. Sublandlord or Subtenant shall promptly perform,
execute, and deliver or cause to be performed, executed, and/or delivered any
and all acts, deeds, and assurances as either party may reasonably require in
order carrying out the intent and purpose of this Sublease.

(e) Amendment. This Sublease cannot be changed, amended, supplemented, or
terminated orally.

(f) Counterparts. This Sublease may be executed in one (1) or more counterparts,
and all the counterparts shall constitute but one and the same agreement,
notwithstanding that all parties hereto are not signatory to the same or
original counterpart. This Sublease may be executed and delivered by telecopy,
pdf or similar electronic transmittal which shall be deemed an original.

(g) Nonwaiver. Unless otherwise expressly provided herein, no waiver by
Sublandlord or Subtenant of any provision hereof shall be deemed to have been
made if such waiver is made orally. No delay or omission in the exercise of any
right or remedy accruing to Sublandlord or Subtenant upon any breach under this
Sublease shall impair such right or remedy or be construed as a waiver of any
such breach theretofore or thereafter occurring. The waiver by Sublandlord or
Subtenant of any breach of any term, covenant or condition herein stated shall
not be deemed to be a waiver of any other term, covenant or condition. All
rights or remedies afforded to Sublandlord or Subtenant hereunder or by law
shall be cumulative and not alternative, and the exercise of one right or remedy
shall not bar other rights or remedies allowed herein or by law.

 

-9-



--------------------------------------------------------------------------------

(h) Captions. Paragraph titles or captions contained herein are inserted as a
matter of convenience and for reference, and in no way define, limit, extent or
describe the scope of this Sublease.

(i) Exhibits. All Exhibits attached hereto shall be incorporated herein by
reference as if set out herein in full.

(j) Time. Time is of the essence in the performance of this Sublease.

(k) Recordation. There shall be no recordation of either this Sublease or any
memorandum hereof, or any affidavit pertaining hereto, and any such recordation
of this Sublease or memorandum or affidavit by either party without the prior
written consent of the other party.

(l) Attorneys’ Fees. Should either party employ attorneys to enforce any of the
provisions hereof or to protect its interest in any manner arising under this
Agreement, or to recover damages for breach of this Agreement, or to enforce any
judgment relating to this Agreement and the transaction contemplated hereby, the
prevailing party shall be entitled to reasonable attorneys’ fees and court
costs.

(m) Incorporation by Reference. The terms, covenants, agreements, conditions,
representations, warranties and provisions of the following provisions of the
Pre-Closing Master Lease are incorporated herein by this reference hereto
together with the relevant definitions of defined terms in such Article or
Section: Sections 3.4 (except that Section 15 of this Sublease will apply to the
extent of any conflict if this Sublease is terminated pursuant to Section 9 of
this Sublease), 4.2, 5.2(b), 6.4, 6.7, 9.1, 12.1, 16.1, 22.1, 22.15, 22.17,
22.18, 22.22, 22.23, 22.26, 22.28, 22.30, 22.32 and Articles XVIII and XIX.

(n) No Novation. This Sublease is not intended to be, and is not, a novation of
the Master Lease.

EXECUTED in duplicate originals as of the day and year first above written.

 

SUBLANDLORD:

RLH PARTNERSHIP, L.P.

By:  

Red Lion GP, Inc., a Delaware corporation,

its general partner

  By:       Name:       Title:    

 

 

-10-



--------------------------------------------------------------------------------

SUBTENANT: RED LION HOTELS HOLDINGS, INC. By:     Name:     Title:    

 

-11-



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                     )    ) ss. COUNTY OF    )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of California, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person who executed this
instrument, on oath stated that he was authorized to execute the instrument, and
acknowledged it as the                                          of
                                        , to be the free and voluntary act and
deed of said corporation for the uses and purposes mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

  NOTARY PUBLIC in and for the State of California, residing at    

My appointment expires    

Print Name    

 

-12-



--------------------------------------------------------------------------------

STATE OF WASHINGTON                     )    ) ss. COUNTY OF KING    )

On this          day of                     , 2011, before me, a Notary Public
in and for the State of Washington, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person who executed this
instrument, on oath stated that he was authorized to execute the instrument, and
acknowledged it as the                                          of
                                        , to be the free and voluntary act and
deed of said corporation for the uses and purposes mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

  NOTARY PUBLIC in and for the State of Washington, residing at    

My appointment expires    

Print Name    

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Sublease Premises

 



--------------------------------------------------------------------------------

EXHIBIT M

Seller’s Knowledge and Known to Seller

Erich Stiger

Katie Morris



--------------------------------------------------------------------------------

EXHIBIT 7.01(a)

When recorded return to:

Davis Wright Tremaine LLP

1201 Third Avenue, Suite 2200

Seattle, WA 98101

Attn: Bruce Bjerke

SPECIAL WARRANTY DEED

(Not Statutory)

Grantor(s): RLH Partnership, L.P., a Delaware Limited Partnership

Grantee(s): WHC809, LLC, a Delaware limited liability company

Abbreviated Legal: Ptn Lots 1-4, Block 11, Suburban Home Add. to Wenatchee, Vol.
1, P. 22, Chelan County

Additional Legal at page 1

Assessor’s Tax Parcel No(s): 232034860080

 

 

THE GRANTOR, RLH Partnership, L.P., a Delaware Limited Partnership, for and in
consideration of completion of an IRC Section 1031 Tax-Deferred Exchange by
Grantee, WHC809, LLC, a Delaware limited liability company, and other valuable
consideration, in hand paid, bargains, sells, and conveys to Grantee the
following described real estate, situated in the County of Chelan, State of
Washington:

LEGAL DESCRIPTION: Real property in the County of Chelan, State of Washington,
described as follows: LOTS 1, 2, 3 AND 4, BLOCK 11, SUBURBAN HOME ADDITION TO
WENATCHEE, CHELAN COUNTY, WASHINGTON, ACCORDING TO THE PLAT THEREOF RECORDED IN
VOLUME 1 OF PLATS, PAGE 22,

EXCEPT THE SOUTHERLY 76.9 FEET OF SAID LOTS 3 AND 4

Subject To: The Grantor, for itself and for its successors in interest, does by
these presents expressly limit the covenants of this deed to those herein
expressed, and exclude all covenants arising or to arise by statutory or other
implication, and does hereby covenant that against all persons whomsoever
lawfully claiming or to claim by, through, or under said Grantor, and not
otherwise, Grantor will forever warrant and defend the said described real
estate. Without limiting the foregoing, this conveyance is subject to the
exceptions set forth on Exhibit A attached hereto and incorporated by reference.



--------------------------------------------------------------------------------

Dated this      day of                     , 2011

 

Grantor:   RLH Partnership, L.P.   By: Red Lion GP, Inc., a Delaware
corporation, its general partner   By:       Name:       Title:    

 

STATE OF CALIFORNIA                         )

                                                         )            ss:

COUNTY OF                                 )

On                              2011 before me,
                                                              (here insert name
of the officer), Notary Public, personally appeared,
                                                             , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

  WITNESS my hand and official seal.          Notary Public   [Seal]

 

LPB 16-09(r)

Page 2 of 3



--------------------------------------------------------------------------------

Exhibit A

Permitted Exceptions

Permitted exceptions shall include all of the following (capitalized terms used
herein but not otherwise defined shall have the definitions set forth in that
certain Agreement to Purchase Eight Hotels and Assume Leases (the “Purchase
Agreement”) between Grantor and Grantee and dated as of even date herewith):
(1) the Space Leases; (2) the Ground Leases, and (3) any liens, encumbrances,
restrictions, exceptions and other matters (a) in existence on August 1, 1995,
(b) that have been approved by Purchaser and Seller prior to the date hereof,
(c) that are approved as matters in accordance with the terms of Article IV of
the Purchase Agreement to which title to the Real Property may be subject on the
Closing Date, (d) that arise out of the act or omission of Purchaser or its
Affiliates or those claiming by, through or under Purchaser or its Affiliates,
(e) that are the responsibility of Purchaser or its Affiliates under the Master
Lease or (f) matters that would be disclosed by a survey of the Real Property.



--------------------------------------------------------------------------------

EXHIBIT 7.01(b)

QUITCLAIM BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that RLH PARTNERSHIP, L.P., a Delaware limited
partnership (the “Seller”), for and in consideration of the sum of Ten Dollars
and other valuable consideration to it in hand paid by [WHC 809, LLC, a Delaware
limited liability company OR RED LION HOTELS HOLDINGS, INC., a _______
corporation (formerly known as Red Lion Hotels, Inc.)] (the “Purchaser”), the
receipt and sufficiency of which are hereby acknowledged, and pursuant to that
certain Agreement to Purchase [Eight OR Two] Hotels dated ______ __, 2011
between Seller and Purchaser (the “Purchase Agreement”), hereby quitclaims unto
said Purchaser any and all of Seller’s right, title and interest in, to and
under the Fixtures and Tangible Personal Property and the Documents
(collectively, the “Transferred Property”), as is, where is, and without
warranty of use, and without warranty, express or implied, of merchantability or
fitness for a particular purpose. All capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Purchase Agreement.

Nothing contained in this Quitclaim Bill of Sale shall be deemed to limit, waive
or otherwise derogate from any provision in the Purchase Agreement (including,
but not limited to, any representations, warranties or indemnities) by either
Seller or Purchaser and none of such provisions in the Purchase Agreement shall
be deemed to have merged into this Quitclaim Bill of Sale.

Seller and Purchaser will, at the Closing, or at any time or from time to time
thereafter, upon request of either party, execute such additional instruments,
documents or certificates as either party deems reasonably necessary in order to
quitclaim the Transferred Property to Purchaser, hereunder.

In no event shall the direct or indirect partners, shareholders, members, owner,
or affiliates, any officer, director, employee or agent of either Seller or
Purchaser, or any affiliate or controlling person thereof have any liability for
any claim, cause of action or other liability arising out of or relating to this
Assignment or the Transferred Property, whether based on contract, common law,
statute, equity or otherwise.

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

(Remainder of page intentionally left blank; signatures follow.)

 

Bill of Sale - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Quitclaim Bill of Sale as of
October __, 2011.

 

RLH PARTNERSHIP, L.P.

By: Red Lion GP, Inc., a Delaware corporation,

its general partner

By:   

 

Name:   

 

Title:   

 

[                                                                     
                                                 ] By:   

 

Name:   

 

Title:   

 



--------------------------------------------------------------------------------

EXHIBIT 7.01(c)

QUITCLAIM CONTRACT ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS QUITCLAIM CONTRACT ASSIGNMENT AND ASSUMPTION AGREEMENT of Hotel Contracts,
Space Leases, and Permits (this “Assignment”) is being made effective as of the
__ day of October, 2011, by RLH PARTNERSHIP, L.P. a Delaware limited partnership
(“Assignor”) and WHC809, LLC, a Delaware limited liability company (“Assignee”),
pursuant to the terms of that certain Agreement to Purchase Eight Hotels and
Assume Leases dated as of October __, 2011, between Assignor, as Seller, and
Assignee, as Purchaser, as assigned and amended (the “Purchase Agreement”), and
located at the property with the commonly known address of 1225 North Wenatchee
Avenue, Wenatchee, Chelan County, Washington 98801. All capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the
Purchase Agreement.

In consideration of the sum of Ten and No/100 Dollars ($10.00) and the mutual
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee hereby covenant and agree as
follows:

1. Assignor hereby quitclaims to Assignee all of the right, title and interest
of Assignor, if any, in, to and under the Hotel Contracts, the Space Leases, and
the Permits in connection with the Sale Properties (said Hotel Contracts, Space
Leases and Permits are defined as the “Assigned Property”), to have and to hold
the same unto Assignee and Assignee’s heirs, successors and assigns, forever.

2. Nothing contained in this Assignment shall be deemed to limit, waive or
otherwise derogate from any provision in the Purchase Agreement (including, but
not limited to, any representations, warranties or indemnities) by either
Assignor or Assignee and none of such provisions in the Purchase Agreement shall
be deemed to have merged into this Assignment.

3. Assignor and Assignee will, at the Closing, or at any time or from time to
time thereafter, upon request of either party, execute such additional
instruments, documents or certificates as either party deems reasonably
necessary in order to quitclaim the Assigned Property to Assignee, hereunder.

4. This Assignment may be executed by the parties in one or more counterparts,
all of which together shall constitute one and the same agreement.

5. This Assignment shall bind, and the benefits thereof shall inure to, the
respective heirs, legal representatives, successors, and assigns of Assignor and
Assignee.

6. In no event shall the direct or indirect partners, shareholders, members,
owner, or affiliates, any officer, director, employee or agent of either
Assignor or Assignee, or any affiliate or controlling person thereof have any
liability for any claim, cause of action or other liability arising out of or
relating to this Assignment or the Assigned Property, whether based on contract,
common law, statute, equity or otherwise.

Signatures are set forth on the following page.



--------------------------------------------------------------------------------

ASSIGNOR:    RLH PARTNERSHIP, L.P.    By: Red Lion GP, Inc., a Delaware
corporation,


its general partner

   By:   

 

   Name:   

 

   Title:   

 

ASSIGNEE:    WHC809, LLC,


a Delaware limited liability company

   By:   

 

   Name:   

 

   Title:   

 

 

2



--------------------------------------------------------------------------------

EXHIBIT 7.01(h)

CERTIFICATE REGARDING FOREIGN INVESTMENT

IN REAL PROPERTY TAX ACT

(ENTITY TRANSFEROR)

Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person. To inform the transferee (purchaser) that withholding of tax
is not required upon the disposition of a U.S. real property interest by WHC809,
LLC, a Delaware limited liability company (“Transferor”), Transferor hereby
certifies to Transferee:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or a disregarded entity (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations),

2. Transferor’s Federal Employer Identification Number is _______________,

3. Transferor’s office address is: 201 W North River Dr. #100, Spokane,
WA 99201; and

4. The address or description of the property which is the subject matter of the
disposition is 1415 Fifth Avenue, Seattle, WA 98101.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.

Signature is set forth on the following page.



--------------------------------------------------------------------------------

WHC809, a Delaware limited liability company By:   

 

Name:   

 

Title:   

 

Dated:    June     , 2011